Exhibit 10.1

 

MANAGEMENT AGREEMENT

 

BY AND

 

AMONG

 

HPT TRS IHG-1, INC.,

 

HPT TRS IHG-2, INC., AND

 

HPT TRS IHG-3, INC., AS OWNER,

 

AND

 

INTERCONTINENTAL HOTELS GROUP RESOURCES, INC.,

 

IHG MANAGEMENT (MARYLAND) LLC, AND

 

INTERCONTINENTAL HOTELS GROUP (CANADA), INC., AS MANAGER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

1

 

 

1.1

“8.1(c) Statement”

2

1.2

“AAA”

2

1.3

“Accounting Principles”

2

1.4

“Affiliate”

2

1.5

“Agreed Upon Procedure Letter”

2

1.6

“Agreement”

3

1.7

“Approved Renovations”

3

1.8

“Arbitration”

3

1.9

“Arbitration Award”

3

1.10

“Assumed Mortgage”

3

1.11

“Authorized Mortgage”

3

1.12

“Award”

3

1.13

“Bank Accounts”

4

1.14

“Base Management Fee”

4

1.15

“Base Priority Amount”

4

1.16

“Brand”

4

1.17

“Brand Standards”

4

1.18

“Buildings”

4

1.19

“Business Day”

5

1.20

“Canadian Consumer Price Index”

5

1.21

“Canadian Hotel”

5

1.22

“Candlewood Suites Hotels”

5

1.23

“Capital Replacements”

5

1.24

“Capital Replacements Budget”

5

1.25

“Change in Control”

5

1.26

“Competitor”

6

1.27

“Condemnation”

6

1.28

“Condemnor”

6

1.29

“Consolidated Financials”

6

1.30

“Consumer Price Index”

6

1.31

“Crowne Plaza Hotels”

6

1.32

“Deposit”

6

1.33

“Deposit Agreement”

6

1.34

“Deposit Maintenance Amount”

7

1.35

“Designated Hotels”

7

1.36

“Disbursement Rate”

7

1.37

“Disputes”

7

1.38

“Effective Date”

7

1.39

“Environmental Notice”

7

1.40

“Excess Net Disbursement Cash”

7

1.41

“Expiration Date”

7

1.42

“Fiscal Month”

7

 

i

--------------------------------------------------------------------------------


 

1.43

“Fiscal Year”

7

1.44

“Furniture, Fixtures and Equipment” or “FF&E”

7

1.45

“Government Agencies”

8

1.46

“Gross Revenues”

8

1.47

“GST”

9

1.48

“Hazardous Substances”

9

1.49

“Holiday Inn Hotels”

10

1.50

“Hotel”

10

1.51

“HPT”

10

1.52

“HPT Guaranty”

10

1.53

“IHG”

10

1.54

“Incentive Management Fee”

10

1.55

“InterContinental Hotels”

10

1.56

“Initial Term”

10

1.57

“Initial Working Capital”

10

1.58

“Insurance Requirements”

10

1.59

“Intellectual Property”

11

1.60

“Interest Rate”

11

1.61

“Landlord”

11

1.62

“Lease”

11

1.63

“Legal Requirements”

11

1.64

“Management Fees”

11

1.65

“Manager”

11

1.66

“Manager Default”

11

1.67

“Manager Event of Default”

12

1.68

“Material Repair”

12

1.69

“Net Disbursement Cash”

12

1.70

“New Management Agreement”

12

1.71

“Non-Economic Hotel”

12

1.72

“Officer’s Certificate”

12

1.73

“Operating Costs”

12

1.74

“Operating Equipment”

14

1.75

“Operating Profit”

14

1.76

“Operating Standards”

14

1.77

“Operating Supplies”

14

1.78

“Original Management Agreements”

15

1.79

“Owner”

15

1.80

“Owner’s First Priority”

15

1.81

“Owner’s Fixed Priority”

15

1.82

“Owner’s Residual Distribution”

15

1.83

“Owner’s Second Priority”

15

1.84

“Parent”

15

1.85

“Person”

15

1.86

“Pledged Hotels”

15

1.87

“Pooled FF&E Hotels”

16

1.88

“PR Guaranty”

16

1.89

“PR Lease”

16

 

ii

--------------------------------------------------------------------------------


 

1.90

“PR Property”

16

1.91

“PR Tenant”

16

1.92

“Refurbishment Period”

16

1.93

“Removed Hotels”

16

1.94

“Renewal Terms”

16

1.95

“Repairs”

16

1.96

“Replacement Property”

16

1.97

“Reservation System”

16

1.98

“Reserve Account”

17

1.99

“Reserve Percentage”

17

1.100

“Retained Hotel”

17

1.101

“Rooms Revenue”

17

1.102

“RST”

17

1.103

“Rules”

17

1.104

“Sales Tax”

17

1.105

“Secured Obligations”

17

1.106

“Sites”

17

1.107

“Specially Designated or Blocked Person”

17

1.108

“Staybridge Hotel”

17

1.109

“Subsidiary”

18

1.110

“Substitute Tenant”

18

1.111

“Successor Landlord”

18

1.112

“Supplemental Deposit”

18

1.113

“System Marks”

18

1.114

“Term”

18

1.115

“Transaction Documents”

18

1.116

“Transferred Hotel”

18

1.117

“Transferred Canadian Hotel”

18

1.118

“Uniform System of Accounts”

18

1.119

“Unsold Hotel”

19

1.120

“Unsuitable for Its Permitted Use”

19

1.121

“Working Capital”

19

1.122

“Yearly Budget”

19

 

 

 

ARTICLE 2 SCOPE OF AGREEMENT

20

 

 

2.1

Engagement of Manager

20

2.2

Use of Hotels

22

2.3

Right to Inspect

22

2.4

No Right of Offset

23

2.5

Condition of the Hotels

23

2.6

Sale of Designated, Non-Economic and Removed Hotels

23

2.7

No Early Termination of Manager; Nature of Relationship etc.

28

2.8

Additional Services

29

 

 

 

ARTICLE 3 TERM AND RENEWALS

29

 

iii

--------------------------------------------------------------------------------


 

3.1

Term

29

3.2

Renewal Term

29

3.3

Owner’s Termination Right at End of Term

30

 

 

 

ARTICLE 4 TITLE TO HOTEL

30

 

 

4.1

Covenants of Title

30

4.2

Non-Disturbance

30

4.3

Financing

31

4.4

Sale of a Hotel to an Affiliate

33

4.5

Sale of All the Hotels

33

4.6

The Lease

33

4.7

Restricted Sale

33

 

 

 

ARTICLE 5 REQUIRED FUNDS

34

 

 

5.1

Working Capital

34

5.2

Reserve Account

35

5.3

Additional Requirements for Reserve

38

5.4

Refurbishment Fund

38

5.5

Material Repairs

39

5.6

Ownership of Replacements

39

5.7

Manager Reserve Advances

40

5.8

No Additional Contributions

40

5.9

Pooled Reserves

40

 

 

 

ARTICLE 6 BRAND STANDARDS AND MANAGER’S CONTROL

40

 

 

6.1

Brand Standards

40

6.2

Manager’s Control

41

 

 

 

ARTICLE 7 OPERATION OF THE HOTEL

41

 

 

7.1

Permits

41

7.2

Equipment and Supplies

42

7.3

Personnel

42

7.4

Sales, Marketing and Advertising

45

7.5

Reservation and Communication Services

45

7.6

Maintenance and Repairs

46

7.7

Emergency Repairs

47

7.8

Liens; Credit

47

7.9

Real Estate and Personal Property Taxes

48

7.10

GST and RST

48

7.11

Contest

48

7.12

Privacy

49

 

 

 

ARTICLE 8 FISCAL MATTERS

49

 

 

8.1

Accounting Matters

49

8.2

Yearly Budgets

52

8.3

Bank Accounts

53

 

iv

--------------------------------------------------------------------------------


 

8.4

Consolidated Financials

53

 

 

 

ARTICLE 9 FEES TO MANAGER

54

 

 

9.1

Management Fees

54

9.2

System Fees

54

 

 

 

ARTICLE 10 DISBURSEMENTS

56

 

 

10.1

Disbursement of Funds

56

10.2

Manager’s Responsibility

57

10.3

Owner’s First Priority

58

10.4

Accrual and Interest

59

10.5

Calculation of Interim Disbursements

59

10.6

Amounts Outstanding at End of Term

59

10.7

Allocation

59

10.8

Survival

59

 

 

 

ARTICLE 11 CERTAIN OTHER SERVICES

60

 

 

11.1

Optional Services

60

11.2

Purchasing

60

 

 

 

ARTICLE 12 SIGNS AND SERVICE MARKS

60

 

 

12.1

Signs

60

12.2

System Marks

61

12.3

System Mark Litigation

61

12.4

Other Intellectual Property Provisions

62

 

 

 

ARTICLE 13 INSURANCE

63

 

 

13.1

Insurance Coverage

63

13.2

Insurance Policies

64

13.3

Insurance Certificates

65

13.4

Insurance Proceeds

65

13.5

Manager’s Insurance Program

66

 

 

 

ARTICLE 14 INDEMNIFICATION AND WAIVER OF SUBROGATION

66

 

 

14.1

Indemnification

66

14.2

Waiver of Subrogation

66

14.3

Survival

67

 

 

 

ARTICLE 15 DAMAGE TO AND DESTRUCTION OF THE HOTEL

67

 

 

15.1

Termination

67

15.2

Restoration

67

 

 

 

ARTICLE 16 CONDEMNATION

68

 

 

16.1

Total Condemnation

68

16.2

Partial Condemnation

69

 

v

--------------------------------------------------------------------------------


 

16.3

Temporary Condemnation

70

16.4

Anaheim Taking

70

16.5

Effect of Condemnation

71

 

 

 

ARTICLE 17 DEFAULT AND TERMINATION

71

 

 

17.1

Manager Events of Default

71

17.2

Remedies for Manager Defaults

72

17.3

Owner Events of Default and Remedies for Owner Defaults

73

17.4

Termination Upon Change in Control

74

17.5

Post Termination Obligations

74

 

 

 

ARTICLE 18 NOTICES

77

 

 

18.1

Procedure

77

 

 

 

ARTICLE 19 RELATIONSHIP, AUTHORITY AND FURTHER ACTIONS

79

 

 

19.1

Relationship

79

19.2

Further Actions

79

 

 

 

ARTICLE 20 APPLICABLE LAW

79

 

 

ARTICLE 21 SUCCESSORS AND ASSIGNS

80

 

 

21.1

Assignment

80

21.2

Binding Effect

82

 

vi

--------------------------------------------------------------------------------


 

ARTICLE 22 RECORDING

83

 

 

22.1

Memorandum of Agreement

83

 

 

 

ARTICLE 23 FORCE MAJEURE

83

 

 

23.1

Operation of Hotel

83

23.2

Extension of Time

83

 

 

 

ARTICLE 24 GENERAL PROVISIONS

84

 

 

24.1

Environmental Matters

84

24.2

Authorization

85

24.3

Severability

85

24.4

Merger

86

24.5

Formalities

86

24.6

No Jury Trial

86

24.7

Performance on Business Days

86

24.8

Attorney’s Fees

86

24.9

Sections and Other Headings

86

24.10

Documents

86

24.11

No Consequential Damages

86

24.12

No Political Contributions

87

24.13

REIT Qualification

87

24.14

Further Compliance with Section 856(d) of the Code

87

24.15

Adverse Regulatory Event

90

24.16

Adverse Canadian Event

91

24.17

Commercial Leases

93

24.18

Nonliability of Trustees

94

 

vii

--------------------------------------------------------------------------------


 

24.19

Arbitration

94

24.20

Estoppel Certificates

97

24.21

Confidentiality

97

24.22

Hotel Warranties

98

24.23

Currency

98

24.24

Independent Covenants

99

 

viii

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into as of the
Effective Date by and among HPT TRS IHG-1, INC. (“TRS-1”), HPT TRS IHG-2, INC.
(“TRS-2”), and HPT TRS IHG-3, INC. (“TRS-3”), each a Maryland corporation
(TRS-1, TRS-2 and TRS-3, collectively, “Owner”), and INTERCONTINENTAL HOTELS
GROUP RESOURCES, INC.(“Resources”), a Delaware corporation, IHG MANAGEMENT
(MARYLAND) LLC (“Maryland”), a Maryland limited liability company AND
INTERCONTINENTAL HOTELS GROUP (CANADA), INC.(“IHG Canada”), a corporation under
the laws of Ontario, Canada (Resources, Maryland and Canada, collectively,
“Manager”).

 

W I T N E S S E T H

 

WHEREAS, TRS-1 and Resources were parties to a Management Agreement dated as of
October _, 2003, TRS-2, Maryland and Canada were parties to an Amended and
Restated Management Agreement dated as of January 6, 2006, TRS-3 and Maryland
were parties to an Amended and Restated Management Agreement dated as of
April 6, 2006 and TRS-1 and Resources were parties to an Amended and Restated
Management Agreement dated as of April 13, 2006 (collectively, as amended, the
“Original Management Agreements”); and

 

WHEREAS, Owner and Manager have terminated the Original Management Agreements;
and

 

WHEREAS, Owner wishes to engage Manager and Manager wishes to be engaged to
manage and operate the Hotels (this and other capitalized terms used and not
otherwise defined herein having the meanings ascribed to such terms in
Article 1) as of the Effective Date, subject to an upon the terms and conditions
set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are herein acknowledged, Owner and Manager, intending to be legally
bound, hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings set forth below, in the

 

1

--------------------------------------------------------------------------------


 

Section of this Agreement referred to below, or in such other document or
agreement referred to below:

 

1.1               “8.1(c) Statement”  shall have the meaning given such term in
Section 8.1(c).

 

1.2               “AAA”  shall have the meaning given such term in
Section 24.19(a).

 

1.3               “Accounting Principles”  shall mean generally accepted
accounting principles, as adopted in the United States of America, consistently
applied.

 

1.4               “Affiliate”  shall mean, with respect to any Person, (a) in
the case of any such Person which is a partnership, any partner in such
partnership; (b) in the case of any such Person which is a limited liability
company, any member of such company; (c) any other Person which is a Parent, or
Subsidiary or a Subsidiary of a Parent with respect to such Person or to one or
more of the persons referred to in the preceding clauses (a) and (b); and
(d) any other Person who is an officer, director, trustee or employee of, or
partner in, such Person or any Person referred to in the preceding clauses (a),
(b) and (c).

 

1.5               “Agreed Upon Procedure Letter”  shall mean a letter from
Ernst & Young or another firm of independent certified public accountants (the
“auditor”) selected by Manager and approved by Owner (which approval shall not
be unreasonably withheld or delayed) which letter shall, subject to the
limitations and conditions imposed by the auditor, address the following
components and such other reasonable matters as Owner and the auditor shall
reasonably agree:

 

(a)           that the auditor has tested Manager’s systems of internal
controls;

 

(b)           that the auditor has verified that the information provided was
generated from the same reporting systems as Manager uses for its regular
periodic accounting and reporting;

 

(c)           that the auditor has verified the mathematical accuracy of the
8.1(c) Statement;

 

(d)           that auditor has recomputed the annual calculation of Management
Fees, System Fees, contributions to the Reserve Account, expenditures from the
Reserve Account, and Owner’s Residual Distribution; and

 

2

--------------------------------------------------------------------------------


 

(e)           that the auditor has confirmed that the Hotels are subjected to
audit procedures by Manager’s internal audit department, if any, and reviewed
work papers provided in connection therewith.

 

If the auditor has performed hotel level audit procedures at any Hotel, the
auditor shall identify those Hotels and list the procedures performed and
results obtained.  In any event at least three (3) of the Hotels shall be
subjected to audit procedures each Fiscal Year by either internal audit or the
auditor.

 

1.6               “Agreement”  shall mean this Management Agreement, together
with all of the Schedules and Exhibits attached hereto, as it and they may be
amended from time to time in accordance with the terms hereof.

 

1.7               “Approved Renovations”  shall have the meaning given such term
in Section 5.4.

 

1.8               “Arbitration”  shall mean an arbitration conducted in
accordance with the terms of Section 24.19.

 

1.9               “Arbitration Award”  shall have the meaning given such term in
Section 24.19(e).

 

1.10             “Assumed Mortgage”  shall mean the existing mortgage
encumbering the Hotel located in Overland Park, Kansas.

 

1.11             “Authorized Mortgage”  shall mean any first mortgage, charge,
debenture, first deed-of-trust or first deed to secure debt, and other related
security documents granted in connection therewith, now or hereafter granted by
Landlord or Owner to secure a loan to, or other debt of, Landlord or Owner or
their respective Affiliates which is made by an institutional lender, investment
bank, publicly traded investment fund or other similar Person regularly making
loans secured by hotels, or incurred in connection with the issuance of a
mortgage backed security, which loan or debt provides for (i) level payments of
interest and principal and (ii) amortization and other terms which are
commercially reasonable.  The parties acknowledge that the Assumed Mortgage is
an Authorized Mortgage.

 

1.12             “Award”  shall have the meaning given such term in the Lease.

 

3

--------------------------------------------------------------------------------


 

1.13             “Bank Accounts”  shall mean one or more bank accounts
established for the operation of the Hotels in Owner’s name at a bank selected
by Manager and approved by Owner.

 

1.14             “Base Management Fee”  shall mean an amount equal to two
percent (2%) of Gross Revenues per annum.

 

1.15             “Base Priority Amount”  shall mean $146,997,402.45 per annum.

 

1.16             “Brand”  shall mean, with respect to the Staybridge Hotels, the
Staybridge Suites hotel service marks; with respect to the Crowne Plaza Hotels,
the Crowne Plaza hotel service marks; with respect to the InterContinental
Hotels, the InterContinental hotel service marks; with respect to the Holiday
Inn Hotels, the Holiday Inn hotel service marks, excluding any separate Holiday
Inn Express service marks; with respect to the Candlewood Suites Hotels, the
Candlewood Suites hotel service marks; together with, in each instance, the
applicable Brand Standards, and all of the attributes and features customarily
associated with, as applicable, Staybridge Suites hotels, Crowne Plaza
hotels, InterContinental hotels, Holiday Inn hotels and Candlewood Suites hotels
in North America from time to time.

 

1.17             “Brand Standards”  shall mean the standards of operation, as
amended from time to time, in effect at substantially all hotels which are
operated under, as applicable, the Staybridge Suites, Crowne
Plaza, InterContinental, Holiday Inn or Candlewood Suites name as may be
specified in manuals and other guidelines provided by the owner of the System
Marks or its Affiliates.

 

1.18             “Buildings”  shall mean, collectively, all buildings,
structures and improvements now or hereafter located on the Sites, and all
fixtures and equipment attached to, forming a part of and necessary for the
operation of such buildings, structures and improvements as a hotel (including,
without limitation, heating, lighting, sanitary, air-conditioning, laundry,
refrigeration, kitchen, elevator and similar items) having guest sleeping rooms,
each with bath, and such (i) restaurants, bars, banquet, meeting and other
public areas; (ii) commercial space, including concessions and shops;
(iii) parking facilities and areas; (iv) storage and service areas;
(v) recreational facilities and areas; (vi) permanently affixed signage;
(vii) public grounds and gardens; and (viii) other facilities and appurtenances,
as may hereafter be attached to and form a part of such building, structures and
improvements in

 

4

--------------------------------------------------------------------------------


 

accordance with this Agreement; provided, however, for the avoidance of doubt
with respect to any Hotel which shares services with another property not
subject to the Lease, the term “Buildings” shall only include the foregoing to
the extent the same are located within the relevant Site.

 

1.19             “Business Day”  shall mean any day other than Saturday, Sunday,
or any other day on which banking institutions in The Commonwealth of
Massachusetts are authorized by law or executive action to close.

 

1.20             “Canadian Consumer Price Index”  shall mean the Consumer Price
Index (All Items for Ontario, base year 1992-=100) published by Statistics
Canada or if such index is no longer published, such other index as is published
in substitution therefor.

 

1.21             “Canadian Hotel”  shall mean a Hotel located in Canada.

 

1.22             “Candlewood Suites Hotels”  shall mean Hotels that are operated
as of the Effective Date as Candlewood Suites hotels.

 

1.23             “Capital Replacements”  shall mean, collectively, replacements
and renewals to the FF&E and Repairs which are normally capitalized under the
Accounting Principles.

 

1.24             “Capital Replacements Budget”  shall mean the annual budget for
Capital Replacements at the Hotels, covering a Fiscal Year, as prepared by
Manager and approved by Owner as part of a Yearly Budget.  References to Yearly
Budget shall be deemed to incorporate the Capital Replacements Budget unless
specifically excluded.

 

1.25             “Change in Control” shall mean (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any person or
group acting in concert, of securities representing (including securities that
when converted or exchanged would represent) 50% or more of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
IHG; (b) occupation of a majority of the seats (other than vacant seats) on the
board of directors of IHG by persons who were not (i) nominated by the board of
directors of IHG or (ii) appointed by directors so nominated; (c) the
acquisition of the power to direct or cause the direction of management or
policies of IHG, whether through the ability to exercise voting power, by
contract or otherwise; (d) the approval by the stockholders of IHG of any plan
of liquidation; or (e) the

 

5

--------------------------------------------------------------------------------


 

transfer (by lease, assignment, sale or otherwise, in a single transaction or
series of transactions) of all or substantially all of the properties or assets
of IHG.

 

1.26             “Competitor”  shall mean any Person (other than Manager and its
Affiliates) which owns directly or through an Affiliate a hotel brand, trade
name, system, or chain having at least fifteen (15) hotels (excluding a mere
franchisee or mere passive investor).

 

1.27             “Condemnation”  shall have the meaning given such term in the
Lease.

 

1.28             “Condemnor”  shall have the meaning given such term in the
Lease.

 

1.29             “Consolidated Financials”  shall mean for any fiscal year or
any interim period of any Person, annual or interim financial statements of such
Person prepared on a consolidated basis, including such Person’s consolidated
balance sheet and the related statements of income and cash flows, all in
reasonable detail, and setting forth in comparative form the corresponding
figures for the corresponding period in the preceding fiscal year of such
Person, and prepared in accordance with the Accounting Principles throughout the
periods reflected or if such Person’s principal place of business is the United
Kingdom, in accordance with generally accepted accounting principles, as adopted
in the United Kingdom, consistently applied throughout the periods reflected
provided that any such financial statement which is audited shall contain a
reconciliation of any differences between such accounting principles and
Accounting Principles.

 

1.30             “Consumer Price Index”  shall mean the Consumer Price Index for
all Urban Consumers, U.S. City Average, published by the United States Bureau of
Labor Statistics or if such index is no longer published, such other index as is
published in substitution therefor.

 

1.31             “Crowne Plaza Hotels”  shall mean the Hotels that are operated
as of the Effective Date as Crowne Plaza hotels.

 

1.32             “Deposit”  shall have the meaning given such term in the
Deposit Agreement.

 

1.33             “Deposit Agreement”  shall mean that certain Deposit Agreement,
dated as of the Effective Date, by and among Owner and Manager, as the same may
be amended from time to time.

 

6

--------------------------------------------------------------------------------


 

1.34             “Deposit Maintenance Amount”  shall mean $100,000,000.

 

1.35             “Designated Hotels”  shall have the meaning given such term in
Section 2.6(a).

 

1.36             “Disbursement Rate”  shall mean a per annum rate equal to the
greater of (i) the sum of the per annum rate for fifteen (15) year U.S. Treasury
Obligations as published in The Wall Street Journal, plus four hundred thirty
(430) basis points and (ii) eight percent (8%).

 

1.37             “Disputes”  shall have the meaning given such term in
Section 24.19(a).

 

1.38             “Effective Date”  shall mean July 1, 2011.

 

1.39             “Environmental Notice”  shall have the meaning given such term
in Section 24.1(a).

 

1.40             “Excess Net Disbursement Cash” shall have the meaning given
such term in Section 10.1(4).

 

1.41             “Expiration Date”  shall mean the date on which the Term shall
expire.

 

1.42             “Fiscal Month”  shall mean each calendar month in the Term or
each partial calendar month in the Term.

 

1.43             “Fiscal Year”  shall mean each calendar year in the Term and
each partial calendar year in the Term.

 

1.44             “Furniture, Fixtures and Equipment” or “FF&E”  shall mean,
collectively, all furniture, furnishings and equipment (except Operating
Equipment and real property fixtures included in the definition of Buildings)
now or hereafter located and installed in or about the Hotels which are used in
the operation thereof as hotels in accordance with the standards set forth in
this Agreement, including, without limitation (i) office furnishings and
equipment; (ii) specialized hotel equipment necessary for the operation of any
portion of the Building as a Staybridge Suites, Crowne Plaza, InterContinental,
Holiday Inn or Candlewood Suites, as applicable, hotel, including equipment for
kitchens, laundries, dry cleaning facilities, bars, restaurants, public rooms,
commercial space, parking areas, and recreational facilities; and (iii) all
other furnishings and equipment hereafter located and installed in or about the
Buildings which are used in the operation of the Buildings as

 

7

--------------------------------------------------------------------------------


 

hotels in accordance with the standards set forth in this Agreement.

 

1.45             “Government Agencies”  shall mean any court, agency, authority,
board (including, without limitation, environmental protection, planning and
zoning), bureau, commission, department, ministry, regulatory body, office or
instrumentality of any nature whatsoever of any governmental or
quasi-governmental unit of the United States or Canada or any state, county,
municipality or any political subdivision of any of the foregoing, whether now
or hereafter in existence, having jurisdiction over Owner, any of the Sites or
any of the Hotels.

 

1.46             “Gross Revenues”  shall mean, for any period with respect to
each Hotel, all revenues and income of any nature derived directly or indirectly
from such Hotel or from the use or operation thereof whether or not such revenue
and income are derived from goods and services provided at the Hotel or off
site, including, without limitation: room sales; food and beverage sales
(regardless of whether Owner, Manager or any of their Affiliates own the items
being sold); telephone, telegraph, fax and internet revenues; rental or other
payments from lessees, subleases, concessionaires and others occupying or using
space or rendering services at such Hotel (but not the gross receipts of such
lessees, subleases or concessionaires), including, without limitation, the
rental and other payments made under antennae leases; and the actual cash
proceeds of business interruption, use, occupancy or similar insurance; and all
revenue generated from or in connection with Manager’s or Owner’s operation or
use of parking facilities; provided, however, that Gross Revenues shall not
include the following (and there shall be appropriate deductions made in
determining Gross Revenues for):  gratuities or service charges in the nature of
a gratuity added to a customer’s bill; Sales Tax or any other taxes collected
directly from patrons or guests or included as part of the sales price of any
goods or services sold to patrons or guests; any refunds of any value added tax
that is refundable; interest received or accrued with respect to the funds in
the Reserve Account or (other than for purposes of calculating disbursement of
funds under Section 10.1(6)) the other operating accounts of the Hotels; any
refunds, rebates, discounts and credits of a similar nature, given, paid or
returned in the course of obtaining Gross Revenues or components thereof;
insurance proceeds (other than proceeds from business interruption or other loss
of income insurance); condemnation proceeds (other than for a temporary taking);
credits or refunds made to customers, guests or patrons; sums and credits
received

 

8

--------------------------------------------------------------------------------


 

by Owner for lost or damaged merchandise; proceeds from the sale or other
disposition of a Hotel, any part thereof, of FF&E or any other assets of the
Hotels; proceeds of any financing or re-financing; or the Initial Working
Capital and any other matters specifically excluded from Gross Revenues pursuant
to this Agreement.

 

1.47             “GST”  shall mean goods and services taxes imposed pursuant to
Part IX of the Excise Tax Act (Canada) and any other similar value added tax
that is refundable.

 

1.48             “Hazardous Substances”  shall mean any substance:

 

(a)           the presence of which requires or may hereafter require
notification, investigation or remediation under any Legal Requirement; or

 

(b)           which is or becomes defined as a “hazardous waste,” “hazardous
material” or “hazardous substance” or “pollutant” or “contaminant” or similar
term under any present or future Legal Requirement including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. Section 9601 et seq.) and the Resource Conservation and Recovery
Act (42 U.S.C. Section 6901 et seq.) and the regulations promulgated thereunder;
or

 

(c)           which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is or becomes
regulated by any Government Agency; or

 

(d)           the presence of which at a Hotel causes or materially threatens to
cause an unlawful nuisance upon such Hotel or to adjacent properties or poses or
materially threatens to pose a hazard to such Hotel or to the health or safety
of persons; or

 

(e)           without limitation, which is or contains gasoline, diesel fuel or
other petroleum hydrocarbons or volatile organic compounds; or

 

(f)            without limitation, which is or contains polychlorinated
biphenyls (PCBs) or asbestos or urea formaldehyde foam insulation; or

 

(g)           without limitation, which contains or emits radioactive particles,
waves or material; or

 

9

--------------------------------------------------------------------------------


 

(h)           without limitation, which constitutes “medical waste” as defined
under any present or future Legal Requirement including, without limitation, 
the Federal Clean Water Act (33 U.S.C. Section 1251 et seq.), and the
regulations promulgated thereunder.

 

1.49             “Holiday Inn Hotels”  shall mean the Hotels that are operated
as of the Effective Date as Holiday Inn, Holiday Inn Select and Holiday Inn
Sunspree hotels.

 

1.50             “Hotel”  shall mean each hotel located at a Site, including all
of the Owner’s interest in such Site, the Buildings located thereon and the
Furniture, Fixtures and Equipment, Operating Equipment and Operating Supplies
located thereon or used in connection therewith; provided, however, upon the
termination of the Agreement with respect to less than all of the Hotels,
pursuant to the terms hereof or otherwise, the term “Hotel” shall, with respect
to the obligation of the parties thereafter accruing, only refer to a Hotel with
respect to which this Agreement is in full force and effect.

 

1.51             “HPT”  shall mean Hospitality Properties Trust, a Maryland real
estate investment trust, together with its successors and permitted assigns.

 

1.52             “HPT Guaranty”  shall mean that certain Guaranty Agreement,
dated as of the Effective Date, made by HPT for the benefit of Manager, as the
same may be amended from time to time.

 

1.53             “IHG”  shall mean InterContinental Hotels Group PLC, its
successors and assigns.

 

1.54             “Incentive Management Fee”  shall mean the distribution to
Manager provided for in Section 10.1(6).

 

1.55             “InterContinental Hotels”  shall mean the Hotels that are
operated as InterContinental hotels as of the Effective Date.

 

1.56             “Initial Term”  shall mean the period commencing on the
Effective Date and ending December 31, 2036.

 

1.57             “Initial Working Capital”  shall have the meaning given to such
term in Section 5.1.

 

1.58             “Insurance Requirements”  shall mean all terms of any insurance
policy required by this Agreement and all requirements

 

10

--------------------------------------------------------------------------------


 

of the issuer of any such policy and all orders, rules and regulations and any
other requirements of the National Board of Fire Underwriters (or any other body
exercising similar functions) binding upon the Hotels.

 

1.59             “Intellectual Property”  shall have the meaning given to such
term in Section 12.4.

 

1.60             “Interest Rate”  shall mean a rate, not to exceed the maximum
legal interest rate, equal to the greater of (i) twelve percent (12%) per annum
and (ii) two percent (2%) per annum in excess of the Disbursement Rate
determined as of the first day that interest accrues on any amount to which such
Interest Rate is to be applied.

 

1.61             “Landlord”  shall mean, collectively, the landlord(s) under the
Lease.

 

1.62             “Lease”  shall mean, collectively, the one or more Lease
Agreements pursuant to which Owner leases the Hotels from HPT or certain of its
Affiliates as in effect on the Effective Date, as the same may be amended from
time to time.

 

1.63             “Legal Requirements”  shall mean all federal, state, county,
municipal, local and other governmental statutes, laws, rules, orders,
regulations, by-laws, ordinances, judgments, decrees, injunctions and
requirements affecting Owner (excluding any requirements which affect Owner’s
status as a real estate investment trust), Landlord, Manager, a Hotel or the
maintenance, construction, alteration, management or operation thereof, whether
now or hereafter enacted or in existence, including, without limitation, (a) all
permits, licenses, authorizations, certificates and regulations necessary to
operate a Hotel, (b) all covenants, agreements, ground leases, restrictions and
encumbrances, (c) the outcome of any Arbitration and (d) any collective
bargaining agreement or other agreement or legal requirement pertaining to any
union representing employees of a Hotel.

 

1.64             “Management Fees”  shall mean the Base Management Fee and the
Incentive Management Fee.

 

1.65             “Manager”  shall have the meaning given such term in the
preamble to this Agreement.

 

1.66             “Manager Default”  shall mean a Manager Event of Default or any
other circumstances which with the giving of notice, the passage of time or both
would constitute a Manager

 

11

--------------------------------------------------------------------------------


 

Event of Default or otherwise entitle Owner to terminate this Agreement in its
entirety pursuant to the terms hereof.

 

1.67             “Manager Event of Default”  shall have the meaning given such
term in Section 17.1.

 

1.68             “Material Repair”  shall mean a Repair the cost of which
exceeds $250,000; provided, however, on January 1 of each year starting in 2012
said $250,000 shall be adjusted to reflect the percentage change in the Consumer
Price Index since the prior January 1.

 

1.69             “Net Disbursement Cash” shall mean the cash remaining for
application under Section 10.1 after deducting the amounts required under Clause
10.1(1) — Operating Costs and 10.1(2) — Reserve Account.

 

1.70             “New Management Agreement”  shall have the meaning given to
such term in Section 24.16.

 

1.71             “Non-Economic Hotel”  shall mean any Hotel which has been
designated a Non-Economic Hotel pursuant to the terms hereof.

 

1.72             “Officer’s Certificate”  shall mean, as to any Person, a
certificate of the chief executive officer, chief financial officer or chief
accounting officer of such Person, duly authorized, accompanying the financial
statements required to be delivered by such Person pursuant to Sections 8.1
(Accounting Matters), 8.4 (Consolidated Financials) or 17.5 (Post Termination
Obligations) or otherwise pursuant to the PR Guaranty, in which such officer
shall certify to such officer’s best knowledge (a) that such statements have
been properly prepared in accordance with the Accounting Principles, (b) that
such statements are true, correct and complete in all material respects and
fairly present the consolidated financial condition of such Person at and as of
the dates thereof and the results of its and their operations for the periods
covered thereby, and (c) in the event that the certifying party is an officer of
Manager and the certificate is being given in such capacity, that such
statements fairly present the financial operation of the Hotels.

 

1.73             “Operating Costs”  shall mean, collectively, all costs and
expenses of the Hotels (regardless of whether the same are incurred by Owner,
Landlord or Manager) that are normally charged as an operating expense under
Accounting Principles, including, without limitation:

 

12

--------------------------------------------------------------------------------


 

(i)  the cost of Operating Supplies, wages, salaries and employee fringe
benefits, advertising and promotional expenses, the cost of personnel training
programs, utility and energy costs, operating licenses and permits, maintenance
costs, and equipment rentals;

 

(ii)  all expenditures made for maintenance and repairs to keep the Hotels in
good condition and repair (other than Capital Replacements);

 

(iii)  premiums for insurance required hereunder;

 

(iv)  the System Fees, parking fees and related costs;

 

(v)  real estate and personal property taxes and expenses except to the extent
expressly specified otherwise herein;

 

(vi)  audit, legal and accounting fees and expenses except to the extent
expressly specified otherwise herein;

 

(vii)  rent or lease payments under ground leases or for equipment used at the
Hotels in the operation thereof;

 

(viii)  Sales Taxes (except as provided below) payable on or in respect of
Operating Costs (including those Operating Costs which are reimbursed
hereunder); and

 

(ix)  Any amounts advanced for Working Capital after the Effective Date by
either Manager or by Owner or Landlord.

 

Notwithstanding anything contained herein to the contrary, Operating Costs shall
exclude:  (a) the Management Fees; (b) items expressly excluded from Operating
Costs pursuant to the terms hereof; (c) items for which Manager or its
Affiliates are to indemnify Landlord or Owner under the Transaction Documents
(but for the avoidance of doubt, only as to the indemnification itself, and not
as to the indemnified item); (d) items for which Owner or its Affiliates are to
indemnify Manager under the Transaction Documents (but for the avoidance of
doubt, only as to the indemnification itself, and not as to the indemnified
item); (e) items for which Manager or its Affiliates has agreed under the
Transaction Documents to be liable at its own cost and expense; (f) amounts
payable to Owner or its Affiliates under the Transaction Documents, or for
periods not included in the Term; (g) any reimbursement of advances made by
Manager or Owner (but for the avoidance of doubt, only as to the reimbursement

 

13

--------------------------------------------------------------------------------


 

itself, and not as to the reimbursed item), (h) the cost of Capital
Replacements; (i) the Minimum Rent and the Additional Rent under the Lease;
(j) debt service on any loan or other debt secured by an Authorized Mortgage or
other financing obtained by Landlord, Owner or Manager other than equipment
financing permitted hereunder; (k) except as provided in Sections 6.1 (Brand
Standards) or 11.1 (Optional Services), the cost of providing any services by
Manager or its Affiliates using their own personnel to the Hotels which are not
performed at the Hotels; (l) gratuities or service charges in the nature of a
gratuity added to a customer’s bill, Sales Tax or any other taxes collected
directly from patrons or guests or included as part of the sales price of any
goods or services sold to patrons or guests, provided Manager shall apply any
amounts collected on account of such excluded items to the obligations to which
they pertain; (m) costs and expenses relating to transfers of any Hotel by
Landlord pursuant to Sections 4.4 (Sale of Hotel to Affiliate) or 4.5 (Sale of
All Hotels); (n) costs and expenses incurred by Owner in connection with
providing asset management services and related undertakings pursuant to
Section 2.7(b), (o) GST payable on or in respect of Operating Costs (including
those Operating Costs which are reimbursed hereunder) and/or on or in respect of
any amounts payable to IHG Canada or any other Person included in the term
Manager, including but not limited to, the Management Fees, and (p) any
franchise fees or fees in the nature of royalties, except to the extent
incorporated in the types of fees provided for in this Agreement as of the
Effective Date.

 

1.74             “Operating Equipment”  shall have the meaning given to the term
“Property and Equipment” under the Uniform System of Accounts.

 

1.75             “Operating Profit”  shall mean: with respect to any Hotel, for
any period, the excess, if any, of Gross Revenues for such Hotel for such period
over Operating Costs for such Hotel for such period; and with respect to all of
the Hotels (or a group of Hotels), for any period, the excess, if any, of Gross
Revenues for all of the Hotels (or such group of Hotels) for such period over
Operating Costs for all of the Hotels (or such group of Hotels) for such period.

 

1.76             “Operating Standards”  shall have the meaning given such term
in Section 2.1.

 

1.77             “Operating Supplies”  shall have the meaning given to the term
“Inventories” under the Uniform System of Accounts.

 

14

--------------------------------------------------------------------------------


 

1.78             “Original Management Agreements”  shall have the meaning given
such term in the preamble to this Agreement.

 

1.79             “Owner”  shall have the meaning given such term in the preamble
to this Agreement and shall include its successors and assigns.

 

1.80             “Owner’s First Priority”  shall mean an annual amount equal to
the sum of (i), the Base Priority Amount plus (ii) eight percent (8%) of amounts
advanced by Owner under Section 5.2(c), Section 2.6(h), and for Approved
Renovations, and in the case of amounts advanced by Owner (x) under Section 5.1
in advance of receipt of insurance proceeds, to the extent not reimbursed when
such proceeds are paid or (y) after reinvestment of the applicable insurance or
condemnation proceeds under Sections 15.2, 16.2 and 16.4, an amount equal to
such amounts multiplied by the Disbursement Rate in effect at the time of the
advance, in each case from and after the date amounts are advanced by Owner. 
Owner’s First Priority shall be subject to further adjustment as provided in
Sections 2.6 (b), (c), (d), (e) and (f), 3.1, 15.1(c), 15.2 and 16.1.

 

1.81             “Owner’s Fixed Priority”  shall mean, collectively, the Owner’s
First Priority and the Owner’s Second Priority.

 

1.82             “Owner’s Residual Distribution”  shall mean the distribution to
Owner provided for in Section 10.1(6).

 

1.83             “Owner’s Second Priority”  shall mean an annual amount equal to
$14,423,498.03 subject to adjustment as provided in Sections 2.6(b), (c), (d),
(e) and (f).

 

1.84             “Parent”  shall mean with respect to any Person, any Person who
owns directly, or indirectly through one or more Subsidiaries or Affiliates,
greater than fifty percent (50%) of the voting or beneficial interest in, or
otherwise has the right or power (whether by contract, through ownership of
securities or otherwise) to control, such Person.

 

1.85             “Person”  shall mean any individual or entity, and the heirs,
executors, administrators, legal representatives, successors and assigns of such
individual or entity where the context so admits.

 

1.86             “Pledged Hotels”  shall mean, with respect to any loan or other
debt secured by an Authorized Mortgage, collectively, the Hotels which secure
such loan or other debt.

 

15

--------------------------------------------------------------------------------


 

1.87             “Pooled FF&E Hotels”  shall mean the Hotels and subject to the
limitations on transfer set forth in the PR Lease, so long as the PR Property is
owned by an Affiliate(s) of Landlord, the PR Property.

 

1.88             “PR Guaranty”  shall mean that certain Guaranty Agreement dated
as of the Effective Date made by the PR Tenant for the benefit of Owner, as the
same may be amended, supplemented or replaced from time to time.

 

1.89             “PR Lease”  shall mean that certain lease between the owner of
the PR Property, and Manager’s Affiliate, with respect to the InterContinental
Hotel in San Juan, Puerto Rico, dated February 16, 2005 as the same may be
amended from time to time.

 

1.90             “PR Property”  shall have the meaning ascribed to the term
“Property” in the PR Lease.

 

1.91             “PR Tenant”  shall mean the tenant under the PR Lease.

 

1.92             “Refurbishment Period”  shall have the meaning given such term
in Section 5.4.

 

1.93             “Removed Hotels”  shall have the meaning given such term in
Section 2.6(f).

 

1.94             “Renewal Terms”  shall mean any extension of the Term of this
Agreement, commencing upon the expiration of the Initial Term or any extensions
thereto, as provided in Article 3.

 

1.95             “Repairs”  shall have the meaning given such term in
Section 7.6.

 

1.96             “Replacement Property”  shall mean a hotel mutually acceptable
to the parties acquired by Landlord in substitution for a Hotel with respect to
which this Agreement was terminated pursuant to Section 16.1 (Total
Condemnation).

 

1.97             “Reservation System”  shall mean a computerized network of high
speed terrestrial and satellite-linked hardware and data lines connecting
hotels, central reservation centers, data processing centers and travel agencies
which provides reservation services to the Staybridge Suites, Crowne
Plaza, InterContinental, Holiday Inn or Candlewood Suites Hotels, as applicable,
in North America.

 

16

--------------------------------------------------------------------------------


 

1.98             “Reserve Account”  shall mean an interest bearing United States
dollar account established for funds to be held in reserve for Capital
Replacements in Landlord’s name at a bank selected by Landlord.

 

1.99             “Reserve Percentage”  shall mean 0% for the Fiscal Years 2011,
2012 and 2013, 3% for the Fiscal Year 2014, 4% for the Fiscal Year 2015, and 5%
for each Fiscal Year during the Term thereafter.

 

1.100           “Retained Hotel”shall have the meaning given such term in
Section 2.6(c).

 

1.101           “Rooms Revenue”  shall mean all revenue derived from the rental
of guest rooms in a Hotel determined in accordance with the Accounting
Principles.

 

1.102           “RST”  shall mean retail sales taxes imposed pursuant to the
Retail Sales Tax Act (Ontario).

 

1.103           “Rules”  shall have the meaning given such term in
Section 24.19(a).

 

1.104           “Sales Tax”  shall mean all federal, state, municipal or local
sales, use, value added, retail sales, gross receipts and occupancy taxes,
duties, levies, charges or similar governmental charges, whether imposed now or
in the future.

 

1.105           “Secured Obligations”  shall have the meaning given such term in
the Deposit Agreement.

 

1.106           “Sites”  shall mean the real estate more particularly described
on Exhibit A.

 

1.107           “Specially Designated or Blocked Person”  shall mean (i) a
Person designated by the U.S. Department of Treasury’s Office of Foreign Assets
Control from time to time as a “specially designated national or blocked person”
or similar status, (ii) a Person described in Section 1 of the U.S. Executive
Order 13224, issued September 23, 2001, or (iii) a person or entity otherwise
identified by Government Agencies as a person or entity with which either Party
is prohibited from transacting business.  As of the date hereof, a list of such
designations and the text of the Executive Order are published at: 
www.ustreas.gov/offices/enforcement/ofac.

 

1.108           “Staybridge Hotel”  shall mean any Hotel that is operated as of
the Effective Date as a Staybridge Suites hotel.

 

17

--------------------------------------------------------------------------------


 

1.109           “Subsidiary”  shall mean with respect to any Person, any entity
(a) in which such Person owns directly, or indirectly, greater than twenty
percent (20%) of the voting or beneficial interest or (b) which such Person
otherwise has the right or power to control (whether by contract, through
ownership of securities or otherwise).

 

1.110           “Substitute Tenant”  shall have the meaning given the term in
Section 4.2.

 

1.111           “Successor Landlord”  shall have the meaning given to such term
in Section 4.3(a)(iii).

 

1.112           “Supplemental Deposit”  shall mean an additional deposit in the
amount of $37,000,000, to be posted by Manager contemporaneously with the
execution of this Agreement and held by Owner pursuant to the terms of the
Deposit Agreement.

 

1.113           “System Marks”  shall mean all service marks, trademarks,
copyrights, trade names, logo types, commercial symbols, patents or other
similar rights or registrations now or hereafter held, applied for or licensed
by Manager or any Affiliate of Manager in connection with the Staybridge Suites,
Crowne Plaza, InterContinental, Holiday Inn or Candlewood Suites, as applicable,
brand of hotels.

 

1.114           “Term”  shall mean the term of this Agreement as it may be
extended or terminated pursuant to the terms of this Agreement.

 

1.115           “Transaction Documents”  shall mean, collectively, this
Agreement, the PR Lease, the PR Guaranty and the Deposit Agreement.

 

1.116           “Transferred Hotel”  shall have the meaning given such term in
Section 2.6(g).

 

1.117           “Transferred Canadian Hotel”  shall mean a Canadian Hotel which
is sold or otherwise transferred by Purchaser and Owner (other than to an
Affiliate) pursuant to Section 24.16 (Adverse Canadian Event).

 

1.118           “Uniform System of Accounts”  shall mean the Uniform System of
Accounts for the Lodging Industry, Ninth Revised Edition, 1996, as published by
the Educational Institute of the American Hotel and Motel Association, as it may
be amended from time to time.

 

18

--------------------------------------------------------------------------------


 

1.119           “Unsold Hotel”  shall have the meaning given such term in
Section 2.6(h).

 

1.120           “Unsuitable for Its Permitted Use”  shall mean, with respect to
a Hotel, a state or condition of such Hotel such that (a) following any damage
or destruction involving such Hotel, such Hotel cannot be operated in the good
faith judgment of Manager or Owner on a commercially practicable basis and it
cannot reasonably be expected to be restored to substantially the same condition
as existed immediately before such damage or destruction and otherwise as
required under Article 15 hereof, using only the net proceeds of insurance
obtained in connection therewith and other funds that Owner or Manager elect to
provide pursuant to the terms of Article 15 hereof within twelve (12) months
following such damage or destruction or such shorter period of time as to which
business interruption insurance is available to cover amounts payable to Owner
hereunder and other costs related to the Hotel following such damage or
destruction, (b) as the result of a partial taking by Condemnation such Hotel
cannot be operated in the good faith judgment of Owner on a commercially
practicable basis in light of then existing circumstances, or (c) as the result
of a partial taking by Condemnation such Hotel cannot be operated in the good
faith judgment of Manager on a commercially practicable basis in light of then
existing circumstances.

 

1.121           “Working Capital”  shall mean funds that are used (or held for
use) in the day to day operation of the business of the Hotels, including,
without limitation, change and petty cash funds, amounts deposited in operating
bank accounts, receivables, deposits with utility providers, amounts deposited
in payroll accounts, prepaid expenses and funds required to maintain Operating
Supplies, less accounts payable and accrued current liabilities, exclusive of
any funds in the Reserve Account.

 

1.122           “Yearly Budget”  shall mean, with respect to each Hotel, the
annual operating budget of such Hotel, covering a Fiscal Year, as prepared by
Manager in accordance with the Accounting Principles and approved by Owner. 
Such budget shall include an operating budget, a business plan and a Capital
Replacements Budget; provided, however, there shall be no regular Capital
Replacements Budget for the Fiscal Years between the Effective Date and the
Fiscal Year beginning January 1, 2014.  Without limiting the generality of the
foregoing, the Yearly Budget shall include a projection of the estimated
financial results of the operation of each Hotel for the Fiscal Year.  Such
projection shall project the estimated Gross

 

19

--------------------------------------------------------------------------------


 

Revenues, departmental profits, Operating Costs and Operating Profit for the
Fiscal Year for each Hotel.

 

ARTICLE 2

 

SCOPE OF AGREEMENT

 

2.1                                             Engagement of Manager.  Subject
to the terms of this Agreement, Owner hereby grants to Manager the sole and
exclusive right to supervise and direct the management and operation of the
Hotels for the Term as Owner’s agent coupled with an interest.  Manager hereby
accepts said grant and agrees that it will control, supervise and direct the
management and operation of the Hotels, all subject to the terms, requirements
and conditions of this Agreement, with commercially reasonable efforts in doing
so, and in an efficient and economical manner consistent with standards
prevailing in well managed hotels similar to the Hotels, including all
activities in connection therewith which are customary and usual to such an
operation (the foregoing standards constituting the “Operating Standards”).
Without limiting the generality of the foregoing, and in addition to the other
functions to be performed by Manager pursuant to this Agreement, Manager shall
perform (or shall cause its Affiliates to perform), in connection with the
Hotels and in accordance with the applicable Brand Standards, the Operating
Standards and the terms of this Agreement, each of the following functions,
provided, however, except as otherwise set forth in this Agreement, the costs
and expenses of performing the following functions shall be Operating Costs:

 

(a)                                  Establish and revise, as necessary,
administrative policies and procedures, including policies and procedures for
the control of revenue and expenditures, for the purchasing of supplies and
services, for the control of credit, and for the scheduling of maintenance, and
verify that the foregoing procedures are operating in a sound manner.

 

(b)                                 Manage expenditures to replenish Operating
Supplies and Operating Equipment, make payments on accounts payable and collect
accounts receivable.

 

(c)                                  Arrange for and supervise public relations
and advertising and prepare marketing plans.

 

(d)                                 Procure all Operating Supplies and
replacement Operating Equipment.

 

20

--------------------------------------------------------------------------------


 

(e)                                  Provide, or cause to be provided, the types
of insurance required to be obtained or provided by Manager under this
Agreement.

 

(f)                                    Reasonably cooperate (provided that
except as herein expressly provided Manager shall not be obligated to enter into
any amendments of this Agreement or, unless Owner agrees to reimburse Manager
therefor, to incur any material expense including any internal expenses) in any
attempt(s) to: (i) effectuate a sale or other transfer of a Hotel subject to the
terms of Sections 4.4 (Sale of Hotel to Affiliate) and 4.5 (Sale of All Hotels)
of this Agreement; or (ii) obtain any Authorized Mortgage.

 

(g)                                 Negotiate, enter into and administer service
contracts and licenses for the operation of the Hotels, including, without
limitation, and to the extent appropriate, contracts and licenses for health and
safety systems maintenance, electricity, gas, telephone, cleaning, elevator and
boiler maintenance, air conditioning maintenance, laundry and dry cleaning,
master television service, use of copyrighted materials (such as music and
videos), entertainment and other services as Manager deems advisable.

 

(h)                                 Negotiate, enter into and administer
contracts for the use of banquet and meeting facilities and guest rooms by
groups and individuals.

 

(i)                                     Take reasonable action to collect and
institute in its own name or in the name of Owner or a Hotel, in each instance
as Manager in its reasonable discretion deems appropriate, legal actions or
proceedings to collect charges, rent or other income derived from the operation
of the Hotels or to oust or dispossess guests, tenants, members or other Persons
in possession therefrom, or to cancel or terminate any lease, license or
concession agreement for the breach thereof or default thereunder by the tenant,
licensee or concessionaire.

 

(j)                                     Make representatives available to
consult with and advise Owner or Owner’s designee at Owner’s reasonable request
concerning policies and procedures affecting the conduct of the business of the
Hotels.

 

(k)                                  Collect and account for and remit to
Government Agencies all applicable excise, sales, value added, occupancy and use
taxes or similar governmental charges collected by or at the Hotels directly
from guests, members, other patrons, tenants, licensees, concessionaires or
other occupants, or as

 

21

--------------------------------------------------------------------------------


 

part of the sales price of any goods, services, rentals or displays, such as
gross receipts, admission or similar or equivalent taxes, duties, levies or
charges, and prepare, sign and submit to the applicable Government Agencies the
applicable returns and reports therefor on behalf of Owner, in Owner’s name and
using Owner’s registration.

 

(l)                                     Keep Owner advised of events which might
reasonably be expected to have a material effect on the financial performance or
value of any Hotel.

 

(m)                               To the extent in Manager’s control, obtain and
maintain all approvals necessary to use and operate the Hotels in accordance
with the applicable Brand Standards, Operating Standards and Legal Requirements.

 

(n)                                 Use its reasonable efforts to keep all
ground, underlying and parking leases in full force and effect and arrange
appropriate substitutes for any such lease which ceases to be or is reasonably
anticipated to cease to be in full force and in effect.

 

(o)                                 Comply with all covenants, agreements,
ground leases, restrictions and encumbrances affecting the Hotels.

 

(p)                                 Perform such other tasks with respect to the
Hotels as are generally performed by managers of similar hotels consistent with
the Operating Standards and the Brand Standards.

 

2.2                                             Use of Hotels.  Manager shall
not use, and shall exercise commercially reasonable efforts to prevent the use
of, the Hotels and Owner’s and Manager’s personal property (whether owned or
leased) used in connection with the Hotels, if any, for any unlawful purpose. 
Manager shall not commit, and shall use commercially reasonable efforts to
prevent the commission of, any waste at the Hotels.  Manager shall not use, and
shall use commercially reasonable efforts to prevent the use of, the Hotels in
such a manner as will constitute an unlawful nuisance thereon or therein. 
Manager shall use commercially reasonable efforts to prevent the use of the
Hotels in such a manner as might reasonably be expected to impair Owner’s or
Landlord’s title thereto or any portion thereof or might reasonably be expected
to give rise to a claim or claims for adverse use or adverse possession by the
public, as such, or of implied dedication of the Hotels or any portion thereof.

 

2.3                                             Right to Inspect.  Manager shall
permit Owner and its authorized representatives to inspect or show the Hotels
during

 

22

--------------------------------------------------------------------------------


 

usual business hours upon not less than twenty four (24) hours’ notice, provided
that any inspection by Owner or its representatives shall not unreasonably
interfere with the use and operation of the Hotels and further provided that in
the event of an emergency as determined by Owner in its reasonable discretion,
prior notice shall not be required.

 

2.4                                             No Right of Offset.  Manager
shall not offset against any amounts owed to Owner; provided, however, Manager
may offset amounts which Owner has failed to fund in violation of Section 5.2(c)
(or, so long as PR Property is a Pooled FF&E Hotel, the landlord under the PR
Lease has failed to fund in violation of Section 5.1.3(b) of the PR Lease)
against the amounts owed to Owner hereunder provided that after giving effect to
all such offsets there shall still be paid to Owner an amount sufficient to pay
regularly scheduled payments of interest and principal under any loan or other
debt secured by an Authorized Mortgage and attributable to the Pledged Hotels.

 

2.5                                             Condition of the Hotels. 
Manager confirms that it accepted delivery and possession of each Hotel on the
dates set forth in the respective Original Management Agreements, and that
Manager accepted each Hotel in its then “as is” condition, subject to the rights
of parties in possession, the existing title, including all covenants,
conditions, restrictions, reservations, mineral leases, easements and other
matters of record or that are visible or apparent on the Hotels, all applicable
Legal Requirements, and such other matters which would be disclosed by an
inspection of the Hotels and the record title thereto or by an accurate survey
thereof.  MANAGER DID NOT AND IS NOT RELYING ON ANY REPRESENTATION OR WARRANTY
OF OWNER, LANDLORD OR ANY OF THEIR AGENTS OR EMPLOYEES WITH RESPECT TO ANY OF
THE MATTERS SET FORTH IN THIS SECTION.  MANAGER WAIVES ANY CLAIM OR ACTION
AGAINST OWNER AND LANDLORD WITH RESPECT TO THE CONDITION OF THE HOTELS. 
LANDLORD AND OWNER MAKE NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY HOTEL OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT.

 

2.6                                             Sale of Designated, Non-Economic
and Removed Hotels.

 

(a)                                  Designated Hotels.  Manager and Owner have
agreed that the Hotels listed on Schedule 2.6(a) (the “Designated Hotels”) may
be marketed by Owner for third party sale. Manager shall cooperate with Owner in
the compilation of relevant information, marketing and other matters related to
the offering for sale of

 

23

--------------------------------------------------------------------------------


 

the Designated Hotels.  The Designated Hotels may be marketed free and clear of
any franchise or management agreement from Manager or its Affiliates; provided,
however, at the request of Owner or any offeree, Manager will, or will cause an
Affiliate to, provide the offeree a franchise and/or management agreement on its
standard terms and conditions for the Brand under which the applicable
Designated Hotel is operated, subject to Manager’s or the applicable Affiliate’s
standard approval process. Owner shall have the exclusive right to sell any or
all of the Designated Hotels prior to June 30, 2012 for such price, and upon
such other terms and conditions as Owner shall, in its sole discretion,
determine.  Anything in this Section 2.6 to the contrary notwithstanding, if
prior to February 28, 2012, Owner has not elected to retain the Designated Hotel
identified as “Crowne Plaza-Hilton Head” on Schedule 2.6(a) pursuant to Section
2.6(d), or such Hotel has not been sold, if Owner has received, bona fide third
party offer(s) which it does not wish to accept, Owner shall elect to treat such
Hotel as a Retained Hotel, or if no bona fide third party offer has been
received, Owner shall elect to retain such Hotel under Section
2.6(d)(Alternative Retained Hotel).

 

(b)                                 Sale Process.  If a Designated Hotel is
marketed for sale in accordance with Section 2.6(a) (Designated Hotels) and
Owner receives an offer therefor which it wishes to accept, it shall give
Manager prompt notice thereof, which notice shall include a copy of the offer. 
Owner shall also provide Manager not less than sixty (60) days prior written
notice of the anticipated or scheduled date of closing of the sale.  Effective
as of the date of sale: (i) the Term shall terminate with respect to such Hotel,
(ii) the Owner’s First Priority shall be reduced by an annual amount equal to
eight percent (8.0%) of the net proceeds of sale received by Owner after
reduction for the costs and expenses of the sale, and (iii) with respect to such
Hotels as Owner and Manager agree, the Owner’s Second Priority shall be reduced
by one-half percent (0.5%) of the net proceeds of sale received by Owner after
reduction for the costs and expenses of the sale.

 

(c)                                  Retained Hotels.  If a Designated Hotel is
marketed for third party sale in accordance with Section 2.6(a) (Designated
Hotels) and Owner receives a bona fide third party offer(s) it does not wish to
accept, Owner may elect, by notice to Manager, either to: (i) retain such
Designated Hotel free and clear of any contractual obligations of any franchise
or management agreement from Manager or its Affiliates (a “Retained Hotel”)  or
(ii) treat the Designated Hotel as an Unsold Hotel

 

24

--------------------------------------------------------------------------------


 

under Section 2.6(h) (Unsold Hotels).  If Owner elects to treat such Designated
Hotel as a Retained Hotel, effective sixty (60) days after the date of Owner’s
notice to Manager: (x) the Term shall terminate with respect to such Hotel, (y)
the Owner’s First Priority shall be reduced by an annual amount equal to eight
percent (8.0%) of the price in the highest bona fide third party offer received,
after reduction for any amounts actually expended and any costs which would
reasonably have been expected to have been expended if a sale had been
consummated, and (z) with respect to such Hotels as Owner and Manager agree, the
Owner’s Second Priority shall be reduced by one-half percent (0.5%) of the price
in the highest bona fide third party offer received, after reduction for any
amounts actually expended and any costs which would reasonably have been
expected to have been expended if a sale had been consummated.

 

(d)                                 Alternative Retained Hotel.  By notice to
Manager, given prior to June 30, 2012, Owner may, in its discretion, determine
not to market any or all Designated Hotel(s) for third party sale and to retain
such Designated Hotel(s) free and clear of any contractual obligations of any
franchise or management agreement from Manager or its Affiliates.  If Owner
makes such an election, effective sixty (60) days after the date of Owner’s
notice to Manager: (i) the Term shall terminate with respect to such Hotel(s),
(ii) the Owner’s First Priority shall be reduced by an amount equal to eight
percent (8.0%) of a price agreed by Owner and Manager after reduction for any
amounts actually expended and any costs which would reasonably have been
expected to have been expended if the sale had been consummated, and (iii) with
respect to such Hotels as Owner and Manager agree, Owner’s Second Priority shall
be reduced by one half percent (0.5%) of a price agreed by Owner and Manager
after reduction for any amounts actually expended and any costs which would
reasonably have been expected to have been expended if the sale had been
consummated.

 

(e)                                  Non-Economic Hotels.  Either Owner or
Manager shall be entitled to designate as a Non-Economic Hotel any Hotel the
Gross Revenues of which, in two (2) out of any three (3) consecutive full Fiscal
Years during the Term, are insufficient to pay the sum of all Operating Costs
and, beginning January 1, 2014, all amounts to be funded to the Reserve Account
pursuant to Section 5.2 (Reserve Account) with respect to such Hotel, provided
the number of additional Hotels which may be designated as Non-Economic Hotels
shall not exceed twenty five (25).  Upon designation as a Non-Economic Hotel,
such Hotel shall be marketed by Owner for third party sale as though it were a

 

25

--------------------------------------------------------------------------------


 

Designated Hotel pursuant to the processes in Sections 2.6(a) and (b)
(Designated Hotels and Sale Process).  If Owner receives a bona fide third party
offer(s) it does not wish to accept, Owner shall retain such Non-Economic Hotel
free and clear of any contractual obligations of any franchise or management
agreement from Manager or its Affiliates.  If Owner retains such Non-Economic
Hotel, effective on the last day of the twelfth calendar month following the
date such Hotel was designated as a Non-Economic Hotel, such Hotel shall be
treated as having been purchased by Owner as a Retained Hotel under Section
2.6(c)(Retained Hotels) (Retained Hotels), including the same reduction in
Owner’s First Priority and Owner’s Second Priority as provided in Section 2.6(c)
(Retained Hotels).  If Owner does not receive any offer within twelve (12)
calendar months of the date such Hotel was designated a Non-Economic Hotel, it
shall give notice to Manager and Manager shall have the right to purchase such
Hotel at the original cost to Owner of such Hotel, by notice given to Owner
within thirty (30) days after the last day of the twelfth calendar month
following the date such Hotel was designated a Non-Economic Hotel.  If Manager
does not so elect, Owner may elect either to have such Hotel treated as having
been purchased by Owner as a Retained Hotel under Section 2.6(c) (Retained
Hotels), provided the reductions in Owner’s First Priority and Owner’s Second
Priority shall be as provided in Section 2.6(c) (Retained Hotels), calculated
based upon the original cost to Owner of such Hotel after reduction for any
amounts actually expended and any costs which would reasonably have been
expected to have been expended if the sale had been consummated, or to treat
such Hotel as an Unsold Hotel under Section 2.6(h)(Unsold Hotels).

 

(f)                                    Removed Hotels.  Owner may, at any time
prior to June 30, 2012, elect to remove any of the Hotels listed on Schedule
2.6(f) (the “Removed Hotels”) from further management by Manager under this
Agreement by notice given to Manager.  If Owner elects to treat a Removed Hotel
as having been so removed, it shall retain such Removed Hotel free and clear of
any contractual obligations of any franchise or management agreement from
Manager or its Affiliates and effective sixty (60) days after Owner’s notice to
Manager identifying the Hotel(s): (i) the Term shall terminate with respect to
such Hotel(s), (ii) the Owner’s First Priority shall be reduced by an amount
with respect to such Hotel(s) agreed by Owner and Manager, and (iii) with
respect to such Hotels as Owner and Manager shall agree, the Owner’s Second
Priority shall be reduced by an amount agreed by Owner and Manager.

 

26

--------------------------------------------------------------------------------


 

(g)                                 Cooperation.  Manager shall provide Owner
reasonable cooperation in connection with the rebranding and/or marketing and
sale of any Designated Hotel (which shall include a Retained Hotel), any
Non-Economic Hotel, and/or the removal of any Removed Hotel (each a “Transferred
Hotel”) and shall, without limitation: (i) prepare such operational and
historical financial information and insurance loss experience history (by line
of coverage) with respect to any Transferred Hotel(s) as Owner may request, (ii)
pending sale, removal or rebranding, continue to manage the Transferred Hotels
as required by this Agreement in all respects, and (iii) subject to Legal
Requirements, cooperate with Owner in a good faith, reasonable manner on sale
and transition matters generally, which cooperation may include taking such
action and signing such reasonable documentation and agreements with, or for the
benefit of, Owner or a new owner or a new manager designated by Owner or such
new owner, as Owner may reasonably request to support an orderly sale or
transition of the Transferred Hotels.

 

Notwithstanding the provisions of Section 2.6 (Sale of Designated, Non-Economic
and Removed Hotels) above, after a Hotel is contracted for sale, after a Hotel
is designated a Retained Hotel, after Owner has elected to retain a Hotel under
Section 2.6(d) or a Removed Hotel is removed and the Term of this Agreement and
the Owner’s First Priority and Owner’s Second Priority are reduced, upon notice
given by Owner to Manager, Manager shall continue to manage such Hotel(s) for a
period of up to an additional sixty (60) days (or in the case of the Designated
Hotel identified as the “Crowne Plaza-Hilton Head” in Schedule 2.6(a), such
longer period as Owner may request, but not later than December 31, 2012) for
purposes of assisting Owner to transition the Hotel(s) operations to a Successor
and Manager will receive a management fee equal to three percent (3%) of Gross
Revenues at the affected Hotel(s) during such period.

 

(h)                                 Unsold Hotels.  Manager shall develop, for
Owner’s approval, a Scope and Estimate for Capital Replacements for (i) any
Designated Hotels which have not been sold prior to June 30, 2012, or which are
under agreement for sale prior to June 30, 2012 and not actually sold prior to
September 30, 2012, (ii) any Non-Economic Hotels which are not sold within
twelve (12) calendar months of the date they were so designated, or which are
under agreement for sale within twelve (12) calendar months of the date they
were so designated and not actually sold within fifteen (15) calendar months
after the date they were so designated, and which are not purchased by Manager
or treated as

 

27

--------------------------------------------------------------------------------


 

having been purchased by Owner as a Retained Hotel, (iii) any Hotels listed on
Schedule 2.6(f) which are not designated to be removed from this Agreement prior
to June 30, 2012 and, (iv) in the case of a Designated Hotel or Non-Economic
Hotel which is treated as an Unsold Hotel (each, an “Unsold Hotel”).  The Scope
and Estimate shall be consistent with the Scope and Estimate for the Hotels
listed in Schedule 5.4, and upon approval, Owner shall supplement the Reserve
Account with amounts up to the amounts agreed to in the Scope and Estimate.  The
work shall be performed, meetings held, the Scope and Estimate revised, and
funds advanced as though the Capital Replacements contemplated by this Section
2.6(h) were Approved Renovations under Section 5.4.

 

(i)            Purchase by Affiliate.  With respect to any right of Manager to
purchase a Hotel under Section 2.6 (Sale of Designated, Non-Economic and Removed
Hotels) or Section 24.16 (Adverse Canadian Event), if Manager determines to
exercise such right, it shall cause the purchase to be made by an Affiliate (but
not a Subsidiary) of Manager.

 

2.7                                             No Early Termination of Manager;
Nature of Relationship etc.

 

(a)                                  Except as provided in Section 2.6 (Sale of
Designated, Non-Economic and Removed Hotels), so long as this Agreement is in
full force and effect and Owner is not entitled pursuant to the terms hereof to
terminate this Agreement in its entirety, Owner covenants and agrees not to
hire, engage, appoint or employ any other manager to manage any Hotel for any
period prior to the expiration or earlier termination of the Term with respect
to such Hotel.  Except as provided in Section 2.6 (Sale of Designated,
Non-Economic and Removed Hotels), any otherwise applicable principles of law
notwithstanding, it is Owner’s intent and agreement that Manager shall manage
each Hotel pursuant to this Agreement through the Term so long as this Agreement
is in full force and effect with respect to such Hotel.

 

(b)                                 Owner shall provide appropriate asset
management services with respect to the Hotels at no cost or expense to Manager
(and shall use reasonable efforts to cooperate with Manager in order to keep all
ground, underlying and parking leases in full force and effect).  The costs and
expenses incurred by Owner in connection with providing such asset management
services shall not be Operating Costs.  Owner shall, from time to time, upon the
request of Manager, provide Manager with the name, telephone number, fax number
and email address of the individual responsible for providing such asset
management services.  Manager will cooperate with and assist Owner in every
reasonable and proper way to permit Owner to carry out its duties and exercise
its rights hereunder with respect to the Hotels.

 

(c)                                  Any common law or other rule or restriction
that would otherwise apply notwithstanding, Manager, Owner and their

 

28

--------------------------------------------------------------------------------


 

respective Affiliates are free to own, lease, manage, engage in or license other
business activities, including activities involving transient lodging and
related activities.  Nothing herein or otherwise shall prevent Manager, Owner or
their respective Affiliates from owning, leasing, managing or licensing other
facilities, and Manager, Owner and their respective Affiliates may own, lease,
manage, engage in or license any business activity at any other location whether
or not competing with the Hotels, without the consent or approval of, or
liability to, the other and without offering the other any opportunity to
participate therein.  Each party hereby waives any claim or cause of action, of
whatever nature and however derived, relating to or arising in any way out of
the other’s ownership, leasing, licensing or management of any other hotel or
commercial property wherever located.

 

2.8                                             Additional Services.  Any fees
for services not included in the Management Fees for the Hotels shall be
consistent with the fees established for similar types of hotels managed by
Manager or its Affiliates.

 

ARTICLE 3

 

TERM AND RENEWALS

 

3.1                                             Term.  The term of this
Agreement shall be for a period beginning on the Effective Date and continuing
for the Initial Term and any extension of the term hereof in accordance with the
provisions of this Agreement, unless sooner terminated as herein provided. 
Manager acknowledges that if any ground lease for any Site or Hotel, or portion
thereof, is terminated or expires, Owner may terminate this Agreement with
respect to such Hotel by giving notice thereof to Manager, which notice shall
include the termination date of such ground lease and in such event, this
Agreement shall terminate with respect to such Hotel as of the date of
termination of the ground lease.  In such circumstance, the Owner’s First
Priority shall be adjusted consistent with other Hotel specific terminations
under this Agreement.

 

3.2                                             Renewal Term.  Provided the term
of the PR Lease is simultaneously extended in accordance with the terms of such
lease, the Term may be extended, at Manager’s option, for up to two (2)
consecutive periods (each, a “Renewal Term”) of fifteen (15) years each on not
less than two (2) years’ prior notice to Owner.  If Manager fails to give notice
of its election not to exercise either of its options to extend the Term on or
before the date which is the day prior to the date that is two (2) years prior
to the then Expiration Date or if the PR Tenant

 

29

--------------------------------------------------------------------------------


 

fails to give notice of its election not to exercise either of its options to
extend the term of the PR Lease, on or before the date which is the day prior to
the date that is two (2) years prior to the then expiration date of the PR
Lease, Manager shall be deemed to have exercised the applicable extension
option.  The terms and provisions of this Agreement will remain in effect as
stated herein during any Renewal Term except that Manager shall have no right to
extend the Term beyond the Renewal Terms herein provided.

 

3.3                                             Owner’s Termination Right at End
of Term.  If Manager gives notice of its election not to extend the Term, or the
PR Tenant gives notice of its election not to extend the term of the PR Lease,
or Manager shall have no further right to extend the Term, then at any time
during the last two years of the Term, Owner may terminate this Agreement on not
less than thirty (30) days’ and not more than two hundred seventy (270) days’
prior written notice.

 

ARTICLE 4

 

TITLE TO HOTEL

 

4.1                                             Covenants of Title.  During the
Term, provided no Manager Default exists, Manager shall have the right peaceably
and quietly to operate the Hotels in accordance with the terms of this
Agreement, free from interference, disturbance and eviction by Owner or Landlord
or by any other Person or Persons claiming by, through or under Owner or
Landlord, subject only to termination of this Agreement as herein provided. 
Except as may otherwise be provided herein, Owner, at Owner’s own expense (and
not as an Operating Cost), shall prosecute all appropriate actions, judicial or
otherwise, required to assure such quiet and peaceable operation by Manager and
shall pay and discharge any rental obligations under the Lease.  Without
Manager’s written consent, which consent shall not be unreasonably withheld,
Owner shall not during the Term enter into an agreement, covenant or encumbrance
affecting title to the Hotels except in connection with Authorized Mortgages and
sales or transfers of the Hotels not prohibited hereby.  Further, during the
Term, Owner shall not convert any Hotel to a condominium form of ownership.

 

4.2                                             Non-Disturbance.  Landlord and
Manager agree that in the event the Lease terminates prior to expiration or
earlier termination of the Term, so long as (i) there exists no uncured Manager
Event of Default and (ii) Owner is not otherwise entitled to terminate this
Agreement: (a) Manager shall not be

 

30

--------------------------------------------------------------------------------


 

disturbed in its rights under this Agreement by Landlord; (b) Landlord shall
assume the obligations of Owner under this Agreement; and (c) Manager shall
attorn to Landlord and recognize Landlord as the “Owner” under this Agreement. 
Landlord shall have the right, from time to time, to amend the Lease or transfer
all of the right, title and interest of Owner in, to and under this Agreement to
a new tenant (a “Substitute Tenant”) to which Landlord shall lease the Hotels.
Substitute Tenant shall expressly assume all of Owner’s obligations under this
Agreement and thereupon Manager shall attorn to the Substitute Tenant and
recognize the Substitute Tenant as the “Owner” under this Agreement.

 

4.3                                             Financing.

 

(a)                                  Landlord and Owner shall be entitled to
encumber the Hotels or any of them with one or more Authorized Mortgages which
are expressly subordinate to this Agreement or in connection with which the
following terms and conditions are satisfied (provided they shall not apply to
the Assumed Mortgage):

 

(i)  the loan or other debt secured by such Authorized Mortgage shall not be
cross-collateralized with other property or hotels which are not managed or
franchised by Manager, IHG or their respective Affiliates;

 

(ii)  the principal amount secured by such Authorized Mortgage shall not exceed
the sum of seventy five percent (75%) of the sum of the fair market value as of
the date of the granting of such Authorized Mortgage of the Pledged Hotels and
the other properties securing such principal amount, as reasonably determined by
Landlord, Owner and the holder of any Authorized Mortgage; and

 

(iii)  the holder of such Authorized Mortgage shall execute and deliver to
Manager (Manager agreeing to likewise execute and deliver to such holder) a
so-called subordination, non-disturbance and attornment agreement which shall
provide that:

 

(A)                              this Agreement and Manager’s rights hereunder
are subject and subordinate to the Authorized Mortgage, the lien thereof, the
rights of the holder thereof and to any and all advances made thereunder,
interest thereon or costs incurred in connection therewith;

 

31

--------------------------------------------------------------------------------


 

(B)                                so long as this Agreement is in full force
and effect and there exists no Manager Default which has not been cured within
any applicable notice or grace period, Manager’s rights under this Agreement
shall not be disturbed by reason of such subordination or by reason of
foreclosure of such Authorized Mortgage or receipt of deed in lieu of
foreclosure;

 

(C)                                Manager shall attorn to the holder or the
Landlord at any such foreclosure or the grantee of any such deed (each, a
“Successor Landlord”);

 

(D)                               in the event of such attornment, the terms of
this Agreement binding on Landlord and Manager shall continue in full force and
effect as a direct agreement between such Successor Landlord and Manager, upon
all the terms, conditions and covenants set forth herein, except that the
Successor Landlord shall not be (1) bound by any payment of Owner’s Fixed
Priority or the Owner’s Residual Distribution in advance of when due; (2) bound
by any amendment or modification of this Agreement made after the date that
Manager first had written notice of such Authorized Mortgage without the consent
of the holder thereof; (3) liable in any way to Manager for any act or omission,
neglect or default on the part of Landlord or Owner under this Agreement; (4)
obligated to perform any work or improvements to be done by Landlord or Owner or
to make any advances except for those advances to be made pursuant to Section
5.2(c) from and after the date on which such Successor Landlord acquired the
Hotel(s); or (5) subject to any counterclaim or setoff which theretofore accrued
to Manager against Landlord or Owner;

 

(E)                                 In the event of a casualty or condemnation
affecting any Pledged Hotel which does not result in the termination of this
Agreement with respect to such Pledged Hotel, the net insurance proceeds or
Award shall be applied to the restoration of such Hotel as herein provided; and

 

(F)                                 Such other terms as are customary for
similar agreements.

 

32

--------------------------------------------------------------------------------


 

(b)                                 In the event less than all of the Hotels are
to secure the loan or other debt secured by an Authorized Mortgage, Owner shall
have the right to cause the Pledged Hotels to be managed pursuant to a separate
management agreement which agreement shall be for a term equal to the unexpired
portion of the Term and otherwise on substantially the same terms of this
Agreement.  In connection with entering into such separate management agreement,
the parties shall make such allocations of Owner’s Fixed Priority, amounts in
the Reserve Account, the Working Capital, and any outstanding advances made by
Owner, Manager or their respective Affiliates as may be reasonably required.

 

4.4                                             Sale of a Hotel to an
Affiliate.  In the event of a sale or transfer of Landlord’s interest in any
Hotel to an Affiliate of Landlord with such Affiliate assuming Landlord’s
obligations under the Lease, this Agreement shall remain in full force and
effect without regard to such sale or transfer.

 

4.5                                             Sale of All the Hotels.  If
Landlord sells or otherwise transfers all of the Hotels to a single transferee
in a single transaction, (a) the transferee shall assume Landlord’s obligations
hereunder and (b) Landlord shall be released and relieved from any and all
obligation hereunder.  In connection with such transfer, Owner may assign this
Agreement to the transferee or its Affiliate, and provided the assignee assumes
all of Owner’s obligations hereunder thereafter accruing, Owner shall be
released and relieved from all such obligations.  Except as provided in Section
2.6 (Sale of Designated, Non-Economic and Removed Hotels) or 24.16 (Adverse
Canadian Event) or in connection with the foreclosure of an Authorized Mortgage
or deed-in-lieu of such foreclosure, Landlord and its Affiliates and their
successors and assigns shall not sell less than all the Pooled FF&E Hotels to
any Person except to an Affiliate as provided in Section 4.4 (Sale of a Hotel to
an Affiliate) or in Section 15.6 of the PR Lease.

 

4.6                                             The Lease.  The Lease shall not
be amended or modified in any way which would materially increase Manager’s
obligations hereunder or materially reduce its rights hereunder.  In the event
of a conflict between the terms hereof and the terms of the Lease, the terms
hereof shall govern.

 

4.7                                             Restricted Sale.  Neither
Landlord nor Owner shall transfer its interest in any Hotel, directly or
indirectly, (a) to any Person which: (i) is in control of or controlled by
Persons who have been convicted of felonies; (ii) except pursuant to Section 2.6
(Sale of Designated, Non-Economic and Removed Hotels) or in connection with a
foreclosure of an

 

33

--------------------------------------------------------------------------------


 

Authorized Mortgage, is a Competitor or an Affiliate of a Competitor; (iii)
except pursuant to Section 2.6 (Sale of Designated, Non-Economic and Removed
Hotels)  or in connection with a foreclosure of an Authorized Mortgage, lacks
the financial capabilities to perform Owner’s obligations hereunder; or (iv) is
a Specially Designated or Blocked Person or (b) if such transfer would
materially adversely affect the ability of Manager or its Affiliates to obtain
or retain any license or permit for the Hotels or comply with any applicable
ground or parking leases for the Hotels.

 

ARTICLE 5

 

REQUIRED FUNDS

 

5.1                                             Working Capital.  Manager
represents that as of the Effective Date the Hotels, in the aggregate, have cash
or cash equivalents in amounts reasonably sufficient to pay Operating Costs for
such Hotels for the first thirty (30) days of operation following the Effective
Date after taking into account Gross Revenues collected from patrons, guests and
others of, or at, the Hotels (the “Initial Working Capital”).

 

After the first thirty (30) days following the Effective Date, upon written
request from Manager, Owner may, but shall not be obligated to, advance any
additional funds, over and above the Initial Working Capital necessary to pay
Operating Costs and/or GST required to be paid by Owner (but not Owner’s First
Priority or Owner’s Second Priority) as they come due, provided if, at any time
following the occurrence of a fire, or other casualty, and/or other insured
property loss of the type insured against pursuant to Section 13.1, Working
Capital is insufficient to permit Manager to effect repairs contemplated by
Section 7.7 (Emergency Repairs), Owner shall advance additional funds as are
required to effect such repairs as Working Capital, and Owner shall be entitled
to receive and retain all insurance proceeds as may be paid in respect of such
casualty.  Any such request by Manager shall be accompanied by a reasonably
detailed explanation of the reasons for the request.  All funds so advanced for
Working Capital shall be utilized by Manager to pay Operating Costs and/or GST
as they come due.  If Owner does not advance such additional Working Capital
within five (5) Business Days after notice, Manager, as its exclusive remedy,
shall have the right either to (i) advance such additional Working Capital or
(ii) terminate this Agreement on ten (10) days’ advance written notice to Owner;
provided, however, such notice of termination shall be void ab initio if Owner
advances the requested funds necessary to pay Operating Costs and/or GST

 

34

--------------------------------------------------------------------------------


 

prior to the end of the tenth (10th) day after the receipt of such termination
notice.  Any advances so made by Owner or Manager shall be repaid from and to
the extent necessary to be repaid in full out of Operating Profit first realized
for the Hotel(s) in question in the accounting periods following the accounting
period during which the advances were made.  If Manager fails to either make
such advance or give notice of termination within such ten (10) day period, then
at any time after the expiration of such five (5) Business Days, Owner may elect
by written notice to Manager to terminate this Agreement, which termination
shall be effective on the date designated in such notice.  Upon the expiration
or earlier termination of the Term, the Working Capital of the Hotels shall be
applied to pay all Operating Costs, such GST and all amounts owed to Owner to
the extent Gross Revenues are insufficient.  Thereafter, Manager shall be
entitled to retain the remaining Working Capital to the extent funds therefor
were previously provided by Manager.  The balance of the Working Capital shall
belong to Owner.  All refunds and (the cash equivalents of) any input credits in
respect of GST paid from Working Capital shall remain part of the Working
Capital.  In addition, Owner and Manager hereby agree that the Working Capital
for the Designated Hotels, Removed Hotels and Non-Economic Hotels, as of the
date of sale, will be $0.

 

5.2                                             Reserve Account.

 

(a)                                  Manager shall establish a single Reserve
Account as of the Effective Date, to be funded with the combined amounts
remaining in the reserve accounts established in the Original Management
Agreements.  Manager shall transfer from the Bank Accounts to the Reserve
Account in cash, on or before the 25th day of each Fiscal Month, the Reserve
Percentage times the Gross Revenues at each Hotel for the prior Fiscal Month. 
The amount to be contributed to the Reserve Account on account of the Gross
Revenues of the Canadian Hotels shall be calculated using Canadian dollars but
shall be contributed to the Reserve Account in United States dollars in
accordance with Section 24.23 (Currency). Subject to the terms of Section 5.4
(Refurbishment Fund) and 5.2(f), amounts in the Reserve Account are to pay for
Capital Replacements undertaken after the Effective Date required to maintain
any and all of the Hotels in accordance with the Operating Standards and the
Brand Standards; provided, however, notwithstanding anything in this Agreement
to the contrary, no additional cost or expense shall be incurred or paid in
connection with any Capital Replacements made during the last two (2) years of
the Term to the extent attributable solely

 

35

--------------------------------------------------------------------------------


 

to complying with the Brand Standards.  The amounts so paid into the Reserve
Account shall be recorded on the Hotels’ books of account as “Reserve for FF&E
Replacements.”  Except for the amounts supplementing the Reserve Account for
Approved Renovations pursuant to Section 5.4 (Refurbishment Fund), until the
expiration of the Refurbishment Period, no expenditures for Capital Replacements
during any Fiscal Year may be made from the Reserve Account with respect to any
Designated Hotel, Non-Economic Hotel (from and after the date of designation) or
any Removed Hotel without Owner’s approval, which may be withheld in Owner’s
discretion, other than (i) Repairs constituting routine maintenance items, (ii)
Repairs required to comply with Insurance Requirements or Legal Requirements,
and (iii) emergency repairs as described in and subject to Section 7.7
(Emergency Repairs).  After the Refurbishment Period, for all Hotels subject to
this Agreement, (A)expenditures for Capital Replacements contemplated by Section
2.6(h) (Unsold Hotels) or which have been approved in the yearly Capital
Replacements Budget, and (B) Repairs required to comply with Brand Standards,
Operating Standards, Insurance Requirements and Legal Requirements, and (C)
emergency repairs as described in and subject to Section 7.7 (Emergency
Repairs), may be made from the Reserve Account without Owner’s approval.  Any
amounts remaining in the Reserve Account at the close of each Fiscal Year will
be carried forward and retained in the Reserve Account.  Any and all portions of
the Hotels which are scrapped or removed in connection with the making of any
major or non-major repairs, renovations, additions, alterations, improvements,
removals or replacements at the Hotels shall be disposed of by Manager and any
net proceeds thereof shall be deposited in the Reserve Account and not included
in Gross Revenues.  In addition, any proceeds from the sale of FF&E no longer
necessary to the operation of the Hotels and any refunds or (the cash
equivalents of) input credits attributable to GST paid with funds from the
Reserve Account shall be added to the Reserve Account.  Manager shall be
entitled to use funds in the Reserve Account to make approved Capital
Replacements at any and all of the Hotels regardless of the Hotel from which
such funds originate. To the extent that the cost of any such Capital
Replacements are to be paid for in a currency other than United States dollars,
Manager shall exchange an appropriate portion of the funds in the Reserve
Account into such other currency at the best rates and terms commercially
available to Manager at the time of such exchange for such purpose on or about
the date such funds are withdrawn from the Reserve Account and applied to pay
such costs in accordance with Manager’s general practice for Capital

 

36

--------------------------------------------------------------------------------


 

Replacements.  All costs of such exchange shall be Operating Costs.

 

(b)                                 Subject to the terms of Section 5.9 (Pooled
Reserves), Manager shall be the only party entitled to withdraw funds from the
Reserve Account until a Manager Default shall occur.

 

(c)                                  Subject to the terms of Section 5.2(e), if,
at any time beginning three (3) years after the end of the Refurbishment Period,
with respect to the Hotels set forth on Schedule 5.4, or three (3) years after
renovations under Section 2.6(h)(Unsold Hotels) are completed with respect to
Hotels described therein, the funds in the Reserve Account shall be insufficient
for Capital Replacements which are set forth in the then current approved
Capital Replacements Budget or required to comply with the Operating Standards,
Brand Standards, Insurance Requirements or Legal Requirements, with respect to
the Hotels which were renovated, Manager shall give Owner written notice
thereof, which notice shall set forth, in reasonable detail, the nature of the
required action, the estimated cost thereof (including the amount which is in
excess of the amount of funds in such Reserve Account) and such other
information with respect thereto as Owner may reasonably require.  Provided that
there is then no uncured Manager Default, Owner shall, within twenty (20)
Business Days after such notice, disburse (or cause Landlord to disburse) such
required funds to Manager for deposit into the Reserve Account.  In such event,
Owner’s First Priority shall be adjusted as provided for herein in the
definition of Owner’s First Priority.

 

(d)                                 If Owner shall fail to disburse (or cause
Landlord to disburse) funds to Manager for deposit into the Reserve Account in
violation of Section 5.2(c), which failure continues for five (5) Business Days
after the giving of notice from Manager to Owner, then, in addition to Manager’s
other remedies hereunder or under the HPT Guaranty, Manager shall be entitled,
but not obligated, to deposit in the Reserve Account the amount of funds which
Owner so failed to disburse.

 

(e)                                  Notwithstanding anything contained herein
to the contrary, if Owner advises Manager that, in Owner’s opinion, the fair
market value of all personal property of Landlord at, about or which forms a
part of a Hotel is equal to or exceeds thirteen and one-half percent (13.5%) of
the fair market value of all property of Landlord pertaining to such Hotel
(including all such personal property, the Building and the underlying land or
ground lease), Manager and its Affiliates shall not use funds from the Reserve
Accounts to purchase additional personal

 

37

--------------------------------------------------------------------------------


 

property for use at, about or as part of such Hotel, without Owner’s prior
written consent, which consent may be granted or withheld in Owner’s sole and
absolute judgment.

 

(f)                                    Upon the expiration or earlier
termination of the Term, Manager shall disburse to Landlord, or as Landlord
shall direct, all amounts remaining in the Reserve Account after payments of all
expenses on account of Capital Replacements appropriately incurred by Manager
during the Term.

 

5.3                                             Additional Requirements for
Reserve.  All expenditures from the Reserve Account shall be (as to both the
amount of each such expenditure and the timing thereof) both reasonable and
necessary given the objective that the Hotels will be maintained and operated to
a standard comparable to competitive properties and in accordance with the
Operating Standards and the applicable Brand Standards.

 

5.4                                             Refurbishment Fund.  Between the
Effective Date and December 31, 2013 (the “Refurbishment Period”), Owner agrees
to supplement the Reserve Account with the amounts that Owner and Manager shall
agree upon for the Capital Replacements at the Hotels listed in Schedule 5.4
(the “Approved Renovations”), the aggregate cost of which Owner and Manager
estimate will be approximately $300,000,000.  Manager shall develop, for Owner’s
approval, a scope of work and cost estimate for the Approved Renovations at each
Hotel listed on Schedule 5.4 (the “Scope and Estimate”).  After Owner and
Manager have agreed to the Scope and Estimate for the Approved Renovations at a
Hotel and as the Approved Renovations work progresses, Owner shall fund the
amount reflected in such Scope and Estimate into the Reserve Fund or directly to
the program or project manager, as Manager directs, based on draw schedules
approved by Owner and Manager, as hereinafter provided.  Manager shall
separately account for all such deposits for Approved Renovations.  Manager
shall review and approve for payment all draw requests and third party invoices
and, subject to receipt of lien waivers, together with such other documentation
as Owner may reasonably request, request Owner to fund such draw request
directly to the payee(s) thereof or deposit the amount thereof in the Reserve
Account, whereupon Manager will withdraw such amounts from the Reserve as are
required to pay approved invoices.  Owner shall have no liability for, and
Manager shall not pay, any costs of the Approved Renovations in excess of those
set forth in the relevant Scope and Estimate.  Owner and Manager shall meet not
less than once per month (which meeting may take place by conference telephone
call, internet enabled meeting, or similar electronic means) to review each
Scope and Estimate for the Approved Renovations and any updates or revisions
thereto and the progress of the Approved Renovations.

 

38

--------------------------------------------------------------------------------


 

Manager may elect upon notice to Owner to fund the Reserve Account from time to
time for Approved Renovations on an interim basis, and Owner shall reimburse
Manager for any such fundings by Manager within thirty (30) days after receipt
of invoices and draw requests from Manager detailing such fundings by Manager. 
In any case, prior to funding amounts into the Reserve Account, Owner shall have
the right to review and approve any updates or revisions to the Scope and
Estimate.  Owner shall also have the right to review plans and specifications of
architects, general contractors’ estimates, architect’s certificates, copies of
permits and other evidence of approval by governmental authorities and other
regulatory bodies whose approval is required.  Additionally, Manager’s selection
of general contractors and procurement agents shall be subject to Owner’s
written approval, which approval shall, consistent with this Agreement, not be
unreasonably withheld or delayed, and in any case, Owner agrees to act on such
approvals in a manner necessary to maintain the timetable for completion of the
work. The foregoing notwithstanding, Manager shall control and supervise the
work of the contractors and agents involved in performing the work of the
Approved Renovations.

 

5.5                                             Material Repairs.  Prior to
making any Material Repair, Manager shall submit, to Owner in writing, a
proposal setting forth, in reasonable detail, the proposed Material Repair and
shall provide to Owner such plans and specifications, and such permits,
licenses, contracts and such other information concerning the same as Owner may
reasonably request.  Owner shall have twenty (20) Business Days to approve or
disapprove all materials submitted to Owner in connection with any such
proposal; provided, however, subject to compliance by Manager with the
requirements of this Section 5.5, Owner may not withhold its approval of a
Material Repair with respect to such items as are (A) required in order for the
Hotels to comply with applicable Brand Standards (except during the last two (2)
years of the Term as set forth in Section 5.2(a) or for a period ending three
(3) years after the end of the Refurbishment Period) or Operating Standards; or
(B) required by reason of or under any Insurance Requirement or Legal
Requirement, or otherwise required for the continued safe and orderly operation
of each Hotel.  If Owner fails to disapprove of such Material Repair within such
twenty (20) Business Days, Owner shall be deemed to have approved same.

 

5.6                                             Ownership of Replacements.  All
Capital Replacements made pursuant to this Agreement and all amounts in the
Reserve Account or to be advanced hereunder from time to time shall be

 

39

--------------------------------------------------------------------------------


 

the property of Owner or Landlord, as applicable, as provided under the Lease.

 

5.7                                 Manager Reserve Advances.  Manager shall
have the right to propose certain Capital Replacements which are not part of any
Capital Replacements Budget or required by the Operating Standards or the Brand
Standards which Manager reasonably believes would maximize the profit potential
of one or more of the Hotels, and the right, but not the obligation, to ask
Owner to fund such Capital Replacements.  If Manager requests, but Owner does
not agree to provide funds for the same, and Owner shall have no obligation to
do so, or if Manager does not request Owner to provide funds, Manager shall
nevertheless have the right to contribute to the Reserve Account the cost of the
same and cause such Capital Replacements to be made.  In such case, Manager
shall not be entitled to reimbursement of such funds.

 

5.8                                 No Additional Contributions.  Except as
otherwise expressly provided in this Agreement, neither Owner nor Landlord
shall, under any circumstances, be required to, or provide funds to, build or
rebuild any improvement at the Hotel, or make any repairs, replacements,
alterations, restorations or renewals of any nature or description to the Hotel,
whether ordinary or extraordinary, structural or nonstructural, foreseen or
unforeseen.

 

5.9                                 Pooled Reserves.  It is understood and
agreed that so long as the PR Property is a Pooled FF&E Hotel, funds deposited
in the Reserve Account pursuant to this Agreement and the FF&E Reserve under PR
Lease shall be maintained and used on a consolidated basis such that all amounts
to be deposited in the Reserve Account and the FF&E Reserve shall be deposited
in a single account and Manager and PR Tenant may apply any funds therein to any
of the Pooled FF&E Hotels in accordance with the terms of this Agreement and PR
Lease.

 

ARTICLE 6

 

BRAND STANDARDS AND MANAGER’S CONTROL

 

6.1                                 Brand Standards.  Manager shall operate each
Hotel as a Staybridge Suites, Crowne Plaza, InterContinental, Holiday Inn or
Candlewood Suites hotel, as applicable, in accordance with the terms of this
Agreement, the applicable Brand Standards and the Operating Standards.  Manager
and its Affiliates which own the applicable System Marks and Brand Standards
reserve the right to revise and amend such System Marks or Brand Standards

 

40

--------------------------------------------------------------------------------


 

from time to time on a non-discriminatory basis.  Owner also agrees that the
Hotels will be required to participate in applicable Brand-wide or area programs
that are implemented after the Effective Date hereof from time to time by
Manager or its Affiliates with respect to the applicable Brand.  The allocable
cost of participation in such programs (to the extent not duplicative of the
services for which Management Fees are being paid) shall be Operating Costs of
the Hotel to the extent the same are consistent in all material respects with
the amounts for the same included in the applicable Yearly Budget.

 

6.2                                 Manager’s Control.  Subject to the terms of
this Agreement, Manager shall have uninterrupted control over the operation of
the Hotels.  Owner acknowledges that under this Agreement, Owner delegates all
authorities and responsibilities for operation of the Hotels to Manager,
provided, however, Manager shall not be entitled to make any agreement or
commitment binding on Owner except as herein expressly provided.  Manager shall
be solely responsible for determining room rates, food and beverage menu prices,
charges to guests for other Hotel services and the terms of guest occupancy and
admittance to the Hotels, use of rooms for commercial purposes, policies
relating to entertainment, labor policies, publicity and promotion activities
and technology services and equipment to be used in the Hotel.  Manager shall
review with Owner from time to time, and during the annual review of the Yearly
Budget, material changes in policies, practices and procedures and their effect
on the financial performance of the Hotels.

 

ARTICLE 7

 

OPERATION OF THE HOTEL

 

7.1                                 Permits.  Manager, as an Operating Cost,
shall obtain and maintain in its name (or Owner’s or Landlord’s name to the
extent the same is required by applicable Legal Requirements) in full force and
effect all necessary operating licenses and permits, including liquor, bar,
restaurant, sign and hotel licenses, as may be required for the operation of the
Hotels in accordance with this Agreement, the applicable Brand Standards and the
Operating Standards.  Owner and/or Landlord shall reasonably cooperate with
Manager in obtaining any such operating licenses or permits.  Any costs or
expenses, including, without limitation, reasonable attorneys’ fees, incurred by
Owner and/or Landlord in connection with this Section 7.1 shall constitute
Operating Costs.  Manager will use reasonable efforts to comply with all Legal
Requirements imposed in connection with any such licenses and permits and at all

 

41

--------------------------------------------------------------------------------


 

times use commercially reasonable efforts to manage the Hotels in accordance
with, and cause the Hotels to comply with, such Legal Requirements, any other
Legal Requirements and Insurance Requirements applicable to any Hotel.

 

7.2                                 Equipment and Supplies.  Manager shall
procure pursuant to the Yearly Budgets all such Operating Supplies and Operating
Equipment as Manager deems necessary for the normal and ordinary course of
operation of the Hotels in accordance with the applicable Brand Standards and
Operating Standards. Notwithstanding the foregoing, Manager shall have no
obligation to procure Operating Supplies and Operating Equipment for
infrastructure and/or equipment which is/are not located within a Hotel and
which is/are not the responsibility of the Owner of the Hotel to maintain,
repair or replace.

 

7.3                                 Personnel.

 

(a)                                  All personnel employed at the Hotels will
be employees of Manager or its Affiliates.  Manager will hire, supervise,
direct, discharge and determine the compensation, other benefits and terms of
employment of all personnel working in the Hotels.  Notwithstanding the
foregoing, Owner shall have the right to separately interview candidates for the
general manager position for any Hotel, subject to the following: (i) Manager
shall make the determination of the candidates to be interviewed for the general
manager position, utilizing Manager’s customary screening process, and of the
extension of any offer of employment to any candidate, except that the hiring of
the general manager shall be subject to Owner’s approval, which approval may not
be withheld with respect to more than three (3) qualified candidates proposed by
Manager per Hotel (i.e., each time there is a change of general manager at any
Hotel, Owner may not withhold approval of more than three candidates proposed by
Manager), (ii) Manager shall provide Owner with written notice of any candidate
Manager proposes for general manager of a Hotel, and Owner shall have five
(5) business days following such notice to respond as to whether Owner wishes to
interview such candidate and an additional five (5) business days in which to
interview such candidate (subject to the candidate’s availability), and (iii) if
Owner does not timely respond or timely interview and/or approve any such
candidate, as applicable, Owner shall have waived its right to interview and/or
approve such candidate and such candidate shall be deemed approved.  Subject to
the foregoing proviso, Manager, in the exercise of reasonable discretion and
business judgment, will be the sole judge of the fitness and qualifications of
such personnel and is vested with absolute discretion in the hiring,

 

42

--------------------------------------------------------------------------------


 

supervising, directing, discharging and determining the compensation, other
benefits and terms of employment of such personnel.  In such discretion, Manager
may elect to staff certain functions at offsite or regional locations, or to
provide employee benefits on an applicable Brand-wide or other multi-location
basis and shall equitably allocate the employee costs among the hotels
participating in such staffing or benefits.  Subject to Manager’s rights to
apply Gross Revenues to Operating Costs, Manager shall be responsible for
(i) the payment of all compensation owing to its employees, (ii) the provision
of any benefits, statutory or otherwise, earned, incurred or accrued by any of
its employees, and (iii) the payment or the deduction from the compensation
and/or benefits of its employees, as the case may be, and the remittance to the
appropriate Government Agencies of such sums as may be required to be paid by an
employer or withheld from the employees’ compensation and/or benefits under the
provision of any Legal Requirements.  Owner shall not interfere with the
performance of employment duties of, or give orders or instructions to, any
personnel employed at the Hotel.  Except as otherwise provided herein, Operating
Costs will include all expenses, costs or charges which are allocable to the
Term and are related to or incidental to any on-site personnel employed in the
operation of the Hotels (including, without limitation, salaries, wages, other
compensation, benefit contributions and premiums, net of amounts paid by Hotel
employees; stop-loss insurance premiums; group health plan benefit payments in
excess of contribution and premium amounts paid by Hotel employees; pay for
vacation, holidays, sick leave and other leaves of absence; workers’
compensation premiums; workers compensation benefit payments paid by Manager;
reasonable and customary administrative fees and taxes; and severance benefits
applicable under Manager’s then current human resources policies).

 

(b)                                 Manager shall comply with all Legal
Requirements pertaining to labor relations, the personnel employed by it
pursuant to this Agreement and their employment, including as “successor
employer” under any collective bargaining agreements applicable to any of the
Hotels at the Effective Date.  Manager shall not enter into any written
employment agreements (except for collective bargaining agreements hereafter
entered into as set forth below) with any person which purport to bind the Owner
without obtaining Owner’s consent, which consent may be withheld in Owner’s sole
and absolute discretion.  If either Manager or Owner shall be required, pursuant
to any such Legal Requirement, to recognize a labor union or to enter into
collective bargaining with a labor union, the party so required shall

 

43

--------------------------------------------------------------------------------


 

promptly notify the other.  Manager shall have the authority to negotiate and
settle labor union contracts with union employees and union representatives and
Manager is authorized to settle labor disputes and administrative claims as may
be routinely necessary in the daily management of the Hotels, provided Owner
shall be given prompt notice of any negotiations which could reasonably be
expected to result in contracts which would bind Owner and shall be provided
with any written materials in connection therewith and at least ten (10) days
prior to execution of any contract or amendment.  The terms of this
Section 7.3(b) shall survive the expiration or earlier termination of this
Agreement.

 

(c)                                  No employee of the Hotels shall reside at
the Hotels without the prior written approval of Owner.  No person shall be
given gratuitous accommodations or services without prior approval of Owner
except in accordance with usual practices of the applicable Brand and the hotel
and travel industry.

 

(d)                                 To the extent consistent with the applicable
Yearly Budget, Operating Costs may include up to the following amounts per
Fiscal Year, for travel related expenses of Manager’s senior operational
personnel in connection with their visits to such Hotel:

 

Hotel Type

 

Amount

 

 

 

 

 

 

Candlewood Hotels

 

$

5,000

 

 

 

 

 

 

Staybridge Hotels

 

$

5,000

 

 

 

 

 

 

Intercontinental Hotels

 

$

10,000

 

 

 

 

 

 

Crowne Plaza

 

$

10,000

 

 

 

 

 

 

Holiday Inn Hotels

 

$

5,000

 

 

The above amounts shall be adjusted every January 1 effective as of January 1,
2012 to reflect the percentage change in the Consumer Price Index since the
prior January 1.  Any amounts in excess of the foregoing shall be Manager’s sole
responsibility and shall not be an Operating Cost.

 

(e)                                  With respect to Hotels located in Ontario,
Canada, the Manager shall register, if not already registered, with the
Workplace Safety and Insurance Board (“WSIB”).  Immediately prior to the
commencement of the Term and at 60 day intervals

 

44

--------------------------------------------------------------------------------


 

thereafter, Manager shall request, in writing, to the WSIB the necessary
specific clearance certificate to be issued by the WSIB to Manager and Owner
confirming that Manager’s WSIB account is in good standing.  Manager shall, at
all times, accurately disclose all information required by the WSIB and shall
pay all amounts owing with respect to Workplace Safety and Insurance coverage
for its employees within the time period specified by the WSIB.

 

7.4                                 Sales, Marketing and Advertising.  Manager
shall and/or shall cause one or more of its Affiliates to:

 

(a)                                  advertise and promote the business of the
Hotels;

 

(b)                                 institute and supervise a sales and
marketing program for the Hotels;

 

(c)                                  include the Hotels in Manager’s and its
Affiliates’ local, regional and worldwide promotional and advertising programs,
in each case, related to the applicable Brand;

 

(d)                                 represent the Hotels through Manager’s and
its Affiliates’ worldwide sales offices;

 

(e)                                  include the Hotels in the applicable
loyalty programs, including, without limitation, inclusion of the Hotels in
promotional materials distributed to participants of such program;

 

(f)                                    coordinate the Hotels’ participation in
travel programs marketed by airlines, travel agents and government tourist
departments when Manager determines such participation to be advisable; and

 

(g)                                 cause the Hotels to participate in sales and
promotional campaigns and activities involving complimentary rooms, food and
beverages to bona fide travel agents, tourist officials and airline
representatives where Manager has determined that such participation is in
furtherance of the Hotels’ business and is customary in the travel industry or
in the practices and policies of Manager.

 

7.5                                 Reservation and Communication Services.  The
Hotels shall be included as participating hotels on the Reservation System
operated by Manager, its Affiliates or agent(s) for the benefit of Staybridge
Suites, Crowne Plaza, InterContinental, Holiday Inn or Candlewood Suites, as
applicable, hotels from and after the Effective Date.  Manager will provide (or
will cause

 

45

--------------------------------------------------------------------------------


 

its Affiliates to provide) the following services to the Hotels through the
Reservation System:

 

(a)                                  acceptance of reservations for the Hotels
through the applicable Reservation System from individual customers and groups
who contact Manager (or its Affiliates or agents) directly or through a regional
reservation or sale office of Manager or its Affiliates or agents;

 

(b)                                 acceptance of reservations for the Hotels
through other hotels in the applicable Brand;

 

(c)                                  acceptance of reservations for the Hotels
through the reservation systems of other providers in the travel industry,
including, without limitation, global distribution systems and general sales
agencies with which Manager (or its Affiliates) may have agreements from time to
time, whereby the reservation systems of such parties are available for
communication of reservations to hotels in the applicable Brand;

 

(d)                                 acceptance of reservations for the Hotels
received through alternative communications channels such as the internet; and

 

(e)                                  access to the Hotels of the communications
network used by Manager (or its Affiliates) for communication between it and
hotels in the applicable Brand.

 

7.6                                 Maintenance and Repairs.  Subject to the
terms hereof, Manager shall promptly make or cause to be made all repairs,
replacements, corrections, maintenance, alterations, improvements, renovations,
installations, renewals and additions (collectively, “Repairs”) of every kind
and nature, whether interior or exterior, structural or nonstructural, ordinary
or extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the commencement of the Term (concealed or otherwise)
necessary or appropriate to maintain the Hotels (including all private roadways,
sidewalks and curbs located thereon) for which Owner, Landlord or a Hotel has
responsibility in good order and repair, reasonable wear and tear excepted
(whether or not the need for such Repairs occurs as a result of Owner’s or
Manager’s use, any prior use, Insurance Requirements, the elements or the age of
the Hotels, or any portion thereof), and in conformity with Legal Requirements,
applicable Brand Standards and the Operating Standards.  All Repairs shall be
made in a good, workmanlike manner, consistent with Manager’s and industry
standards for like hotels in like locales, in accordance with all applicable

 

46

--------------------------------------------------------------------------------


 

Legal Requirements and Insurance Requirements.  To the extent such Repairs
cannot be performed by Manager’s on-site staff, Manager shall be entitled to
cause such repairs to be performed by third parties or, subject to Owner’s prior
approval, Affiliates of Manager acting under separate technical services
agreements pursuant to Section 11.1 (Optional Services).

 

(b) No Repairs shall be made which would tie-in or connect a Hotel with any
other improvements on property adjacent to such Hotel (and not part of its Site)
including, without limitation, tie-ins of buildings or other structures or
utilities (other than connections to public or private utilities) without the
prior written approval of Owner, which approval may be granted or withheld in
Owner’ sole and absolute discretion.

 

7.7                                 Emergency Repairs.

 

In the event that a condition should exist in or about a Hotel of an emergency
nature or in violation of applicable Legal Requirements or Insurance
Requirements, including structural conditions, which requires immediate repair
necessary to prevent imminent danger or damage to persons or property, Manager
is hereby authorized to take all steps and to make all expenditures necessary to
repair and correct any such condition, regardless of whether provisions have
been made in Section 2.6(h) (Unsold Hotels) or Section 5.4 (Refurbishment Fund),
the applicable Yearly Budget for any such expenditures, or whether sufficient
funds exist in the Reserve Accounts.  Upon the occurrence of such an event or
condition, Manager will communicate to Owner all available information regarding
such event or condition as soon as reasonably possible and will take reasonable
steps to obtain Owner’s approval before incurring such expenses.  Expenditures
under this Section 7.7 shall be paid from the Reserve Account to the extent such
expenditure is properly considered a Capital Replacement.  To the extent any
provision of this Section 7.7 can be construed to conflict with the provisions
of Section 5.2(a), Section 5.2(a) shall control.

 

7.8                                 Liens; Credit.  Manager shall use
commercially reasonable efforts to prevent any liens from being filed against
any Hotel which arise from any Repairs in or to such Hotels.  Manager shall use
commercially reasonable efforts to cause the release of any such liens from the
Hotels.  If any such lien arises as a result of or in connection with a Manager
Default, then Manager shall bear the cost of obtaining the lien release
(exclusive of the cost of the Repair to which it pertains, unless Manager is
otherwise responsible therefor) and the same shall not constitute an Operating
Cost.  In no event shall any

 

47

--------------------------------------------------------------------------------


 

party borrow money in the name of, or pledge the credit of, any other party. 
Manager shall not allow any lien to exist with respect to its interest in this
Agreement.  Manager shall not finance the cost of any Repair by the granting of
a lien on, or security interest in, any Hotel or Manager’s interest therein or
hereunder.

 

7.9                                 Real Estate and Personal Property Taxes. 
Manager shall pay, as Operating Costs on behalf of Owner, prior to delinquency,
all taxes and assessments which may become a lien on, or are assessed against,
any Hotel or any component thereof and which may be due and payable for the
Term, unless payment thereof is being contested by Manager, as hereinafter
provided, enforcement is stayed and the amount so contested is escrowed or
guaranteed in a form satisfactory to Owner.  Owner shall, promptly after receipt
thereof by Owner, give Manager copies of all notices as to all such taxes and
assessments.

 

7.10                           GST and RST.  Owner authorizes Manager to prepare
and file GST and RST returns on behalf of Owner, in Owner’s name, and using
Owner’s GST or RST registration number or vendor permit number as the case may
be.  Manager shall use Working Capital for the payment of GST payable by Owner
with respect to items which Manager pays on Owner’s behalf and shall cooperate
with Owner to make the Working Capital available to Owner to pay GST payable by
Owner with respect to items which Manager does not pay on Owner’s behalf,
including, without limitation, rent paid under the Lease.  Owner shall provide
Manager with details of any GST or RST collected or paid by it directly which
detail is not otherwise available to Manager.  Manager acknowledges that
pursuant to the Lease, all amounts in the Reserve Account and all goods or
services purchased with such funds belong to Landlord.  Accordingly, GST paid
from the funds in the Reserve Account shall not be reflected on Owner’s GST
returns.

 

7.11                           Contest.  Manager shall have the right to and, at
Owner’s request, shall, in Manager’s or Owner’s name, contest or protest any tax
or assessment or proposed assessment which may become a lien on, or be assessed
against, any Hotel or any component thereof due and for the Term or any Legal
Requirement payable by appropriate legal proceedings, conducted in good faith
and with due diligence, provided that (a) such contest shall not cause Landlord
or Owner to be in default under any Authorized Mortgage, (b) no part of a Hotel
nor any Gross Revenues therefrom shall be in any immediate danger of sale,
forfeiture, attachment or loss, and (c) Owner and Landlord are not exposed to
any risk for criminal or civil liability.  The

 

48

--------------------------------------------------------------------------------


 

reasonable cost and expenses of such contest or protest shall be Operating
Costs.

 

7.12                           Privacy.  Manager shall conduct the business of
the Hotels in compliance, in all material respects, with all applicable Legal
Requirements governing privacy and the protection of personal information
(including, inter alia, the personal information of patrons and employees of the
Hotels), including Standards for the Protection of Personal Information of
Residents of the Commonwealth (Massachusetts 201 CNR 17.00) and the Personal
Information Protection and Electronic Documents Act (Canada).  Manager shall
implement a written privacy policy which governs the collection, maintenance,
use and disclosure and disposal of personal information that complies with
applicable Legal Requirements and shall comply in all material respects with
such policy.

 

Manager shall take reasonable steps to select and retain third party vendors and
service providers that are capable of maintaining security measures to protect
such personal information, consistent with applicable Legal Requirements, and
shall contractually require any such third party vendors or service providers
who have access to personal information to implement and maintain such
appropriate security measures.

 

ARTICLE 8

 

FISCAL MATTERS

 

8.1                                 Accounting Matters.

 

(a)                                  Manager shall maintain books and records
reflecting the results of Hotel operations on an accrual basis in accordance
with the Uniform System of Accounts and the Accounting Principles.  Owner and
Manager and their respective independent accounting firms and representatives
will have the right to examine such books and records of the Hotels at any
reasonable time and to make and retain copies thereof.  Manager shall retain,
for at least three (3) years after the expiration of each Fiscal Year,
reasonably adequate records showing Gross Revenues and applications thereof for
the Hotels for such Fiscal Year (which obligation shall survive the expiration
or earlier termination of the Term).

 

(b)                                 On or before the twenty-fifth (25th) day
after the end of each Fiscal Month, Manager shall furnish (or shall cause its
Affiliates to furnish) Owner with a detailed operating statement setting forth
the results of operations at the Hotels with

 

49

--------------------------------------------------------------------------------


 

respect to such month and year-to-date showing for each Hotel and for all of the
FF&E Pooled Hotels, Gross Revenues, Rooms Revenue, revenue per available room,
occupancy percentage and average daily rate, Operating Costs, Operating Profit,
and the applications and distributions thereof, together with an Officer’s
Certificate.  Such statements may be provided electronically to Owner.

 

(c)                                  Not less than ten (10) days prior to the
date on which Owner or any of its Affiliates are required to file audited
financial statements with the United States Securities and Exchange Commission
(but in all events on or before February 15 of each year), Manager shall deliver
to Owner and Landlord an Officer’s Certificate (the “8.1(c) Statement”) setting
forth for the prior year the totals for each Hotel and for all of the FF&E
Pooled Hotels of Gross Revenues and Operating Costs, the calculation of the
Owner’s Residual Distribution, Additional Rent under the PR Lease (if
applicable) and deposits to, and expenditures from, the Reserve Account together
with an Agreed Upon Procedure Letter with respect thereto.  The cost of
obtaining such letter shall be an Operating Cost.

 

(d)                                 If any amounts due to Owner as shown in an
Officer’s Certificate or audit provided pursuant to Sections 8.1(f) or 17.5
(Post Termination Obligations) exceed the amounts previously paid with respect
thereto to Owner, Manager shall pay such excess to Owner at such time as the
Officer’s Certificate or audit is delivered, together with interest at the
Interest Rate from the date due.  (Any such interest which accrues after the day
that is ten (10) Business Days after the date on which the 8.1(c) Statement is
delivered or is due and any such interest which results from Manager’s willful
understatement of amounts due to Owner shall not be Operating Costs, but shall
be paid by Manager.)  If Owner’s First Priority as shown in an Officer’s
Certificate or audit is less than the amount(s) previously paid with respect
thereto to Owner, Owner shall be entitled to retain the same, but shall credit
such overpayment against the next installment of Owner’s First Priority.  If any
Management Fee due to Manager as shown on an Officer’s Certificate or audit is
less than the amount previously paid to Manager on account thereof, Manager
shall, within ten (10) Business Days after the date on which such Officer’s
Certificate or audit is delivered, deposit the overpayment in the Bank
Accounts.  If the Owner’s Residual Distribution due as shown on the Officer’s
Certificate or audit is less than the amount previously paid to Owner with
respect thereto, Owner shall promptly deposit (or deliver to Manager who will in
turn

 

50

--------------------------------------------------------------------------------


 

deposit) the overpayment in the Bank Accounts.  In no event shall (i) any amount
previously deposited in the Reserve Account be withdrawn therefrom pursuant to
this Article 8 or (ii) distributions of Owner’s First Priority be subject to
adjustment.

 

(e)                                  In addition, Manager shall provide Owner
with information relating to the Hotels, Manager and its Affiliates that (i) may
be required in order for Owner, Landlord or their Affiliates to prepare
financial statements in accordance with Accounting Principles or to comply with
any Legal Requirement including, without limitation, any applicable tax and
securities laws and regulations and the United States Securities and Exchange
Commission’s interpretation thereof, (ii) may be required for Owner, Landlord or
any of their Affiliates to prepare federal, state, provincial or local tax
returns, or (iii) is of the type that Manager customarily prepares for other
hotel owners or itself.

 

(f)                                    At Owner’s election and at Owner’s cost
except as otherwise provided herein, a certified audit of the Hotels’ operations
may be performed annually, and after the Expiration Date, by a nationally
recognized, independent certified public accounting firm appointed by Owner.  In
the event that Owner elects to have such an audit performed, Owner must give
notice of its election within twelve (12) months after its receipt of the
applicable 8.1(c) Statement.  Manager shall pay the cost of any audit revealing
an understatement of the Owner’s Residual Distribution by more than three
percent (3%) in the aggregate, and such cost shall not be an Operating Cost.  In
the event that either no notice of audit is given within said twelve (12)
months, or no audit is in fact commenced within eighteen (18) months after
receipt of the 8.1(c) Statement, such operating statement will constitute the
final statement for that Fiscal Year, deemed to have been approved by Owner.

 

(g)                                 Manager shall maintain separate books and
records regarding the operation of the facilities that provide services to a
Hotel which books and records shall be reasonably satisfactory to Owner and
Owner’s Affiliate.

 

(h)                                 The terms of Sections 8.1(a),8.1(d), and
8.1(f) and any provisions regarding dispute resolution set forth in this
Section 8.1 shall survive the expiration or earlier termination of the Term.

 

51

--------------------------------------------------------------------------------


 

8.2                                 Yearly Budgets.

 

(a)                                  Not less than sixty (60) days prior to the
first day of each Fiscal Year, Manager shall submit to Owner, for Owner’s
approval, a proposed Yearly Budget for each Hotel, including a proposed Capital
Replacements Budget for each Hotel for the ensuing full or partial Fiscal Year,
as the case may be; provided that, during the Refurbishment Period, the Capital
Replacements Budgets shall consist only of Approved Renovations.  If Owner fails
to disapprove of a proposed Yearly Budget within thirty (30) days after the
submission thereof together with such supplementary materials as Owner shall
reasonably require to Owner for its approval, the same shall be deemed
approved.  Together with each such Capital Replacements Budget, Manager shall
provide to Owner a proposed three-year capital forecast for such Hotel for
Owner’s review and approval.  Manager will, from time to time not less often
than quarterly, issue periodic forecasts of operating performance to Owner
reflecting any significant unanticipated changes, variables or events or
describing significant additional unanticipated items of income or expense. 
Manager will provide Owner with the material data and information utilized in
preparing the Yearly Budgets and the Capital Replacements Budgets or any
revisions thereof.  Manager will not be deemed to have made any guaranty,
warranty or representation whatsoever in connection with the Yearly Budgets and
the Capital Replacements Budgets, except that the proposed Yearly Budgets,
including the Capital Replacements Budgets, reflect Manager’s best professional
estimates of the matters they describe.  Manager shall use its reasonable
efforts, subject to the Operating Standards, to operate and manage the Hotels in
accordance with their Yearly Budgets.

 

(b)                                 In the event Owner disapproves or raises any
objections to the proposed Yearly Budget, or any portion thereof, or any
revisions thereto, Owner and Manager shall cooperate with each other in good
faith to resolve the disputed or objectionable items.  If Owner disapproves of a
proposed Yearly Budget, Owner will disapprove on a specific line-by-line basis
to the extent reasonably practical.

 

(c)                                  In the event Owner and Manager are not able
to resolve the disputed or objectionable matters raised by Owner in regard to a
Yearly Budget prior to the commencement of the applicable Fiscal Year, either
voluntarily or by means of Arbitration, Manager is authorized to operate the
Hotel in accordance with the proposed Yearly Budget; provided, however, that as
for disputed budget items, Manager may not expend more than the previous year’s
budgeted amount for such item (if any), increased by a percentage equal to the
increase in (i) the

 

52

--------------------------------------------------------------------------------


 

Consumer Price Index during the last year, with respect to the Hotels other than
the Canadian Hotel and (ii) the Canadian Consumer Price Index during the last
year with respect to the Canadian Hotel, unless such expenditure is of the type
contemplated under Section 7.7(Emergency Repairs) or is for an expense (such as
real estate taxes, insurance premiums or utilities) which are beyond the
Manager’s reasonable control; provided further, however, except with respect to
Approved Renovations during the Refurbishment Period, Manager shall not expend
on account of Capital Replacements in any period for any Hotel an amount in
excess of five percent (5%) of such Hotel’s Gross Revenues for such period other
than pursuant to an approved Capital Replacements Budget or with the prior
written consent of Owner.  For purposes of this section, “increase in the
Consumer Price Index during the last year” and “increase in the Canadian
Consumer Price Index during the last year” shall mean the percentage increase in
the Consumer Price Index for the twelve (12) month period ending immediately
prior to the date of submission of the disputed proposed Yearly Budget.

 

8.3                                 Bank Accounts.

 

(a)                                  The revenues of the Hotels shall be
deposited into one or more Bank Accounts.  The Bank Accounts will be separate
and distinct from any other accounts, reserves or deposits required by this
Agreement, and Manager’s designees who are included in the coverage of any
required fidelity or similar insurance will be the only parties authorized to
draw upon any Bank Account; provided, however, such designees shall only be
authorized to draw upon a Bank Account for purposes authorized by the terms of
this Agreement.

 

(b)                                 So long as this Agreement is in full force
and effect and there is no uncured Manager Default, Manager shall have exclusive
control of the Bank Accounts.  Nothing contained herein is to be construed as
preventing Manager from maintaining separate payroll accounts or petty cash
funds and making payments therefrom as the same may be customary in the hotel
business or the applicable Brand Standards.

 

8.4                                 Consolidated Financials.  Manager shall
furnish or cause IHG to furnish to Owner within ten (10) days after the filing
by IHG of any material filing with respect to the securities of IHG or any
financial statement with any governmental agency, quasi-governmental agency or
stock exchange, a copy of the same; provided, however, if IHG is not required to
file interim and annual financial statements with the Securities and Exchange
Commission or its equivalent in the

 

53

--------------------------------------------------------------------------------


 

United Kingdom, Manager shall furnish or cause IHG to furnish the following
statements to Owner:

 

(a)                                  within forty-five (45) days after each
interim period for which IHG prepares Consolidated Financials, the Consolidated
Financials of IHG for such period accompanied by an Officer’s Certificate; and

 

(b)                                 within ninety (90) days after each fiscal
year of IHG, the Consolidated Financials of IHG for such fiscal year audited by
a firm of independent certified public accountants reasonably satisfactory to
Owner accompanied by an Officer’s Certificate.

 

ARTICLE 9

 

FEES TO MANAGER

 

9.1                                 Management Fees.

 

(a)                                  As consideration for the management and
operation of the Hotels by Manager, Manager shall earn fees which shall be
payable as provided in Section 10.1 (Disbursement of Funds).

 

(b)                                 So long as the PR Property shall be a Pooled
FF&E Hotel, Owner shall be entitled to offset against the Management Fees any
amounts then due and owing to Owner or any of its Affiliates under the PR Lease
or the PR Indemnity, and Manager shall not pay itself any amount which Owner is
so entitled to offset.

 

(c)                                  The parties acknowledge that services
performed by  Manager hereunder in connection with a Canadian Hotel constitute
one or more “taxable supplies” for GST purposes.  As a result, GST is applicable
and must be charged and collected from Owner by Manager in addition to and
calculated on the Base Management Fee, the Incentive Management Fee, and that
part of the Operating Costs incurred by the Manager and reimbursed in connection
with this Agreement.

 

9.2                                 System Fees.  Manager shall pay, as
Operating Costs on behalf of Owner, usual and customary system fees and
assessments on an area-wide basis for the systems of hotels comprising the
applicable Brand in the United States which currently include:

 

(a)                                  a reservation and marketing fee equal to 3%
of Rooms Revenue with respect to the InterContinental Brand, the Crowne Plaza
Brand and the Holiday Inn Brand, and equal to 2.5% of

 

54

--------------------------------------------------------------------------------


 

Rooms Revenue and with respect to the Staybridge Brand and the Candlewood Brand;

 

(b)                                 a Priority Club Fee, calculated as a
percentage of all qualifying folio revenue at a Hotel to Priority Club (i.e.,
the loyalty program of the Brands) members equal to 4.75% and 1.2% of qualifying
meetings revenue with respect to the Crowne Plaza Brand and the Holiday Inn
Brand and equal to 2.4% of qualifying folio revenue and 1.2% of qualifying
meetings revenue with respect to the Staybridge Brand and the Candlewood Brand;

 

(c)                                  a Priority Club Fee with respect to the
InterContinental Brand equal to $9.50 per 2,000 rewards points awarded and 1.2%
of qualifying meeting revenues, and

 

(d)                                 with respect to all Brands, a Technology Fee
of $12.50 per guest room per month, an e-mail service fee equal to $15.00 per
IHG employee e-mail user per month and an accounting fee of $15.00 per guest
room per month.

 

Not less frequently than annually, Manager shall provide to Owner financial
statements with respect to all fees comparable to the System Fees collected by
Manager and/or its Affiliates and the applications thereof.  Manager covenants,
warrants and represents that (i) each hotel in the applicable Brand pays, and
shall at all times pay, the same System Fees for such services and all such
System Fees collected by Manager and/or its Affiliates are, and will be, applied
to the cost of providing such services to all hotels in such Brand, (ii) the
e-mail service fees and the accounting fees being charged under this Agreement
are no higher than the amounts being charged for such services in at least fifty
(50%) of the other hotels in the U.S. and Canada which are being managed by
Manager or its Affiliates under management agreements dated after January 1,
2000 (exclusive of any other management agreements with Owner or its Affiliates)
and the percentages of any increases in such fees charged under this Agreement
shall not be higher than the comparable percentages of increases charged to such
other hotels under such other management agreements and (iii) the System Fees
being charged under this Agreement for the InterContinental Brand are no higher
than the amounts being charged in at least fifty (50%) of the other
Intercontinental Brand hotels in the U.S. and Canada which are being managed by
Manager or its Affiliates under management agreements dated on or after
January 1, 2000 (exclusive of any other management agreements with Owner or its
Affiliates) and the percentages of any increases in such fees charged under this
Agreement shall not be higher than the

 

55

--------------------------------------------------------------------------------


 

comparable percentages of increases charged to such other hotels under such
other management agreements.

 

All System Fees and e-mail service fees and accounting fees described above
shall accrue monthly, when billed, but in no event shall any such fees accrue
prior to the end of the month for which they are incurred.

 

ARTICLE 10

 

DISBURSEMENTS

 

10.1                           Disbursement of Funds.  As and when received by
Manager or the Hotels, all Gross Revenues from all of the Hotels shall be
deposited into the Bank Accounts and, subject to the terms of Sections 8.1
(Accounting Matters) and 10.5 (Calculation of Interim Disbursements), applied in
the following order of priority to the extent available:

 

(1)                                  First, to pay all Operating Costs;

 

(2)                                  Second, to fund the Reserve Account as
required by Section 5.2 (Reserve Account) for the previous Fiscal Month and then
any amounts accrued and unpaid for prior periods, including amounts accrued and
unpaid under the Original Management Agreements and to reimburse Manager for
amounts advanced by Manager under Section 5.2(d);

 

(3)                                  Third, to Owner, Owner’s First Priority for
the Fiscal Year to which such Gross Revenues pertain together with any accrued
Owner’s First Priority and interest thereon; if the Net Disbursement Cash is
insufficient to pay Owner’s First Priority and interest, if any, as aforesaid,
any shortfall shall be accrued; provided, however, there shall be no accrual of
Owner’s First Priority to the extent any applicable shortfall is otherwise
funded from the Deposit;

 

(4)                                  Fourth, if Net Disbursement Cash is
sufficient to pay Owner’s First Priority pursuant to Clause Third, remaining Net
Disbursement Cash shall be applied as follows:

 

(i)                                             one-half (1/2) of the amount
thereof shall be paid to Owner to replenish the Deposit up to but not in excess
of the Deposit Maintenance Amount; and

 

56

--------------------------------------------------------------------------------


 

(ii)                                          one-half (1/2) of the amount
thereof shall be paid to Manager in an amount equal to the Base Management Fee
for the Fiscal Year.

 

To the extent cash is allocated pursuant to clauses (i) and (ii) above, but is
not applied because the Deposit has been restored to the Deposit Maintenance
Amount, and/or the Base Management Fee has been paid in full, as the case may
be, such cash not so applied (the “Excess Net Disbursement Cash”)shall be
aggregated at each occasion of the allocation calculation and shall be applied
as provided below.

 

(5)                                  Fifth, Excess Net Disbursement Cash shall
be paid to Owner up to but not in excess of Owner’s Second Priority for such
Fiscal Year;

 

(6)                                  Sixth, remaining Excess Net Disbursement
Cash shall be paid (i) fifty percent (50%) to Manager and shall constitute the
Incentive Management Fee hereunder and (ii) fifty percent (50%) to Owner and
shall constitute Owner’s Residual Distribution hereunder.

 

The provisions of Section 10.3 (Owner’s First Priority) notwithstanding, through
the Fiscal Year ending December 31, 2013, Owner shall apply amounts from the
Deposit to fund any shortfall in Owner’s First Priority and Manager shall not be
in default hereunder for failure to pay Owner’s First Priority in full, so long
as such amounts from the Deposit are available and may be so applied.  The
provisions of Section 10.3 notwithstanding, thereafter, Owner shall apply
amounts from the Deposit to fund any shortfall in Owner’s First Priority and
Manager shall not be in default hereunder for failure to pay Owner’s First
Priority in full, so long as such amounts from the Deposit are available and may
be so applied and so long as, after application of such amounts, through the end
of the 2014 Fiscal Year, the Deposit is not less than $30,000,000 and
thereafter, after application of such amounts, the Deposit is not less than
$37,000,000.

 

For purposes of the foregoing, any payments of interest or principal on any
Authorized Mortgage shall be paid from amounts distributed or accounted for as
having been distributed to Owner under this Section 10.1 and shall be treated as
payments made first, to Owner’s First Priority and second, to Owner’s Second
Priority.

 

10.2                           Manager’s Responsibility.  Except as herein
provided, Manager shall have no responsibility to incur Operating Costs or

 

57

--------------------------------------------------------------------------------


 

undertake any Capital Replacement except to the extent Manager is reasonably
assured that funds to pay such Operating Costs and for such Capital Replacements
will be timely available.

 

10.3                           Owner’s First Priority.  Owner’s First Priority
shall be due and payable in advance in equal monthly installments on the first
day of each Fiscal Month, pro-rated for any partial month, regardless of any
inadequacy of Gross Revenues or Operating Profits.  If any installment of
Owner’s First Priority is not paid when due and not funded through the Deposit,
the same shall accrue interest at the Interest Rate until paid.  (Such interest
shall be payable on demand, shall not be an Operating Cost, and shall be paid by
Manager.)  Appropriate adjustments shall be made to reflect any change in
Owner’s First Priority on account of net sale proceeds received or deemed
received pursuant to Section 2.6(b) (Sale Process), 2.6(c) (Retained Hotels),
2.6(d) (Alternative Retained Hotels), 2.6(e) (Non-Economic Hotels),
2.6(f) (Removed Hotels) or advances made pursuant to Sections 2.6(h) (Unsold
Hotels), 5.2 (Reserve Account), 5.4 (Refurbishment Fund), 15.2 (Restoration) or
16.2 (Partial Condemnation) by Owner or Landlord when such advances are made,
provided any additional amounts of Owner’s First Priority due by reason of any
such advance for the month in which such advance is made shall not be due and
payable until the first Business Day of the month next after the date as of
which such change occurs.  As installments of Owner’s First Priority are to be
paid in advance, Manager may advance amounts due on account of a monthly
installment of Owner’s First Priority for a Fiscal Month and reimburse itself
from Operating Profits for such Fiscal Month the amounts so advanced; provided,
however, if Operating Profits of all of the Hotels for such Fiscal Month in
excess of the amount to be contributed to the Reserve Account pursuant to
Section 5.2 (Reserve Account) are insufficient to make such reimbursements, the
amount of such insufficiency shall be deemed an advance under the PR Guaranty to
the extent any amount is owed thereunder and then an advance to Working Capital,
and Manager shall be entitled to the reimbursement thereof only pursuant to
Section 5.1 (Working Capital).  Subject to Section 10.1, if Owner fails to
receive any installment of Owner’s First Priority as and when due, Owner may
terminate this Agreement on not less than thirty (30) days’ and not more than
two hundred seventy (270) days’ notice; provided, however, such notice shall be
void ab initio if such installment together with any interest accrued thereon is
paid to Owner within 30 days after such notice is given.

 

58

--------------------------------------------------------------------------------


 

10.4                           Accrual and Interest.  Except as expressly
provided herein, no amount(s) payable to either party shall be accrued and
interest shall not accrue or be payable thereon.

 

10.5                           Calculation of Interim Disbursements.  Other than
as described in Sections 5.2 (Reserve Account) or 10.3 (Owner’s First Priority),
the priority order for disbursement of Gross Revenues set forth in Section 10.1
(Disbursement of Funds) shall be determined on an annual basis in accordance
with Section 8.1 (Accounting Matters); provided, however, there shall be interim
monthly disbursements to which the following shall apply:

 

(a)                                  Each month during a Fiscal Year, the
disbursements of Gross Revenues will be made on a cumulative, year-to-date basis
based on Manager’s monthly statements delivered pursuant to
Section 8.1(b) (Accounting Matters) as if that year-to-date period represented a
full Fiscal Year.

 

(b)                                 If a statement delivered pursuant to
Section 8.1(b) (Accounting Matters) reflects any overpayment (other than with
respect to Owner’s First Priority or amounts to be contributed to the Reserve
Account), the party which received such overpayment shall deposit the same in
the Bank Accounts (or remit the same to Manager for such deposit) and the same
shall then be disbursed in the order specified in Section 10.1 (Disbursement of
Funds).

 

10.6                           Amounts Outstanding at End of Term.  Unless this
Agreement is wrongfully terminated by Owner, then upon the expiration or earlier
termination of this Agreement, Manager shall have no claim against Owner,
Landlord or the Hotels for amounts owed to it under this Agreement which have
not been paid by reason of the inadequacy of Gross Revenues or Operating
Profits.

 

10.7                           Allocation.  Any disbursement of funds to the
Persons then constituting Manager and any allocation among such Persons shall be
the sole responsibility of Resources and neither Owner nor Landlord shall have
any responsibility therefor.

 

10.8                           Survival.  The terms of this Article 10 shall
survive the expiration or earlier termination of the Term.

 

59

--------------------------------------------------------------------------------


 

ARTICLE 11

 

CERTAIN OTHER SERVICES

 

11.1         Optional Services.  Owner acknowledges that Manager and its
Affiliates sometimes provide separate, optional services which may relate to the
Hotels in addition to those which are encompassed by this Agreement.  Owner
agrees to consider in good faith any proposals presented to it by Manager or any
of Manager’s Affiliates for such additional services relative to the Hotels; it
being understood, however, that this Section 11.1 shall in no event be construed
to require Owner to accept any such proposals.

 

11.2         Purchasing.  In making purchasing decisions with respect to
products and services used in the operation of the Hotels, Manager will exercise
reasonable business judgment in accordance with the Operating Standards.
 Manager shall be entitled to contract with its Affiliates, others in whom
Manager or its Affiliates have an ownership interest and others with whom
Manager or its Affiliates have contractual relationships to provide goods and/or
services to the Hotels, provided that the prices and/or terms for such goods
and/or services are competitive with those of unrelated third party vendors.  In
determining whether such prices and/or terms are so competitive, they will be
compared to the prices and/or terms which are available from comparably
qualified providers for goods and/or services of similar quality grouped in
reasonable categories, rather than being compared item by item.  Subject to the
foregoing proviso, the prices charged for such goods or services may include
overhead and the allowance of a reasonable return to the provider.  Subject to
the foregoing proviso, Owner acknowledges and agrees that the providers of such
goods and/or services may retain for their own benefit any credits, rebates or
commissions received with respect to such purchases.  Notwithstanding anything
contained herein to the contrary, Manager will act in a manner that enables
Owner and the Hotels to gain not less than the same benefits with respect to
purchasing as are made available to other hotels of the same category as the
Hotels which other hotels are owned or operated by Manager or its Affiliates.

 

ARTICLE 12

 

SIGNS AND SERVICE MARKS

 

12.1         Signs.  To the extent not in place on the Effective Date, Manager
agrees to erect and install, in accordance with all applicable Legal
Requirements, all necessary signs under the applicable Brand Standards.

 

60

--------------------------------------------------------------------------------


 

12.2         System Marks.  It is understood and agreed by Owner that the names
InterContinental, Staybridge Suites, Crowne Plaza, Candlewood Suites and Holiday
Inn and all System Marks are the exclusive property of Manager or its
Affiliates.  Owner agrees and acknowledges the exclusive right of ownership of
Manager and its Affiliates to the System Marks and the Reservation Systems. 
Except for any rights expressly granted to Owner in this Agreement, Owner hereby
disclaims any right or interest therein, regardless of the legal protection
afforded thereto.  Except for any rights expressly granted to Owner in this
Agreement, in the event of termination or cancellation of this Agreement,
whether as a result of a default by Manager or otherwise, Owner shall not hold
itself out as, or operate the Hotels as, Staybridge Suites, Crowne
Plaza, InterContinental, Holiday Inn and Candlewood Suites, as applicable,
hotels, and will immediately cease using such names and all other System Marks
in connection with the name or operation of each Hotel as of the Expiration
Date.  Promptly after the Expiration Date (or such later date on which Manager
shall cease to operate the Hotels) and the expiration of any right granted to
Owner to use the System Marks, subject to the terms of Section 17.5 (Post
Termination Obligations), Owner shall remove all signs, furnishings, printed
material, emblems, slogans or other distinguishing characteristics which are now
or hereafter may be connected or identified with an applicable Brand or
Reservation System.  Owner shall not use any System Marks or any part,
combination or variation thereof in the name of any partnership, corporation or
other business entity, nor allow the use thereof by others.

 

12.3         System Mark Litigation.

 

(a)           Manager shall hold Owner and its Affiliates harmless from and
indemnify and defend Owner and its Affiliates against any and all costs and
expenses incurred by Owner or its Affiliates (including, without limitation,
attorneys’ fees reasonably incurred), arising out of the use of System Marks at
or in connection with the operation of the Hotels by Owner or its designees
pursuant to the terms of this Agreement or by Manager or its Affiliates.

 

(b)           In the event a Hotel, Owner or Manager is the subject of any
litigation or action brought by any party seeking to claim rights in or to
restrain the use of any System Mark used by Manager in connection with the
Hotel, then, provided Owner is a party to such litigation or action and further
provided that Manager shall have provided to Owner either a guaranty in form and
substance reasonably satisfactory to Owner with respect to

 

61

--------------------------------------------------------------------------------


 

Manager’s obligations under Section 12.3(a) or collateral to secure Manager’s
obligations under Section 12.3(a) reasonably satisfactory to Owner, the conduct
of any suit whether brought by Manager or instituted against Owner and/or
Manager shall be under the absolute control of counsel nominated and retained by
Manager notwithstanding that Manager may not be a party to such suit.

 

(c)           Owner shall not bring suit against any user of any System Mark
alleging or asserting any claim based on Owner’s right, title or interest as of
the Effective Date in any System Mark.

 

(d)           The terms of this Section 12.3 shall survive the expiration or
earlier termination of this Agreement.

 

12.4         Other Intellectual Property Provisions.

 

(a)           Owner acknowledges that Manager or Manager’s Affiliates are or may
become the owner or licensee of certain intellectual property including:
(a) software for use at one or more facilities managed by Manager or Manager’s
Affiliates and all source and object code versions thereof and all related
documentation, flow charts, user manuals, listing and service/operator manuals
and any enhancements, modifications or substitutions thereof, (b) operating
methods, procedures and policies and (c) upgrades and improvements to the
foregoing (as the same may be upgraded or improved, collectively, “Intellectual
Property”).  Manager shall utilize the Intellectual Property to the extent
necessary or appropriate in connection with the operation of the Hotels for the
purpose of carrying out its obligations hereunder.  Such use shall be strictly
on a non-exclusive basis and neither such use nor anything contained in this
Agreement shall confer any proprietary or other rights in the Intellectual
Property on Owner or any third parties.

 

(b)           To the extent that Owner has leased (or any Affiliate of Owner has
acquired) certain intellectual property rights to use (i) trade names associated
with the Hotels and their related restaurants and lounges, or (ii) software and
other Intellectual Property associated with the Hotels, Owner agrees to allow
(and cause any Affiliates of Owner to allow) Manager to use the same in its
management of the Hotels without charge.

 

62

--------------------------------------------------------------------------------


 

ARTICLE 13

 

INSURANCE

 

13.1         Insurance Coverage.  At all times during the Term or while Manager
is in possession of any of the Hotels, Manager shall ensure that there is in
full force and effect reasonable and adequate amounts of casualty, liability and
other usual and customary types of insurance for the Hotels and their
operations.  Without limiting the generality of the foregoing, Manager shall,
unless Owner otherwise notifies Manager in writing that Owner elects to obtain
such insurance, obtain and maintain, with insurance companies of recognized
responsibility, a minimum of the following insurance to the extent commercially
available, the cost of which, whether obtained by Manager or Owner, shall be an
Operating Cost:

 

(a)           “Special Form” property insurance, including insurance against
loss or damage by fire, vandalism and malicious mischief, terrorism (if
available on commercially reasonable terms), earthquake, explosion of steam
boilers, pressure vessels or other similar apparatus, now or hereafter installed
in the Hotels, with equivalent coverage as that provided by the usual extended
coverage endorsements, in an amount equal to one hundred percent (100%) of the
then full replacement cost of the property requiring replacement (excluding
foundations) from time to time, including an increased cost of construction
endorsement;

 

(b)           Business interruption and blanket earnings plus extra expense
under a rental value insurance policy or endorsement covering risk of loss
during the lesser of the first twelve (12) months of reconstruction or the
actual reconstruction period necessitated by the occurrence of any of the
hazards described in subparagraph (a) above, in such amounts as may be customary
for comparable properties managed or leased by Manager or its Affiliates in the
surrounding area and in an amount sufficient to prevent Owner or Landlord from
becoming a co-insurer;

 

(c)           Commercial general liability insurance, including bodily injury
and property damage (on an occurrence basis and on a 1993 ISO CGL form or on a
form customarily maintained by similarly situated hotels, including, without
limitation, broad form contractual liability, independent contractor’s hazard
and completed operations coverage, aggregate limit as applicable) in an amount
not less than Two Million Dollars ($2,000,000) per occurrence and umbrella
coverage of all such claims in an amount not less than Fifty Million Dollars
($50,000,000) per occurrence;

 

(d)           Flood (if a Hotel is located in whole or in part within an area
identified as an area having special flood

 

63

--------------------------------------------------------------------------------


 

hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968, as amended, or the Flood Disaster Protection Act of
1973, as amended, or any successor acts thereto) and insurance against such
other hazards and in such amounts as may be available under the National Flood
Insurance Program and customary for comparable properties in the area;

 

(e)           Worker’s compensation insurance coverage for all persons employed
by Manager at the Hotels with statutory limits and otherwise with limits of and
provisions in accordance with Legal Requirements and employer’s liability
insurance as is customarily carried by similar employers which coverage shall be
written by an insurance company of recognized responsibility, as a qualified
self-insurer subject to applicable state requirements and approvals, or specific
to the State of Texas, as a nonsubscriber;

 

(f)            Employment practices liability insurance with limits of Twenty
Five Million Dollars ($25,000,000); and

 

(g)           Such additional insurance as may be required, from time to time by
(i) any Legal Requirement, (ii) any holder of an Authorized Mortgage, or
(iii) which is otherwise reasonably required by Owner upon advance notice given
to Manager in accordance with the terms hereof.

 

Anything in Section 13.1 to the contrary notwithstanding, as of the Effective
Date, Owner has elected to obtain and maintain the insurance described in
Sections 13.1(a) (b) and (d).  At any time and from time to time, on not less
than ninety (90) days’ notice to Manager, Owner may elect to terminate one or
more of the types of insurance obtained and maintained by Owner, in which event,
until Owner elects to resume procurement and maintenance of such insurance,
Manager shall procure and maintain such insurance such that there is no
interruption of coverage.

 

13.2         Insurance Policies.

 

(a)           All insurance provided for under this Article 13 must be effected
by policies issued by insurance companies of good reputation and of sound
financial responsibility and will be subject to Owner’s reasonable approval.

 

(b)           All insurance policies (other than workers’ compensation policies)
shall be issued in the name of Landlord with Manager and Owner and any holder of
an Authorized Mortgage

 

64

--------------------------------------------------------------------------------


 

being named as additional insureds; provided, however, subject to Owner’s
obligations under Article 15, Manager shall not be named as an additional
insured on, and shall not have any interest in the proceeds of, any property
insurance.  Landlord or the holder of an Authorized Mortgage shall be named loss
payee(s) on any property insurance.

 

(c)           The insurance herein required may be brought within the coverage
of a so-called blanket policy or policies of insurance carried and maintained by
Owner or Manager and may be provided by an affiliate of Owner, provided that
such blanket policies fulfill the requirements contained herein.

 

(d)           All insurance policies and endorsements required pursuant to this
Article 13 shall be fully paid for, nonassessable and, except for umbrella,
worker’s compensation, flood and earthquake coverage, shall be issued by
insurance carriers authorized to do business in the state where each Hotel is
located, having a general policy holder’s rating of no less than B++ in Best’s
latest rating guide.

 

(e)           All such policies shall provide Owner, Manager and any holder of
an Authorized Mortgage if required by the same, thirty (30) days’ prior written
notice of any material change or cancellation of such policy and the property
insurance policies shall provide for a waiver of subrogation, to the extent
available.

 

13.3         Insurance Certificates.  Manager shall deliver to Owner, Landlord
and any holder of an Authorized Mortgage, certificates of insurance with respect
to all policies so procured by it and, in the case of insurance policies about
to expire, shall deliver certificates with respect to the renewal thereof.  In
the event Manager shall fail to effect such insurance as herein required, to pay
the premiums therefor, or to deliver, within fifteen (15) days of a request
therefor, such certificates, Owner shall have the right, but not the obligation,
to acquire such insurance and pay the premiums therefor, which amounts shall be
payable to Owner, upon demand, as an Operating Cost, together with interest
accrued thereon at the Interest Rate (which interest shall not be an Operating
Cost, but shall be paid by Manager) from the date such payment is made until
(but excluding) the date repaid.

 

13.4         Insurance Proceeds.  All proceeds payable by reason of any loss or
damage to a Hotel, or any portion thereof (other than the proceeds of any
business interruption insurance), shall be paid directly to Landlord as its
interest may appear and all

 

65

--------------------------------------------------------------------------------


 

loss adjustments with respect to losses payable to Manager shall require the
prior written consent of Landlord.

 

13.5         Manager’s Insurance Program.

 

(a)           Manager will obtain quotations for insurance on an annual basis
and provide, when available, such quotations to Owner for its approval or
rejection.  If Owner rejects such quotations, it may obtain such insurance and
thereafter, Owner shall maintain as an Operating Cost, the insurance, the
quotation for which Owner rejected.

 

(b)           Owner acknowledges that in the event the insurance required
hereunder is provided through Manager’s insurance program, to the extent
available, the costs and charges therefor will be paid as an Operating Cost
without regard to whether such payment is to an Affiliate of Manager and whether
that Affiliate receives a profit as a result thereof.

 

ARTICLE 14

 

INDEMNIFICATION AND WAIVER OF SUBROGATION

 

14.1         Indemnification.  Each of the parties hereto shall indemnify,
defend and hold harmless the other for, from and against any cost, loss, damage
or expense (including, but not limited to, reasonable attorneys’ fees and all
court costs and other expenses of litigation, whether or not taxable under local
law) to the extent caused by or arising from: the failure of the indemnifying
party to duly and punctually perform any of its obligations owed to the other;
or any gross negligence or willful misconduct of the indemnifying party.

 

14.2         Waiver of Subrogation.  To the fullest extent permitted by law,
each of Owner and Manager hereby waives any and all rights of subrogation and
right of recovery or cause of action, and agrees to release the other and
Landlord from liability for loss or damage to property to the extent such loss
or damage is covered by valid and collectible insurance in effect at the time of
such loss or damage or which would have been covered if the insurance required
by this Agreement were being carried (unless the same is not carried due to the
fault of Owner); provided, however, that such waiver shall be of no force or
effect if the party benefiting therefrom fails to obtain and maintain the
insurance required to be obtained and maintained by it.  Such waivers are in
addition to, and not in limitation or derogation of, any other waiver or release
contained in this Agreement.

 

66

--------------------------------------------------------------------------------


 

14.3         Survival.  The terms of this Article 14 shall survive the
expiration or earlier termination of this Agreement.

 

ARTICLE 15

 

DAMAGE TO AND DESTRUCTION OF THE HOTEL

 

15.1         Termination.

 

(a)           If, during the Term, any Hotel shall be totally or partially
destroyed and the Hotel is thereby rendered Unsuitable for Its Permitted Use,
(i) Manager may terminate this Agreement with respect to such Hotel on not less
than sixty (60) days’ written notice to Owner, or (ii) Owner may terminate this
Agreement with respect to such Hotel on not less than sixty (60) days’ written
notice to Manager, whereupon, this Agreement, with respect to such Hotel, shall
terminate and Owner or Landlord shall be entitled to retain the insurance
proceeds payable on account of such damage.

 

(b)           Notwithstanding any provisions of Section 15.2 (Restoration) below
to the contrary, if damage to or destruction of any Hotel occurs during the last
twenty four (24) months of the then Term (after giving effect to any exercised
options to extend the same) and if such damage or destruction cannot reasonably
be expected to be fully repaired and restored prior to the date that is twelve
(12) months prior to the end of such Term, then either Owner or Manager may
terminate this Agreement with respect to such Hotel on not less than thirty (30)
days’ advance notice.

 

(c)           Upon any termination under this Article 15 or Article 16, Owner’s
First Priority shall be reduced by an amount equal to eight percent (8%), and
Owner’s Second Priority (where applicable) shall be reduced by 0.5%, of the net
proceeds received by Owner.

 

(d)           Manager hereby waives any statutory rights of termination which
may arise by reason of any damage to or destruction of any Hotel.

 

15.2         Restoration.

 

(a)           If during the Term any Hotel is damaged or destroyed by fire,
casualty or other cause but is not rendered Unsuitable for Its Permitted Use or
if neither Owner nor Manager terminates this Agreement pursuant to Section 15.1
(Termination), but subject to Section 13.4 (Insurance Proceeds),Owner shall make

 

67

--------------------------------------------------------------------------------


 

the net proceeds of insurance received in connection with such casualty
(excluding the proceeds of business interruption or similar insurance which are
a portion of Gross Revenues) and any other amount Owner elects to contribute
toward restoration available to Manager for restoration of such Hotel subject to
customary terms applicable to advances and construction loans (to the extent
applicable) and the terms of the Lease and any Authorized Mortgage, and Owner
shall make, or shall cause there to be made, all Repairs necessary to restore
such Hotel to substantially the same condition as existed prior to such
casualty.  If Owner elects to retain Manager’s services in connection with such
Repairs, the terms of Section 11.1 (Optional Services) shall apply.

 

(b)           Any casualty which does not result in a termination of this
Agreement with respect to the applicable Hotel shall not excuse the payment of
sums due to Owner hereunder with respect to such Hotel.

 

(c)           If the net proceeds of the insurance received in connection with a
casualty or an Award received in connection with a Condemnation are insufficient
to complete the required Repairs, Owner shall have the right (but not the
obligation) to contribute (or cause Landlord to contribute) the amount of such
insufficiency.  If Owner elects not to contribute such insufficiency by notice
given to Manager within ten (10) Business Days after a notice given by Manager
to Owner reasonably detailing the existence of such insufficiency, Manager shall
have the right to contribute such insufficiency.  If Manager fails to contribute
such insufficiency to an account of Owner to be used in completing such Repairs
within ten (10) Business Days after Owner’s election, the Hotel subject to such
casualty or Condemnation shall be deemed Unsuitable for Its Permitted Use and
the terms of Section 15.1 (Termination) or 16.1 (Total Condemnation), as
applicable, shall apply.

 

ARTICLE 16

 

CONDEMNATION

 

16.1         Total Condemnation.  If either (x) the whole of a Hotel shall be
taken by Condemnation, or (y) a Condemnation of less than the whole of a Hotel
renders such Hotel Unsuitable for Its Permitted Use, this Agreement shall
terminate with respect to such Hotel, Owner and Landlord shall seek the Award
for their interests in such Hotel as provided in the Lease, which Award shall
belong solely to them.  In addition, Manager shall have the right to initiate or
participate in such proceedings as it

 

68

--------------------------------------------------------------------------------


 

deems advisable to recover any damages to which Manager may be entitled;
provided, however, that Manager shall be entitled to retain the award or
compensation it may obtain through such proceedings which are conducted
separately from those of Owner and Landlord only if such award or compensation
does not reduce the award or compensation otherwise available to Owner and
Landlord.  If this Agreement is so terminated with respect to a Hotel, Owner and
Landlord shall make reasonable efforts to use the Award to acquire a Replacement
Property proposed by Manager to which this Agreement shall be extended;
provided, however:

 

(a)           Landlord and Owner shall not be obligated to expend in the
aggregate more than the Award in connection with (i) investigating and
negotiating to purchase all properties proposed by Manager to be the Replacement
Property (including, without limitation, attorneys’ and consultants’ fees and
title search and survey costs) and (ii) acquiring a Replacement Property
(including, without limitation, the purchase price therefor, title insurance
premiums, broker’s commissions and transfer taxes);

 

(b)           Landlord and Owner shall have no obligation to acquire any
proposed Replacement Property unless the projected Operating Profit thereof and
each of every other aspect of the proposed Replacement Property which Landlord
reasonably considers relevant is comparable in Landlord’s sole judgment in all
respects to the Hotel which is being replaced;

 

(c)           Landlord and Owner shall not be obligated to investigate more than
three (3) proposed properties;

 

(d)           Owner’s First Priority will be increased by an amount equal to the
reduction resulting from the termination of this Agreement with respect to the
Hotel which is being replaced; and

 

(e)           Landlord shall not be obligated to acquire any proposed
Replacement Property, if Manager and Owner do not reasonably agree upon an
appropriate amendment hereto pursuant to which this Agreement will be extended
to such property.

 

If Landlord decides to acquire a proposed Replacement Property, then
simultaneously with such acquisition the Lease and this Agreement shall be
appropriately amended so as to cover such Replacement Property.

 

16.2         Partial Condemnation.  In the event of a Condemnation of less than
the whole of a Hotel such that such Hotel is not rendered Unsuitable for Its
Permitted Use, Owner shall, to the

 

69

--------------------------------------------------------------------------------


 

extent of the Award and any additional amounts disbursed by Owner or Landlord,
commence promptly and continue diligently to restore the untaken portion of such
Hotel so that such Hotel shall constitute a complete architectural unit of the
same general character and condition (as nearly as may be possible under the
circumstances) as existed immediately prior to such Condemnation, in full
compliance with all Legal Requirements, using the Award made available therefor
and any other funds Owner elects to contribute subject to customary terms
applicable to advances of construction loans (to the extent applicable).  If
Owner elects to retain Manager’s services in connection therewith, the terms of
Section 11.1 (Optional Services) shall apply.

 

16.3         Temporary Condemnation.  In the event of any temporary Condemnation
of a Hotel or Owner’s interest therein, this Agreement shall continue in full
force and effect.  The entire amount of any Award made for such temporary
Condemnation allocable to the Term, whether paid by way of damages, rent or
otherwise, shall constitute Gross Revenues.  For purposes of this Agreement, a
Condemnation shall be deemed to be temporary if the period of such Condemnation
is not expected to, and does not, exceed twelve (12) months.

 

16.4         Anaheim Taking.  Notwithstanding anything contained herein to the
contrary, if an Anaheim Condemnation occurs and this Agreement is not terminated
with respect to the affected Hotel(s), the Award shall first be applied to
reimburse Owner and Manager for any and all costs or expenses, including,
without limitation, attorneys’ fees, expert witness fees and other costs and
expenses incurred by Owner or Manager in connection with the Anaheim
Condemnation (collectively, “Anaheim Condemnation Costs”).  After Owner and
Manager have been reimbursed for their respective Anaheim Condemnation Costs,
the balance of the Award shall be used to pay the cost of such restoration
subject to customary terms applicable to advances of construction loans (to the
extent applicable).  In the event that the Award is insufficient to pay the
Anaheim Condemnation Costs and to cover the full cost of the restoration,
Manager shall give Owner notice thereof, which notice shall set forth in
reasonable detail the Anaheim Condemnation Costs, the estimated cost of
restoration and the projected deficiency.  At Owner’s election by notice to
Manager, Owner may terminate this Agreement with respect to such Hotel(s),
direct Manager to apply funds from the Reserve Account to fund the cost of
restoration and/or disburse additional funds to supplement payment of the cost
of restoration.  In the event that the Award is in excess

 

70

--------------------------------------------------------------------------------


 

of the amount required to pay the Anaheim Condemnation Costs and to cover the
full cost of the restoration, such excess shall be retained by Owner and Owner’s
First Priority shall be reduced by an amount equal to eight percent (8%) of such
excess.

 

16.5         Effect of Condemnation.  Any condemnation which does not result in
a termination of this Agreement in accordance with its terms with respect to the
applicable Hotel shall not excuse the payment of sums due to Owner hereunder
with respect to such Hotel and this Agreement shall remain in full force and
effect as to such Hotel.

 

ARTICLE 17

 

DEFAULT AND TERMINATION

 

17.1         Manager Events of Default.  Each of the following shall constitute
a “Manager Event of Default”:

 

(a)           The filing by Manager, PR Tenant, IHG or the guarantor under the
PR Guaranty of a voluntary petition in bankruptcy or insolvency or a petition
for reorganization under any bankruptcy law, or the admission by Manager, the
Canadian Manager, PR Tenant, IHG or the guarantor under the PR Guaranty that it
is unable to pay its debts as they become due, or the institution of any
proceeding by Manager, the Canadian Manager, PR Tenant, IHG or the guarantor
under the PR Guaranty for its dissolution or earlier termination.

 

(b)           The consent by Manager, the Canadian Manager, PR Tenant, IHG or
the guarantor under the PR Guaranty to an involuntary petition in bankruptcy or
the failure to vacate, within ninety (90) days from the date of entry thereof,
any order approving an involuntary petition with respect to Manager, the
Canadian Manager, PR Tenant, IHG or the guarantor under the PR Guaranty.

 

(c)           The entering of an order, judgment or decree by any court of
competent jurisdiction, on the application of a creditor, adjudicating Manager,
the Canadian Manager, PR Tenant, IHG or the guarantor under the PR Guaranty as
bankrupt or insolvent or approving a petition seeking reorganization or
appointing a receiver, trustee, or liquidator of all or a substantial part of
Manager’s, the Canadian Manager’s, PR Tenant’s, IHG’s or the guarantor under the
PR Guaranty’s assets, and such order, judgment or decree’s continuing unstayed
and in effect for an aggregate of sixty (60) days (whether or not consecutive).

 

71

--------------------------------------------------------------------------------


 

(d)           The failure of Manager, the Canadian Manager, PR Tenant, the
guarantor under the PR Guaranty, or IHG to make any payment required to be made
in accordance with the terms of this Agreement or any other Transaction Document
which failure continues beyond any applicable notice and grace period.

 

(e)           The failure of Manager, IHG, PR Tenant, or the guarantor under the
PR Guaranty to perform, keep or fulfill any of the other covenants,
undertakings, obligations or conditions set forth in this Agreement or any other
Transaction Document on or before the date required for the same, which failure
continues for a period of thirty (30) days after receipt of written notice
demanding such cure; provided, however, if such failure is susceptible of cure,
but such cure cannot be accomplished within said thirty (30) day period, said
thirty (30) days shall be extended for so long as is reasonably necessary to
effect such cure provided that such cure is commenced within thirty (30) days
after such notice is given and is thereafter diligently pursued to completion.

 

(f)            The failure of Manager to maintain insurance coverages required
to be maintained by Manager under this Agreement.

 

(g)           The failure by Manager, PR Tenant, or IHG to deliver to Owner any
financial statement as and when required by the Transaction Documents, which
failure continues for a period of ten (10) Business Days after written notice
from Owner.

 

(h)           Any representation or warranty made by Manager or any of its
Affiliates in this Agreement or any Transaction Document proves to have been
false in any material respect on the date when made or deemed made; provided,
however, if Manager did not know of such falseness at the time such
representation or warranty was made, and the facts or circumstances giving rise
to such falseness are susceptible of cure, Manager shall have up to thirty (30)
days after notice from Owner to effectuate such cure.

 

(i)            The occurrence of an Event of Default under the PR Lease.

 

(j)            The failure of the Canadian Manager to be an Affiliate of
Manager.

 

17.2         Remedies for Manager Defaults.  So long as a Manager Event of
Default shall be outstanding, Owner shall have (in addition to its other rights
and remedies at law, in equity or otherwise) the right to terminate this
Agreement.  Upon such

 

72

--------------------------------------------------------------------------------


 

termination, or if this Agreement is terminated pursuant to Sections 5.1
(Working Capital) or 10.3 (Owner’s First Priority), Owner shall be entitled to
liquidated damages.  Owner’s right to receive liquidated damages has been agreed
to due to the uncertainty, difficulty and/or impossibility of ascertaining the
actual damages suffered by Owner.  Further, if not for Owner’s right to receive
such liquidated damages, Landlord would not have acquired the Hotels and Owner
would not have entered into the Lease.  MANAGER HEREBY ACKNOWLEDGES AND AGREES
THAT SUCH LIQUIDATED DAMAGES ARE NOT A PENALTY, BUT ARE TO COMPENSATE OWNER AND
ITS AFFILIATES FOR THE EXPENSE AND LOST EARNINGS WHICH MAY RESULT FROM ARRANGING
SUBSTITUTE MANAGEMENT FOR THE HOTELS AS WELL AS TO COMPENSATE FOR THE RENT OWNER
MUST PAY UNDER THE LEASE AND THE PRICE PAID FOR THE HOTELS BY OWNER’S
AFFILIATE.  Such liquidated damages shall be equal to (i) all accrued but unpaid
amounts due to Owner hereunder up until the date of termination, plus (ii) the
balance of the Deposit at the time of termination.  Owner shall be entitled to
interest, at the Interest Rate, on such liquidated damages from the date of such
termination until the date of payment of such damages and interest.  Except with
respect to Owner’s rights and remedies for any breach or violations by Manager
of the terms of Section 17.5 (Post Termination Obligations), Owner shall look
solely to any collateral hereafter pledged securing Manager’s obligations
hereunder for satisfaction of any claim of Owner against Manager hereunder;
provided, however, nothing contained herein is intended to, nor shall it, limit
or reduce the obligations of the guarantor under the PR Guaranty or limit
Owner’s rights with respect to either of them.

 

17.3         Owner Events of Default and Remedies for Owner Defaults.  In the
event any representation or warranty made by Owner in this Agreement proves to
be untrue when made in any material respect or Owner fails to perform any of its
obligations hereunder, then Manager shall have the right to institute forthwith
any and all proceedings permitted by law or equity (provided they are not
specifically barred under the terms of this Agreement), including, without
limitation, actions for specific performance and/or damages; provided, however,
except as may be expressly provided in this Agreement, Manager shall have no
right to terminate this Agreement by reason of such a failure by Owner or
otherwise.  Manager shall be entitled to terminate this Agreement in the event
of a violation of the terms of Section 4.7 (Restricted Sale) by Landlord or
Owner.  Except as otherwise specifically provided in this Agreement, Manager
hereby waives all rights arising from any occurrence whatsoever, which may now
or hereafter be conferred upon it by

 

73

--------------------------------------------------------------------------------


 

law, (a) to modify without the agreement of Owner, surrender or terminate this
Agreement or quit or surrender any Hotel or any portion thereof, or (b) to
obtain (i) any abatement, reduction, suspension or deferment of the sums
allocable or otherwise payable to Owner or other obligations to be performed by
Manager hereunder or (ii) any increase in any amounts payable to Manager
hereunder.  In the event Owner wrongfully terminates this Agreement or Manager
terminates this Agreement pursuant to a right to do so as a result of Owner’s
breach, then, subject to Manager’s mitigation obligations and any other
limitation on remedies set forth herein, Manager shall be entitled to recover as
part of its damages for such wrongful termination an amount equal to the damages
suffered by Manager on account of terminating the employment of on-site
employees of the Hotels as a result of such wrongful termination.

 

17.4         Termination Upon Change in Control.  Upon the occurrence of any
Change in Control, Owner shall have the right, upon sixty (60) days prior notice
to Manager, to terminate this Agreement if at such time, or at any time
thereafter, the tangible net worth of Manager, together with the resulting
consolidated group controlling, and under common control with, Manager,
determined in accordance with the Accounting Principles, falls below
$750,000,000, provided that a decline in tangible net worth to the extent
resulting from net operating losses (excluding any operating losses, or portion
thereof, arising on or after any Change in Control which result from any payment
or distribution of any type or kind (including, without limitation, interest,
dividends and/or fees) to the direct or indirect equity owners of Manager, or
their Affiliates), will not be considered in determining whether there has been
a decline in tangible net worth.  As a liquidated amount for its cost of
preparing the Hotels for new management, Owner shall be entitled to retain the
Deposit.

 

17.5         Post Termination Obligations.  Upon expiration or earlier
termination of this Agreement for any reason, Owner and Manager shall proceed as
follows:

 

(a)           Within sixty (60) days following the effective date of such
expiration or earlier termination, Manager will submit to Owner an audited final
accounting of the results of the Pooled FF&E Hotels’ operations and all accounts
between Owner and Manager through the effective date of such expiration or
earlier termination, the cost of which audit shall be shared equally by Manager
and Owner and shall not be an Operating Cost and shall be performed by Ernst &
Young or another accounting firm selected by Manager and approved by Owner. 
Said final

 

74

--------------------------------------------------------------------------------


 

accounting shall be accompanied by an Officer’s Certificate and shall promptly
be submitted by Manager to Owner for its approval.  Owner shall not unreasonably
withhold or delay its approval of the final accounting and any such disapproval
shall contain reasonably detailed explanation for disapproval.  Within thirty
(30) days after delivery of such final accounting, the parties will make
appropriate adjustments to any amounts previously paid or due under this
Agreement.

 

(b)           On the effective date of such expiration or earlier termination,
Manager will deliver to Owner all books and records of the Hotels, provided that
Manager may retain copies of any of the same for Manager’s records. 
Notwithstanding the foregoing, Manager will not be required to deliver to Owner
any information or materials (including, without limitation, software, database,
manuals and technical information) which are proprietary property of Manager.

 

(c)           On the effective date of such expiration or earlier termination,
Manager will deliver possession of the Hotels, together with any and all keys or
other access devices, to Owner.

 

(d)           On the effective date of such expiration or earlier termination,
Manager will assign to Owner or its designee, and Owner or such designee will
assume, all booking, reservation, service and operating contracts relating
exclusively to the occupancy or operation of the Hotels and entered into in the
ordinary course of business by Manager in accordance with this Agreement.  Owner
agrees to indemnify and hold Manager harmless from liability or other
obligations under any such agreements relating to acts or occurrences, including
Owner’s or such designee’s failure to perform, on or after the effective date of
such assignment.

 

(e)           Manager will assign to Owner or its designee any assignable
licenses and permits pertaining to the Hotels and will otherwise reasonably
cooperate with Owner as may be necessary for the transfer of any and all Hotel
licenses and permits to Owner or Owner’s designee.

 

(f)            Manager shall release and transfer to Owner or Landlord, as
applicable, any funds of Owner or Landlord which are held or controlled by
Manager.

 

(g)           Manager shall have the option, to be exercised within thirty (30)
days after termination or expiration, to purchase, at their then book value, any
FF&E, Operating Equipment or other

 

75

--------------------------------------------------------------------------------


 

personal property as may be marked with any System Mark at the Hotels.  In the
event Manager does not exercise such option, Owner agrees that it will use any
such items not so purchased exclusively in connection with the Hotels until they
are consumed; provided, however, Manager shall not be entitled to purchase FF&E,
Operating Equipment or other personal property located at a Hotel which is to be
operated under the Brand name or by Manager, until such Hotel shall no longer be
so operated.

 

(h)           Owner shall have the right to operate the improvements on the
applicable Sites without modifying the structural design of same and without
making any Material Repair, notwithstanding the fact that such design or certain
features thereof may be proprietary to Manager or its Affiliates and/or
protected by trademarks or service marks held by Manager or an Affiliate,
provided that such use shall be confined to the applicable Sites.  Further,
provided that the applicable Hotels then satisfy the applicable Brand Standards
(unless the Hotels fail to satisfy such Brand Standards due to a breach hereof
by Manager), Owner shall be entitled (but not obligated) to operate such of the
Hotels as Owner designates under the applicable Brand name for a period of one
(1) year following such expiration or earlier termination in consideration for
which Owner shall pay the then standard franchise and system fees for such Brand
and comply with the other applicable terms and conditions of the form of
franchise agreement then being entered into with respect to such Brand and
Manager or its Affiliates will continue to provide services to the Hotels
including, without limitation, the reservations and communication services
contemplated by Section 7.5 (Reservation and Communication Services); provided,
however, that all such services shall be provided in accordance with the
applicable terms and conditions of the form of franchise agreement then being
entered into with respect to such Brand.

 

(i)            Manager shall transfer to Owner the telephone numbers used in
connection with the operation of the Hotels (but not any Brand generally).

 

(j)            Manager shall cooperate with Owner’s or its designees’ efforts to
engage employees of the Hotels.

 

(k)           If requested by Owner prior to such expiration or earlier
termination of this Agreement in whole or in part, Manager shall continue to
manage under the applicable Brand any affected Hotels designated by Owner after
such expiration or earlier termination for up to one (1) year, on such
reasonable terms (which shall include an agreement to reimburse Manager for

 

76

--------------------------------------------------------------------------------


 

its reasonable out-of-pocket costs and expenses, and reasonable administrative
costs and a management fee of seven and one-half percent (7.5%) of Gross
Revenues with respect to the Staybridge Hotels, the Holiday Inn Hotels and the
Candlewood Suites Hotels and a management fee of three percent (3%) of Gross
Revenues with respect to the Crowne Plaza Hotels and InterContinental Hotels) as
Owner and Manager shall reasonably agree.

 

Upon expiration or earlier termination of this Agreement, other than a
termination after the occurrence of a Change in Control or a Manager Event of
Default, Owner shall refund the Deposit to Manager up to the Supplemental
Deposit and Owner shall be entitled to retain the balance of the Deposit, if any
as a liquidated amount for its cost of preparing the Hotels for new management.

 

The provisions of this Section 17.5 shall survive the expiration or earlier
termination of this Agreement.

 

ARTICLE 18

 

NOTICES

 

18.1         Procedure.

 

(a)           Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either by hand, by telecopier with written acknowledgment of receipt (provided
if notice is given by telecopier, a copy shall also be sent on the following
Business Day by Federal Express or similar expedited commercial carrier), or by
Federal Express or similar expedited commercial carrier, addressed to the
recipient of the notice, with all freight charges prepaid (if by Federal Express
or similar carrier).

 

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.

 

(c)           All such notices shall be addressed as follows:

 

77

--------------------------------------------------------------------------------


 

If to Owner:

 

HPT TRS IHG-1, Inc.,

 

 

HPT TRS IHG-2, Inc. and

 

 

HPT TRS IHG-3, Inc.

 

 

c/o Hospitality Properties Trust

 

 

Two Newton Place

 

 

255 Washington Street, Suite 300

 

 

Newton, Massachusetts 02458

 

 

Attn: President

 

 

Facsimile: 617-969-5730

 

 

 

with a copy to:

 

Sullivan & Worcester LLP

 

 

One Post Office Square

 

 

Boston, Massachusetts 02109

 

 

Attn: Richard Teller

 

 

Facsimile: 617-338-2880

 

 

 

If to Manager or the Canadian Manager:

 

InterContinental Hotels Group Resources, Inc.,

 

 

IHG Management (Maryland) LLC and

 

 

InterContinental Hotels Group (Canada), Inc.

 

 

c/o Intercontinental Hotels Group Resources, Inc.

 

 

8844 Columbia 100 Parkway

 

 

Columbia, Maryland 21045

 

 

Attn: Vice President of Operations

 

 

Facsimile: 410-964-9249

 

 

 

with a copy to:

 

InterContinental Hotels Group Resources, Inc.

 

 

c/o Six Continents Hotels, Inc.

 

 

Three Ravinia Drive, Suite 100

 

 

Atlanta, Georgia 30346

 

 

Attn: General Counsel - Operations

 

 

Facsimile: 770-604-5802

 

 

 

with a copy to:

 

Alston & Bird LLP

 

 

One Atlantic Center

 

 

1201 West Peachtree Street

 

 

Atlanta, Georgia 30309

 

 

Attn: Timothy J. Pakenham, Esq.

 

 

Facsimile: 404-253-8885

 

(d)           By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this

 

78

--------------------------------------------------------------------------------


 

Agreement to change their respective addresses effective upon receipt by the
other parties of such notice and each shall have the right to specify as its
address any other address within the United States of America.

 

ARTICLE 19

 

RELATIONSHIP, AUTHORITY AND FURTHER ACTIONS

 

19.1         Relationship.  Manager shall be the agent of Owner with a limited
agency, coupled with an interest, solely for the purpose of operating the Hotels
and carrying out ordinary and customary transactions for that purpose. Owner and
Manager shall not be construed as joint venturers or partners of each other, and
neither shall have the power to bind or obligate the other except as set forth
in this Agreement.  Manager shall not constitute a tenant or subtenant of Owner
and this Agreement shall not constitute Owner a franchisee of Manager or of any
of Manager’s Affiliates.  Manager shall not exercise any right of Owner or
Owner’s Affiliate in connection with any facility providing services to a Hotel
without the prior written consent of Owner, which consent shall not be
unreasonably withheld or delayed.  This Agreement shall not create a franchise
or a franchisor/franchisee relationship within the meaning of the Federal Trade
Commission Act or any other Legal Requirement.

 

19.2         Further Actions.  Each of the parties agrees to execute all
contracts, agreements and documents and take all actions necessary to comply
with the provisions of this Agreement and the intent hereof.

 

ARTICLE 20

 

APPLICABLE LAW

 

This Agreement shall be interpreted, construed, applied and enforced in
accordance with the laws of the State of Maryland applicable to contracts
between residents of Maryland which are to be performed entirely within
Maryland, regardless of (a) where this Agreement is executed or delivered,
(b) where any payment or other performance required by this Agreement is made or
required to be made, (c) where any breach of any provision of this Agreement
occurs, or any cause of action otherwise accrues, (d) where any action or other
proceeding is instituted or pending, (e) the nationality, citizenship, domicile,
principal place of business, or jurisdiction of organization or domestication of
any party, (f) whether the laws of the forum jurisdiction otherwise would apply
the laws of a jurisdiction

 

79

--------------------------------------------------------------------------------


 

other than Maryland, (g) the location of the Hotels or any applicable Hotel, or
(h) any combination of the foregoing.

 

ARTICLE 21

 

SUCCESSORS AND ASSIGNS

 

21.1             Assignment.

 

(a)           Except as expressly provided below, Manager shall not assign,
mortgage, pledge, hypothecate or otherwise transfer its interest in all or any
portion of this Agreement or any rights arising under this Agreement or suffer
or permit such interests or rights to be assigned, transferred, mortgaged,
pledged, hypothecated or encumbered, in whole or in part, whether voluntarily,
involuntarily or by operation of law, or permit the management of the Hotels by
anyone other than Manager or Owner.  For purposes of this Section 21.1, an
assignment of this Agreement shall be deemed to include any transaction which
results in Manager no longer being an Affiliate of IHG or pursuant to which all
or substantially all of Manager’s assets are transferred to any Person who is
not an Affiliate of IHG.

 

(b)           Manager shall have the right, without Owner’s consent, but subject
to the applicable assignee or Affiliate satisfying the requirements of
Section 24.14  (Further Compliance with Section 856(d) of the Code), to
(i) assign Manager’s interest in this Agreement (A) to IHG or any Affiliate of
IHG, (B) in connection with a merger, corporate restructuring or consolidation
of IHG or a sale of all or substantially all of the assets of IHG and (C) in
connection with a sale of all or substantially all of the assets (including
associated management agreements) owned by IHG and its Affiliates relating to
the Brands and (ii) engage its Affiliates as sub-managers with respect to the
separate Brands of Hotels.  At Owner’s election, Manager shall assign this
Agreement to any Person who is not an Affiliate of IHG that acquires all or
substantially all of the assets of IHG relating to the Brands and shall cause
such Person to assume all of Manager’s obligations thereafter accruing
hereunder.  Notwithstanding anything herein to the contrary, Manager shall
neither, directly or indirectly, assign this Agreement to any Person, nor engage
any sub-manager, who is or is an Affiliate of a Specially Designated or Blocked
Person.

 

(c)           Manager also shall have the right, without Owner’s consent, but
subject to the applicable Affiliate satisfying the requirements of
Section 24.14  (Further Compliance with Section 856(d) of the Code), to assign
to a Canadian Affiliate (the

 

80

--------------------------------------------------------------------------------


 

“Canadian Manager”) under an Assignment and Assumption of Management Agreement
in the form attached hereto as Exhibit B, the rights and obligations of the
Manager under this Agreement that relate to services to be performed by the
Manager in respect of all (but not less than all) of the Canadian Hotels
excluding those services which are performed centrally outside of Canada such as
those performed pursuant to Section 7.5 (Reservation and Communication Services)
and those services for which the System Fees or other fees referred to in
Section 9.2 (System Fees) are to be paid (excluding such excluded services, the
“Canadian Services”), provided that the Canadian Manager agrees to assume and be
bound by the obligations of Manager hereunder as they relate to the Canadian
Services.  As a result of any such assignment:

 

(i)            the Canadian Manager shall provide the Canadian Services to the
Owner in accordance with this Agreement;

 

(ii)           there shall be payable to the Canadian Manager as consideration
for the Canadian Services, a portion of the amounts otherwise payable or
reimbursable to Manager under this Agreement, as follows:

 

(A)          the portion of the Operating Costs incurred by the Canadian Manager
in providing the Canadian Services; and

 

(B)           the portion of the Management Fees payable for each period equal
to the fraction that the Gross Revenues of the Canadian Hotels for such period
is of the Gross Revenues of the Hotels for such period, which fee shall be
payable to the Canadian Manager concurrently with the remaining portion of the
Management Fees payable to the Manager;

 

(iii)          no portion of the System Fees or other fees referred to in
Section 9.2 (System Fees) shall be payable in respect of Canadian Services; and

 

(iv)          Manager shall not be released from any of its obligations under
this Agreement and shall at all times remain liable for the performance of the
Canadian Services and all other obligations of Manager hereunder.

 

The Canadian Manager shall at all times be an Affiliate of Manager.

 

The parties hereto acknowledge and agree that this Agreement is intended to
constitute, and shall constitute, a single

 

81

--------------------------------------------------------------------------------


 

transaction notwithstanding any such assignment to the Canadian Manager.

 

(d)           Owner shall not assign, mortgage, pledge, hypothecate or otherwise
transfer its interest in all or any portion of this Agreement or any rights
arising under this Agreement without the prior written consent of Manager except
(i) in connection with a sale of a Hotel in accordance with the terms of
Sections 4.4 (Sale of Hotel to Affiliate) or 4.5 (Sale of All Hotels), (ii) to
Landlord or an Affiliate of Landlord, (iii) to Manager or an Affiliate of
Manager, (iv) to an Affiliate of Owner in a merger, corporate restructuring or
consolidation of Landlord or any of its Affiliates,(v) in connection with the
granting of an Authorized Mortgage or (vi) to a Substitute Tenant as provided in
Section 4.2 (Non-Disturbance); provided, however, in each instance (other than
in connection with a collateral assignment) that the assignee hereof assumes all
of Owner’s obligation hereunder and under the other Transaction Documents
thereafter accruing.

 

(e)           In the event either party consents to an assignment of this
Agreement by the other, no further assignment shall be made without the express
consent in writing of such party, unless such assignment may otherwise be made
without such consent pursuant to the terms of this Agreement.  An assignment by
Owner of its interest in this Agreement approved or permitted pursuant to the
terms hereof shall relieve Owner of its obligations under this Agreement
thereafter accruing.

 

(f)            In the event fifty percent (50%) or more of the hotels comprising
a Brand cease to be Staybridge Suites, Crowne Plaza InterContinental, Holiday
Inn or Candlewood Suites hotels, as applicable, and are converted to another
brand in a single transaction or a series of related transactions, Owner may
elect to require Manager to promptly convert at Manager’s own cost and expense
(and not as an Operating Cost and without reimbursement from the Reserve
Account) the applicable Hotels to the brand of hotels to which such other hotels
are converted.  In such event, all references herein to “Staybridge Suites”,
“Crowne Plaza” “InterContinental”, “Holiday Inn” or “Candlewood”, as applicable,
shall be deemed to refer to the trade name of the system of hotels to which the
Hotels are to be so converted.

 

21.2             Binding Effect.  The terms, provisions, covenants,
undertakings, agreements, obligations and conditions of this Agreement shall be
binding upon and shall inure to the benefit of the successors in interest and
the assigns of the parties

 

82

--------------------------------------------------------------------------------


 

hereto with the same effect as if mentioned in each instance where the party
hereto is named or referred to, except that no assignment, transfer, sale,
pledge, encumbrance, mortgage, lease or sublease by or through Owner, Landlord
or Manager, as the case may be, in violation of the provisions of this Agreement
shall vest any rights in the assignee, transferee, Landlord, secured party,
mortgagee, pledgee, lessee, sublessee or occupant.

 

ARTICLE 22

 

RECORDING

 

22.1             Memorandum of Agreement.  As of the Effective Date, at the
option of Manager, Owner and Manager agree to execute, acknowledge and record a
Memorandum of this Agreement in the land records of the states and counties
where the Hotels are located, in a form reasonably satisfactory to Manager.

 

ARTICLE 23

 

FORCE MAJEURE

 

23.1             Operation of Hotel.  If at any time during the Term it becomes
necessary in Manager’s reasonable opinion to cease or alter operations at any
Hotel in order to protect the health, safety and welfare of the guests and/or
employees of such Hotel, or such Hotel itself, for reasons of force majeure
beyond the control of Manager such as, but not limited to, acts of war,
insurrection, civil strife and commotion, labor unrest or acts of God, then in
such event Manager may close and cease or alter operation of all or part of such
Hotel, reopening and commencing or resuming operation when Manager deems that
such may be done without jeopardy to such Hotel, its guests and employees.

 

23.2             Extension of Time.  Owner and Manager agree that, with respect
to any obligation, other than the payment of money, to be performed by a party
during the Term, neither party will be liable for failure so to perform when
prevented by any occurrence beyond the reasonable control of such party, herein
referred to as a “force majeure” including, without limitation, occurrences such
as strike, lockout, breakdown, accident, order or regulation of or by any
Government Agency, failure of supply or inability, by the exercise of reasonable
diligence, to obtain supplies, parts or employees necessary to perform such
obligation, or war or other emergency.  The time within which such obligation
must be performed will be extended for a period

 

83

--------------------------------------------------------------------------------


 

of time equivalent to the number of days of delay from such cause.

 

ARTICLE 24

 

GENERAL PROVISIONS

 

24.1             Environmental Matters.

 

(a)           Manager shall not store, release, discharge, spill upon, dispose
of or transfer to or from any Hotel any Hazardous Substance, except for those
which are customarily used at other hotels like the Hotels and are in compliance
with all Legal Requirements.  Manager shall maintain the Hotels at all times
free of any Hazardous Substance (except for those which are customarily used at
other hotels like the Hotels and are in compliance with all Legal
Requirements).  Manager (i) upon receipt of notice or knowledge thereof shall
promptly notify Landlord and Owner in writing of any material change in the
nature or extent of Hazardous Substances at any Hotel, (ii) shall file and
transmit to Landlord and Owner a copy of any Community Right to Know or similar
report which is required to be filed with respect to any Hotel pursuant to the
Emergency Planning and Community Right to Know Act, 42 U.S.C. Section 11001
et seq. or any other Legal Requirements, (iii) shall transmit to Landlord and
Owner copies of any citations, orders, notices or other governmental
communications received by Manager with respect to Hazardous Substances or
alleged violations of Legal Requirements relating to the protection of the
environment or human health or safety (collectively, “Environmental Notice”),
which Environmental Notice requires a written response or any action to be taken
and/or if such Environmental Notice gives notice of and/or presents a material
risk of any material violation of any Legal Requirement and/or presents a
material risk of any material cost, expense, loss or damage, (iv) shall observe
and comply with all Legal Requirements relating to the use, storage, maintenance
and disposal of Hazardous Substances and all orders or directives from any
official, court or agency of competent jurisdiction relating to the use, storage
or maintenance or requiring the removal, treatment, containment or other
disposition of Hazardous Substances, and (v) shall pay or otherwise dispose of
any fine, charge or imposition related to any of the foregoing.

 

(b)           In the event of the discovery of Hazardous Substances other than
those maintained in accordance with this Agreement on any portion of any Site or
in any Hotel during the Term, Manager shall use reasonable efforts promptly
to(i) clean up and remove

 

84

--------------------------------------------------------------------------------


 

from and about such Hotel all Hazardous Substances thereon, if appropriate,
(ii) contain and prevent any further release or threat of release of Hazardous
Substances on or about such Hotel, and (iii) use good faith efforts to eliminate
any further release or threat of release of Hazardous Substances on or about
such Hotel, and (iv) otherwise effect a remediation of the problem in accordance
with (A) the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Section 9601 et seq., as amended; (B) the regulations promulgated
thereunder, from time to time; and (C) all Legal Requirements (now or hereafter
in effect) dealing with the use, generation, treatment, release, discharge,
storage, disposal, clean up, remediation or abatement of Hazardous Substances.

 

(c)           To the extent any service required to be performed under this
Section 24.1 or cost incurred under this Section 24.1 is not due to the fault of
Manager or is not performed or incurred in the operations of the Hotels in the
ordinary course, the same shall be governed by Section 11.1 (Optional Services);
provided, however, to the extent that Section 11.1 (Optional Services) shall
apply to such services or costs, Owner shall be entitled to engage a third party
to perform such services.

 

24.2             Authorization.  Owner represents that it has full power and
authority to execute this Agreement and to be bound by and perform the terms
hereof.  Manager represents it has full power and authority to execute this
Agreement and to be bound by and perform the terms hereof.  On request, each
such party will furnish to the other evidence of such authority.

 

24.3             Severability.  If any provision of this Agreement shall be held
or deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be

 

85

--------------------------------------------------------------------------------


 

valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

 

24.4             Merger.  This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and shall supersede and
take the place of any other instruments purporting to be an agreement of the
parties hereto relating to the subject matter hereof.

 

24.5             Formalities.  Any amendment or modification of this Agreement
must be in writing signed by all parties hereto.  This Agreement may be executed
in one or more counterparts, each of which will be deemed an original.

 

24.6             No Jury Trial.  To the maximum extent permitted by applicable
law, each of the parties hereto waives its rights to trial by jury with respect
to this Agreement or matter arising in connection herewith.

 

24.7             Performance on Business Days.  In the event the date on which
performance or payment of an obligation of a party required hereunder is other
than a Business Day, the time for payment or performance shall automatically be
extended to the first Business Day following such date.

 

24.8             Attorney’s Fees.  If any lawsuit or arbitration of other legal
proceeding arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorney’s fees incurred in connection therewith, in preparation therefor and on
appeal therefrom, which amounts shall be included in any judgment therein.

 

24.9             Sections and Other Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

24.10           Documents.  Throughout the Term, Owner agrees to furnish Manager
copies of all statements relating to real and personal property taxes and
insurance statements at the Hotels, all financing documents (including notes and
mortgages) relating to the Hotels and such other documents pertaining to the
Hotels as Manager may request.

 

24.11           No Consequential Damages.  Except as may be expressly provided
herein, in no event shall either party be liable for

 

86

--------------------------------------------------------------------------------


 

any consequential, exemplary or punitive damages suffered by the other as the
result of a breach of this Agreement.  Time is of the essence with respect to
this Agreement.

 

24.12           No Political Contributions.  Notwithstanding anything contained
in this Agreement to the contrary, no money or property of the Hotels shall be
paid or used or offered, nor shall Owner or Manager directly or indirectly use
or offer, consent or agree to use or offer, any money or property of the Hotels
(i) in aid of any political party, committee or organization, (ii) in aid of any
corporation, joint stock or other association organized or maintained for
political purposes, (iii) in aid of any candidate for political office or
nomination for such office, (iv) in connection with any election, (v) for any
political purpose whatever, or (vi) for the reimbursement or indemnification of
any person for any money or property so used.

 

24.13           REIT Qualification.

 

(a)           Manager shall take all commercially reasonable actions reasonably
requested by Owner or Landlord for the purpose of qualifying Landlord’s rental
income from Owner under the Lease as “rents from real property” pursuant to
Sections 856(d)(2), 856(d)(8)(B) and 856(d)(9) of the Code.  Manager shall not
be liable if such reasonably requested actions, once implemented, fail to have
the desired result of qualifying Landlord’s rental income from Owner under the
Lease as “rents from real property” pursuant to Sections 856(d)(2),
856(d)(8)(B) and 856(d)(9) of the Code.  This Section 24.13 shall not apply in
situations where an Adverse Regulatory Event has occurred; instead,
Section 24.15 shall apply in such an instance.

 

(b)           In the event Owner or Landlord wish to invoke the terms of
Section 24.13(a), Owner or Landlord (as appropriate) shall contact Manager and
the parties shall meet with each other to discuss the relevant issues and to
develop a plan for implementing such reasonably requested actions.

 

(c)           Any additional out-of-pocket costs or expenses incurred by Manager
in complying with such a request shall be borne by Owner (and shall not be an
Operating Cost).  Owner shall reimburse Manager for such expense or cost
promptly, but not later than five (5) Business Days after such expense or cost
is incurred.

 

24.14           Further Compliance with Section 856(d) of the Code.  Commencing
with the Effective Date and continuing throughout the

 

87

--------------------------------------------------------------------------------


 

Term, the Manager shall qualify as an “eligible independent contractor” as
defined in Section 856(d)(9)(A) of the Code.  To that end:

 

(a)           Manager shall not permit wagering activities to be conducted at or
in connection with any Hotel by any person who is engaged in the business of
accepting wagers and who is legally authorized to engage in such business at or
in connection with such Hotel;

 

(b)           Manager shall use reasonable efforts to cause each Hotel to
qualify as a “qualified lodging facility” under Section 856(d)(9)(D) of the
Code;

 

(c)           Manager shall not own, directly or indirectly or constructively
(within the meaning of Section 856(d)(5) of the Code), more than thirty-five
percent (35%) of the shares of HPT (whether by vote, value or number of shares),
and Manager shall otherwise comply with any regulations or other administrative
or judicial guidance now or hereafter existing under said Section 856(d)(5) of
the Code with respect to such ownership limits; and

 

(d)           Manager shall be actively engaged (or shall, within the meaning of
Section 856(d)(9)(F) of the Code, be related to a person that is so actively
engaged) in the trade or business of operating “qualified lodging facilities”
(defined below) for a person who is not a “related person” within the meaning of
Section 856(d)(9)(F) of the Code with respect to HPT or Owner (“Unrelated
Persons”).  In order to meet this requirement, the Manager agrees that it (or
any “related person” with respect to Manager within the meaning of
Section 856(d)(9)(F) of the Code) (i) shall derive at least ten percent (10%) of
both its revenue and profit from operating “qualified lodging facilities” for
Unrelated Persons and (ii) shall comply with any regulations or other
administrative or judicial guidance under Section 856(d)(9) of the Code with
respect to the amount of hotel management business with Unrelated Persons that
is necessary to qualify as an “eligible independent contractor” within the
meaning of such Code Section.

 

A “qualified lodging facility” is defined in Section 856(d)(9)(D) of the Code
and means a “lodging facility” (defined below), unless wagering activities are
conducted at or in connection with such facility by any person who is engaged in
the business of accepting wagers and who is legally authorized to engage in such
business at or in connection with such facility.   A “lodging facility” is a
hotel, motel or other establishment more than one-half of the dwelling units in
which

 

88

--------------------------------------------------------------------------------


 

are used on a transient basis, and includes customary amenities and facilities
operated as part of, or associated with, the lodging facility so long as such
amenities and facilities are customary for other properties of a comparable size
and class owned by other owners unrelated to HPT.

 

(e)           Manager, without the prior consent of Owner, which consent shall
not be unreasonably withheld, shall not permit or suffer:

 

(i)      Manager to fail to continue as a corporation under state law, or as a
limited liability company under state law taxable under the Code as a
disregarded entity of InterContinental Hotels Group Resources, Inc., as the case
may be;

 

(ii)     InterContinental Hotels Group Resources, Inc. to fail to be a
corporation under state law and taxable under the Code as an association; or

 

(iii)    a direct or indirect subsidiary of InterContinental Hotels Group
Resources, Inc. to become a lessee of property owned by Landlord or any of its
Affiliates; or

 

(iv)    for so long as Landlord or Owner or any Affiliate as to Landlord or
Owner shall seek to qualify as a “real estate investment trust” under the Code,
the Manager to be reorganized, restructured, combined, merged or amalgamated
with any Affiliate (as to Manager) in such manner that any such Affiliate would,
or in Landlord’s or Owner’s reasonable judgment could, be expected to adversely
affect (including, e.g., by application of any Person’s actual “disregarded
entity” status under the Code) the status that Manager has as a Code
Section 856(d)(9)(A) “eligible independent contractor” at a Code
Section 856(d)(9)(D) “qualified lodging facility” owned or leased by Landlord or
Owner.

 

(f)            Without the prior consent of Owner, which consent shall not be
unreasonably withheld, the Canadian Manager and Manager shall not permit:

 

(i)      the Canadian Manager to fail to be a corporation under Canadian
provincial law taxable under the Code as an association;

 

89

--------------------------------------------------------------------------------


 

(ii)     a direct or indirect subsidiary of the Canadian Manager to become a
lessee of property owned by Landlord or any of its Affiliates; or

 

(iii)    The Canadian Manager or Manager, for so long as Landlord or Owner or
any Affiliate as to Landlord or Owner shall seek to qualify as a “real estate
investment trust” under the Code, to be reorganized, restructured, combined,
merged or amalgamated with any Affiliate (as to Manager or the Canadian Manager)
in such manner that any such Affiliate would, or in Landlord’s or Owner’s
reasonable judgment could, be expected to adversely affect (including, e.g., by
application of any Person’s actual “disregarded entity” status under the Code)
the status that both Manager and the Canadian Manager have as a Code
Section 856(d)(9)(A) “eligible independent contractor” at a Code
Section 856(d)(9)(D) “qualified lodging facility” owned or leased by Landlord or
Owner.

 

24.15           Adverse Regulatory Event.

 

(a)           In the event of an Adverse Regulatory Event arising from or in
connection with this Agreement, Owner and Manager shall work together in good
faith to amend this Agreement to eliminate the impact of such Adverse Regulatory
Event; provided, however, Manager shall have no obligation to materially reduce
its rights or materially increase its obligation under this Agreement, all taken
as a whole, or to bear any out-of-pocket costs or expenses under this
Section 24.15.  Manager shall not be liable if any such amendment, once
operative, fails to have the desired result of eliminating the impact of an
Adverse Regulatory Event.

 

(b)           For purposes of this Agreement, the term “Adverse Regulatory
Event” means any time that a new law, statute, ordinance, code, rule or
regulation (but not an administrative or judicial ruling) imposes, or could
impose in Owner’s or Landlord’s reasonable opinion, any material threat to HPT’s
status as a “real estate investment trust” under the Code or to the treatment of
amounts paid to Landlord under the Lease as “rents from real property” under
Section 856(d) of the Code.

 

(c)           Owner or Landlord shall promptly inform Manager of any Adverse
Regulatory Event of which it is aware and which it believes likely to impair
compliance of any of the Hotels with respect to the aforementioned sections of
the Code.

 

90

--------------------------------------------------------------------------------


 

24.16           Adverse Canadian Event.  If, as a result of the adoption of,
making of or change to any tax law, tax regulation, tax treaty or official
directive or the interpretation or application thereof by any court or by any
Government Agency charged with the administration thereof or the compliance with
any guideline or request of any Government Agency (whether or not having the
force of law) Owner and Landlord determine in good faith that it is no longer
consistent with their business goals to continue to own the Canadian Hotels,
then, subject to the terms and conditions of Section 4.6 (The Lease), Owner and
Landlord may sell all of their interest in the Canadian Hotels (either on a
pooled basis or individually).  The following shall apply each time Owner and
Landlord desire to sell a Canadian Hotel under this Section 24.16:

 

(a)           Owner and Landlord shall first offer to sell such Canadian
Hotel(s) to Manager, without representation or warranty, for such purchase price
as Owner and Landlord shall specify in a written notice given to Manager.  In
the event that Manager shall fail to accept or reject such offer within ten
(10) Business Days after receipt of such notice, such offer shall be deemed to
be rejected by Manager.

 

(b)           If Manager accepts an offer made with respect to any Canadian
Hotel pursuant to this Section 24.16, then effective as of the date of such
sale, the following shall apply: (i) Landlord shall deliver to Manager with
respect to such Transferred Hotel(s) a deed with covenants against grantor’s
acts; (ii) Manager shall deliver to Landlord the purchase price specified in the
offer; (iii) the Term shall terminate with respect to such Transferred Canadian
Hotel(s); (iv) the Owner’s First Priority shall be reduced by an amount equal to
eight percent (8%) of the net (after taking into account any costs paid by
Manager) proceeds of sale received by Owner or Landlord.

 

(c)           If Manager rejects or is deemed to have rejected any offer made
with respect to any Canadian Hotel(s) pursuant to this Section 24.16, then Owner
and Landlord shall have the right, for a period of one (1) year from the date on
which such offer is rejected or deemed rejected, to sell such Canadian
Hotel(s) to any third party on such terms and conditions as Owner and Landlord
shall determine in their sole discretion; provided, however, in no event shall
the purchase price with respect to such Canadian Hotel(s) be less than
ninety-five percent (95%) of the purchase price offered to Manager under this
Section 24.16.  If Owner and Landlord fail to consummate the sale of such
Canadian Hotel(s) within one (1) year from the date on which their offer is
rejected or deemed rejected, then

 

91

--------------------------------------------------------------------------------


 

Owner and Landlord shall be obligated again to first offer such Canadian
Hotel(s) to Manager in accordance with this Section 24.16 prior to selling it to
any third party.  If Owner and Landlord sell such Canadian Hotel(s) to any third
party in accordance with this Section 24.16, then the following shall apply:

 

(i)      Subject to the execution or delivery of a New Management Agreement as
provided below, this Agreement with respect to such Transferred Canadian
Hotel(s) shall be terminated effective as of the date title is transferred to
such Transferred Canadian Hotel.

 

(ii)     Simultaneously with such termination, Manager and the transferee of
such Transferred Canadian Hotel(s) or any tenant under a new lease with respect
to such Transferred Canadian Hotel(s) (which new lease shall have a term equal
to the then unexpired term of the Lease and shall impose no greater liability,
responsibility, or obligation on Manager than the Lease) shall enter into a new
management agreement (a “New Management Agreement”) with Manager on
substantially the same terms as this Agreement except as otherwise provided
herein for a term equal to the unexpired portion of the Term of this Agreement.

 

(iii)    Manager, Owner, Landlord and the transferee (or its tenant), acting
reasonably, shall allocate amounts in the Reserve Account and the Working
Capital between such Transferred Canadian Hotel(s) and the other Hotels.  The
parties shall also make reasonable allocations with respect to Owner’s Fixed
Priority, and any outstanding advances made by Owner, Manager or their
respective Affiliates.  Only for purposes of allocating Owner’s Fixed Priority
between the Transferred Canadian Hotel(s) and the other Hotels, the allocation
of Owner’s First Priority and Owner’s Second Priority for each Hotel shall be
proportional to the Operating Profit of such Hotel(s) for the then most recently
ended thirty-six (36) months relative to the Operating Profit of all the other
Hotels for such period.  Amounts which are allocated to the Transferred Canadian
Hotel(s) shall be transferred to the transferee thereof to be held by Manager or
such transferee (or its tenant) pursuant to the New Management Agreement.

 

(iv)    Following such sale or transfer, Owner, its Affiliates and the Hotels
which are not Transferred Canadian Hotel(s) shall have no responsibilities with

 

92

--------------------------------------------------------------------------------


 

respect to amounts that are so transferred and the transferee, its tenant and
their Affiliates and the Transferred Canadian Hotel(s) shall have no
responsibility with respect to amounts which are not so transferred.

 

(v)     From and after the consummation of such sale or other transfer and
compliance with the terms hereof, the term “Hotels” as used herein shall not
include the Transferred Canadian Hotel(s).

 

(vi)    Owner shall be responsible to cause its Affiliates, any new tenant and
the transferee to execute and deliver the documents contemplated by this
Section 24.16 to be executed and delivered by them.

 

24.17           Commercial Leases.  Manager shall not enter into any sublease
with respect to any Hotel (or any part thereof) unless the same has been
approved by Landlord in its sole and absolute discretion; provided, however,
Manager may sublease or grant concessions or licenses to shops or any other
space at a Hotel subject to the following terms and conditions: (a) subleases
and concessions are for newsstand, gift shop, parking garage, health club,
restaurant, bar or commissary purposes or similar concessions; (b) such
subleases and concessions do not have a term in excess of the lesser of five
(5) years or the remaining Term under this Agreement; (c) such subleases and
concessions do not demise, (i) in the aggregate, in excess of five thousand
(5,000) square feet of any Hotel, or (ii) for any single sublease, in excess of
two thousand (2,000) square feet of any Hotel; (d) any such sublease, license or
concession to an Affiliate of a Manager shall be on terms consistent with those
that would be reached through arms-length negotiation; (e) for so long as
Landlord or any Affiliate of Landlord shall seek to qualify as a real estate
investment trust under the Code, anything contained in this Agreement to the
contrary notwithstanding, Manager shall not sublet or otherwise enter into any
agreement with respect to a Hotel on any basis such that in the opinion of the
Owner the rental or other fees to be paid by any sublessee thereunder would be
based, in whole or in part, on either (i) the income or profits derived by the
business activities of such sublessee, or (ii) any other formula such that any
portion of such sublease rental would fail to qualify as “rents from real
property” within the meaning of Section 865(d) of the Code or any similar or
successor provision thereto; (f) such lease or concession will not violate or
affect any Legal Requirement or Insurance Requirement; (g) Manager shall obtain
or cause the subtenant to obtain such additional insurance coverage applicable
to the activities to be conducted

 

93

--------------------------------------------------------------------------------


 

in such subleased space as Owner and any mortgagee under an Authorized Mortgage
may reasonably require; and (h) not less than twenty (20) days prior to the date
on which Manager proposes to enter into any sublease or concession, Manager
shall provide a copy thereof to Owner.

 

24.18           Nonliability of Trustees. THE DECLARATION OF TRUST ESTABLISHING
EACH ENTITY COMPRISING LANDLORD, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS
THERETO (COLLECTIVELY, THE “DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT, AND MANAGER
HEREBY AGREES THAT, THE NAME OF EACH SUCH LANDLORD REFERS TO THE TRUSTEES UNDER
THE DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY,
AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH ENTITY.  ALL PERSONS
DEALING WITH SUCH ENTITY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH
ENTITY FOR THE SATISFACTION OF ANY OBLIGATION.

 

24.19           Arbitration

 

(a)           Disputes.  Any disputes, claims or controversies between or among
the parties hereto arising out of or relating to this Agreement or the
transactions contemplated hereby, including disputes, claims or controversies
relating to the meaning, interpretation, effect, validity, performance or
enforcement of this Agreement (all of which are referred to as “Disputes”) or
relating in any way to such a Dispute or Disputes, shall on the demand of any
party to such Dispute be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as modified herein.  For
the avoidance of doubt, a Dispute shall include a Dispute made derivatively on
behalf of one party against another party.

 

(b)           Selection of Arbitrators.  There shall be three arbitrators.  If
there are only two parties to the Dispute, each party shall select one
arbitrator within 15 days after receipt of a demand for arbitration.  Such
arbitrators may be affiliated or interested persons of such parties.  If there
are more than two parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand, shall each select, by the vote of a majority
of the claimants or the respondents, as the case may be, one arbitrator within
15 days after receipt of a demand for arbitration.  Such arbitrators may be
affiliated or

 

94

--------------------------------------------------------------------------------


 

interested persons of the claimants or the respondents, as the case may be.  If
either a claimant (or all claimants) or a respondent (or all respondents) fail
to timely select an arbitrator then the party (or parties) who has selected an
arbitrator may request the AAA to provide a list of three proposed arbitrators
in accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten days from the date the AAA provides such
list to select one of the three arbitrators proposed by AAA.  If such party (or
parties) fail to select such arbitrator by such time, the party (or parties) who
have appointed the first arbitrator shall then have ten days to select one of
the three arbitrators proposed by AAA to be the second arbitrator; and, if
he/they should fail to select such arbitrator by such time, the AAA shall
select, within 15 days thereafter, one of the three arbitrators it had proposed
as the second arbitrator.  The two arbitrators so appointed shall jointly
appoint the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within 15 days of the appointment of the second
arbitrator.  If the third arbitrator has not been appointed within the time
limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

(c)           Location of Arbitration.  The place of arbitration shall be New
York, New York unless otherwise agreed by the parties.

 

(d)           Scope of Discovery.  There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.

 

(e)           Arbitration Award.  In rendering an award or decision (the
“Arbitration Award”), the arbitrators shall be required to follow the laws of
the State of Maryland.  Any arbitration proceedings or Arbitration Award
rendered hereunder and the validity, effect and interpretation of this
arbitration agreement shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq.  The Arbitration Award shall be in writing and may, but shall not be
required to, briefly state the findings of fact and conclusions of law on which
it is based.

 

(f)            Costs.  Except to the extent expressly provided by this Agreement
or as otherwise agreed between the parties, each

 

95

--------------------------------------------------------------------------------


 

party involved in a Dispute shall bear its own costs and expenses (including
attorneys’ fees), and the arbitrators shall not render an award that would
include shifting of any such costs or expenses (including attorneys’ fees). 
Each party (or, if there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(g)           Final Judgment.  The Arbitration Award shall be final and binding
upon the parties thereto and shall be the sole and exclusive remedy between such
parties relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Arbitration Award
may be entered in any court having jurisdiction.  To the fullest extent
permitted by law, no application or appeal to any court of competent
jurisdiction may be made in connection with any question of law arising in the
course of arbitration or with respect to any award made except as provided in
Section 24.19(h) below, for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)           Injunctive Relief.  The parties may apply to a court of competent
jurisdiction with respect to any Dispute involving Intellectual Property in
which injunctive relief is sought.  Additionally, a party which has requested
injunctive relief which has been denied by the arbitrators may apply to court of
competent jurisdiction provided such court shall be a state or federal court in
the State of New York.

 

(i)            Payment.  Any monetary award shall be made and payable in U.S.
dollars free of any tax, deduction or offset.  The party against which the
Arbitration Award assesses a monetary obligation shall pay that obligation on or
before the 30th day following the date of the Arbitration Award or such other
date as the Arbitration Award may provide.

 

(j)            Expedited Procedures.  Anything in this Section 24.19 to the
contrary notwithstanding, any Dispute arising in connection with the approval of
a proposed Yearly Budget shall be resolved by Arbitration under the AAA’s
Commercial Expedited Procedures.  The Expedited Procedures shall apply to such
Dispute regardless of the amount in controversy.

 

96

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the Expedited Procedures (i) all
persons proposed to serve as an arbitrator with respect to such Dispute shall be
independent nationally recognized hotel consultants and (ii) unless the parties
otherwise agree, an evidentiary hearing shall be held.  To the extent not
inconsistent with the Expedited Procedures as modified by this Section 24.19(i),
all other provisions of Section 24.19 shall apply to such Arbitration.

 

24.20           Estoppel Certificates.  Each party to this Agreement shall at
any time and from time to time, upon not less than fifteen (15) days’ prior
notice from the other party, execute, acknowledge and deliver to such other
party, or to any third party specified by such other party, a statement in
writing:  (a) certifying that this Agreement is unmodified and in full force and
effect (or if there have been modifications, that the same, as modified, is in
full force and effect and stating the modifications); (b) stating whether or not
to the best knowledge of the certifying party (i) there is a continuing default
by the non-certifying party in the performance or observance of any covenant,
agreement or condition contained in this Agreement, or (ii) there shall have
occurred any event which, with the giving of notice or passage of time or both,
would become such a default, and, if so, specifying each such default or
occurrence of which the certifying party may have knowledge; (c) stating the
date to which distributions of Operating Profits have been made; and (d) stating
such other information as the non-certifying party may reasonably request.  Such
statement shall be binding upon the certifying party and may be relied upon by
the non-certifying party and/or such third party specified by the non-certifying
party as aforesaid, including, without limitation, its and its Affiliates’
lenders and any prospective Landlord or mortgagee of any Hotel.

 

24.21           Confidentiality.

 

(a)           The parties hereto agree that the matters set forth in this
Agreement and the information provided pursuant to the terms hereof are strictly
confidential and each party will make every effort to ensure that the
information is not disclosed to any outside person or entities (including the
press) without the prior written consent of the other party except as may be
required by law and as may be reasonably necessary to obtain licenses, permits,
and other public approvals necessary for the refurbishment or operation of the
Hotels, or in connection with financing, proposed financing, sale or proposed
sale or as may be required pursuant to any ground lease of the Hotels.

 

97

--------------------------------------------------------------------------------


 

(b)           No reference to Manager or to any of its Affiliates will be made
in any prospectus, private placement memorandum, offering circular or offering
documentation related thereto (collectively referred to as the “Prospectus”),
issued by Owner or any of its Affiliates, which is designated to interest
potential investors in a Hotel, unless Manager has previously received a copy of
all such references.  However, regardless of whether Manager does or does not so
receive a copy of all such references, neither Manager nor any of its Affiliates
will be deemed a sponsor of the offering described in the Prospectus, nor will
it have any responsibility for the Prospectus, and the Prospectus will so
state.  Unless Manager agrees in advance, the Prospectus will not include any
trademark, symbols, logos or designs of Manager or any of its Affiliates.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, the parties (and each employee, representative, or other agent of the
parties) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transaction, and all materials of any
kind (including opinions or other tax analyses) that are provided to the
taxpayer relating to such tax treatment and tax structure; provided, however,
that neither party (nor any employee, representative, or other agent thereof)
may disclose any information that is not necessary to understanding the tax
treatment and tax structure of the transaction (including the identity of the
parties and any information that could lead another to determine the identity of
the parties), or any other information to the extent that such disclosure could
result in a violation of any federal or state securities law.

 

24.22           Hotel Warranties.  Manager shall be entitled to, and shall,
enforce in the name of Owner, its Affiliates or any of Manager’s Affiliates, any
warranties held by Owner or such Affiliates with respect to the Hotels or any
portion thereof.

 

24.23           Currency.

 

(a)           Except as otherwise specifically provided herein, each reference
herein to any dollar amount is a reference to such amount of United States
dollars.  All remittances to Owner hereunder shall be in United States dollars. 
To the extent that any amount to be so remitted to Owner or transferred to the
Reserve Account is held by Manager in another currency, Manager shall exchange
such currency to United States dollars, at the best rates then commercially
reasonably available to Manager at the time of such exchange for such purpose,
and all costs of such exchange shall be an Operating Cost.  Manager shall bear
no

 

98

--------------------------------------------------------------------------------


 

risk or responsibility and makes herein no covenant of protection to Owner in
respect of exchange rate movements which may work adversely to the interests of
Owner hereunder.

 

(b)           All revenues and expenses of the Hotels which are denominated in a
currency other than United States dollars shall be recorded and reported both in
United States dollars and in the currency(ies) in which such amounts are earned
or expended.  Such other currency(ies) shall be converted to United States
dollars using a reasonable method consistent with the Accounting Principles then
employed by Manager and its Affiliates when accounting for foreign currencies.

 

24.24           Independent Covenants.  The obligations of each party hereunder
shall be separate and independent covenants and agreements.

 

[Signature Pages Follow.]

 

99

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement effective as of the day and year first above written.

 

 

OWNER:

 

 

 

 

HPT TRS IHG-1, INC.

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

Vice President

 

 

 

 

HPT TRS IHG-2, INC.

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

Vice President

 

 

 

 

HPT TRS IHG-3, INC.

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

Vice President

 

 

 

 

MANAGER:

 

 

 

 

INTERCONTINENTAL HOTELS GROUP RESOURCES, INC.

 

 

 

 

 

 

 

By:

/s/ Robert J. Chitty

 

 

Robert J. Chitty

 

 

Vice President

 

 

 

 

INTERCONTINENTAL HOTELS GROUP (CANADA), INC.

 

 

 

 

 

 

 

By:

/s/ Robert J. Chitty

 

 

Robert J. Chitty

 

 

Vice President

 

[Signature Page to Management Agreement — Page One]

 

--------------------------------------------------------------------------------


 

 

IHG MANAGEMENT (MARYLAND) LLC

 

 

 

 

By:

/s/ Robert J. Chitty

 

 

Robert J. Chitty

 

 

Vice President

 

[Signature Page to Management Agreement — Page Two]

 

--------------------------------------------------------------------------------


 

Each of the parties comprising Landlord in consideration of good and valuable
consideration, joins in the foregoing Agreement to evidence its agreement to be
bound by the terms of Sections 4.1 through and including 4.7 and Articles 15 and
16 thereof, in each case to the extent applicable to it, subject to the terms of
Section 24.18.

 

 

 

LANDLORD:

 

 

 

 

HPT IHG PROPERTIES TRUST

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

HPTSCH PROPERTIES TRUST

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

HPT CW PROPERTIES TRUST

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

HPT CW MA REALTY TRUST

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

Trustee

 

 

 

 

 

 

 

HPT HPTCW II PROPERTIES LLC

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

[Signature Page to Management Agreement — Page Three]

 

--------------------------------------------------------------------------------


 

 

HPT IHG-2 PROPERTIES TRUST

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

HPT IHG GA PROPERTIES LLC

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

HPT IHG CANADA PROPERTIES TRUST

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

HH HPTCW II PROPERTIES LLC

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

HARBOR COURT ASSOCIATES, INC.

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

HPT IHG-3 PROPERTIES TRUST

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

HPT IHG-3 PROPERTIES LLC

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

[Signature Page to Management Agreement — Page Four]

--------------------------------------------------------------------------------


 

SCHEDULE 2.6(a)

 

Designated Hotels

 

City

 

State

 

Keys

 

 

 

 

 

 

 

InterContinental

 

Baltimore

 

MD

 

195

Crowne Plaza

 

Houston

 

TX

 

349

Crowne Plaza

 

Irvine

 

CA

 

335

Crowne Plaza

 

Atlanta (Perimeter)

 

GA

 

296

Crowne Plaza

 

Philadelphia

 

PA

 

445

Staybridge

 

Auburn Hills

 

MI

 

118

Staybridge

 

Myrtle Beach

 

SC

 

119

Staybridge

 

Atl Perimeter Centr

 

GA

 

122

Staybridge

 

Charlotte Arrowood

 

NC

 

118

Staybridge

 

Orlando Int Drive

 

FL

 

146

Staybridge

 

Princeton

 

NJ

 

124

Staybridge

 

Schaumburg

 

IL

 

112

Staybridge

 

Somerset

 

NJ

 

140

Staybridge

 

St. Louis

 

MO

 

106

Candlewood

 

Detroit, Auburn Hills

 

MI

 

110

Candlewood

 

Charlotte, Coliseum

 

NC

 

81

Candlewood

 

Cincinnati, Blue Ash

 

OH

 

78

Candlewood

 

Dallas, by the Galleria

 

TX

 

134

Candlewood

 

Denver, D.T.C.

 

CO

 

131

Candlewood

 

Detroit, Southfield

 

MI

 

121

Candlewood

 

Detroit, Warren

 

MI

 

122

Candlewood

 

Detroit, Farmington Hills

 

MI

 

125

Candlewood

 

Greensboro

 

NC

 

122

Candlewood

 

Hartford, Meriden

 

CT

 

124

Candlewood

 

Chicago, Hoffman Estates

 

IL

 

122

Candlewood

 

Louisville - East

 

KY

 

78

Candlewood

 

Northbrook-Wheeling

 

IL

 

143

Candlewood

 

Omaha

 

NE

 

131

Candlewood

 

Orlando

 

FL

 

122

Candlewood

 

Raleigh, Cary

 

NC

 

81

Candlewood

 

Chicago, Schaumburg

 

IL

 

122

Candlewood

 

Salt Lake, Fort Union

 

UT

 

98

Holiday Inn

 

Memphis

 

TN

 

243

Crowne Plaza

 

Hilton Head

 

SC

 

340

Crowne Plaza

 

Dallas

 

TX

 

295

Staybridge

 

Dallas

 

TX

 

114

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.6(f)

 

“Removed Hotels”

 

Brand

 

City

 

State

 

Keys

 

 

 

 

 

 

 

InterContinental

 

Houston

 

TX

 

485

Staybridge

 

Houston Galleria

 

TX

 

93

Staybridge

 

Boston Burlington

 

MA

 

141

Staybridge

 

Baltimore Columbia

 

MD

 

118

Staybridge

 

Boston - Andover

 

MA

 

131

Staybridge

 

Parsippany

 

NJ

 

150

Staybridge

 

Malvern

 

PA

 

120

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4

 

Brand

 

City

 

State

 

Keys

Staybridge

 

Chatsworth

 

CA

 

114

Staybridge

 

San Francisco

 

CA

 

92

Staybridge

 

San Jose

 

CA

 

114

Staybridge

 

Sunnyvale

 

CA

 

138

Staybridge

 

Torrance

 

CA

 

144

Staybridge

 

Orlando Lake Buena Vista

 

FL

 

150

Staybridge

 

Dulles (Herndon,VA)

 

VA

 

112

Staybridge

 

San Antonio

 

TX

 

118

Staybridge

 

Atlanta Perimeter

 

GA

 

143

Staybridge

 

Denver Lone Tree

 

CO

 

115

Staybridge

 

Austin, Tx

 

TX

 

121

Staybridge

 

Carmel Mountain

 

CA

 

116

Staybridge

 

Ft. Lauderdale

 

FL

 

141

Staybridge

 

Portland-Vancover

 

WA

 

117

Staybridge

 

Sorrento Mesa

 

CA

 

133

Staybridge

 

Alpharetta

 

GA

 

118

Staybridge

 

Anaheim

 

CA

 

143

Staybridge

 

Toronto (Thornhill)

 

ON

 

120

Staybridge

 

Las Colinas

 

TX

 

117

Candlewood

 

Birmingham

 

AL

 

98

Candlewood

 

County, Irvine East

 

CA

 

122

Candlewood

 

Phoenix

 

AZ

 

98

Candlewood

 

Salt Lake City, Airport

 

UT

 

122

Candlewood

 

Philadelphia, Willow Grove

 

PA

 

110

Candlewood

 

Hampton

 

VA

 

98

Candlewood

 

Wichita, Airport

 

KS

 

81

Candlewood

 

Houston, Town & Country

 

TX

 

122

Candlewood

 

Wichita, Northeast

 

KS

 

108

Candlewood

 

Austin, South

 

TX

 

122

Candlewood

 

Baltimore

 

MD

 

125

Candlewood

 

Denver, Lakewood

 

CO

 

122

 

--------------------------------------------------------------------------------


 

Candlewood

 

Des Moines

 

IA

 

98

Candlewood

 

Austin, Northwest

 

TX

 

125

Candlewood

 

Jacksonville

 

FL

 

111

Candlewood

 

Houston, Clear Lake

 

TX

 

122

Candlewood

 

Phoenix, Tempe

 

AZ

 

122

Candlewood

 

Dallas, Las Colinas

 

TX

 

117

Candlewood

 

Somerset

 

NJ

 

110

Candlewood

 

Charlotte, University

 

NC

 

122

Candlewood

 

Huntsville

 

AL

 

123

Candlewood

 

Nashville, Brentwood

 

TN

 

122

Candlewood

 

Albuquerque

 

NM

 

123

Candlewood

 

Boston, Braintree

 

MA

 

133

Candlewood

 

Pittsburgh, Airport

 

PA

 

123

Candlewood

 

Houston, Westchase

 

TX

 

123

Candlewood

 

Minneapolis, Richfield

 

MN

 

134

Candlewood

 

Philadelphia, Mt. Laurel

 

NJ

 

123

Candlewood

 

Las Vegas

 

NV

 

276

Candlewood

 

Knoxville

 

TN

 

98

Candlewood

 

Clearwater

 

FL

 

104

Candlewood

 

Arlington

 

TX

 

125

Candlewood

 

Orange County, Anaheim So

 

CA

 

133

Candlewood

 

Houston by the Galleria

 

TX

 

122

Candlewood

 

Orange Cty/Irvine Spectrum

 

CA

 

122

Candlewood

 

Miami Airport West

 

FL

 

128

Candlewood

 

Chicago, Libertyville

 

IL

 

122

Candlewood

 

Chicago, Naperville

 

IL

 

122

Candlewood

 

Chicago, Waukegan

 

IL

 

122

Candlewood

 

Columbus,

 

OH

 

122

 

--------------------------------------------------------------------------------


 

 

 

Airport

 

 

 

 

Candlewood

 

Detroit, Ann Arbor

 

MI

 

122

Candlewood

 

Dallas, North-Richardson

 

TX

 

122

Candlewood

 

Cleveland, N. Olmsted

 

OH

 

125

Candlewood

 

Atlanta

 

GA

 

122

Candlewood

 

Chicago, O’Hare

 

IL

 

160

Candlewood

 

Oklahoma City

 

OK

 

122

Candlewood

 

St. Louis

 

MO

 

122

Candlewood

 

Orange County, Airport

 

CA

 

122

Candlewood

 

Boston, Burlington

 

MA

 

149

Candlewood

 

Silicon Valley, San Jose

 

CA

 

122

Candlewood

 

Parsippany, Morris Plains

 

NJ

 

122

Candlewood

 

Nanuet - Rockland County

 

NY

 

124

Candlewood

 

Kansas City, Overland Park

 

KS

 

122

Candlewood

 

Detroit, Troy

 

MI

 

118

Candlewood

 

Dallas Ft Worth Fossil Crk

 

TX

 

98

Candlewood

 

Dallas, Plano

 

TX

 

122

Candlewood

 

Jersey City

 

NJ

 

214

Candlewood

 

San Antonio

 

TX

 

112

InterContinental

 

Austin

 

TX

 

189

InterContinental

 

Toronto

 

ON

 

208

Holiday Inn

 

Atlanta (College Park)

 

GA

 

190

Holiday Inn

 

Anaheim

 

CA

 

264

Crowne Plaza

 

White Plains

 

NY

 

401

Crowne Plaza

 

Redondo Beach

 

CA

 

346

Crowne Plaza

 

Los Angeles

 

CA

 

613

Crowne Plaza

 

Atlanta (Airport)

 

GA

 

378

Crowne Plaza

 

San Jose

 

CA

 

304

Crowne Plaza

 

Miami (Airport)

 

FL

 

304

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Brand

 

Address

 

City

 

State

 

Zip

Candlewood

 

600 Corporate Ridge Drive

 

Birmingham

 

AL

 

35242

Candlewood

 

201 Exchange Place

 

Huntsville

 

AL

 

35806

Candlewood

 

11411 N. Black Canyon Hgwy

 

Phoenix

 

AZ

 

85029

Candlewood

 

1335 W. Baseline Road

 

Phoenix, Tempe

 

AZ

 

85283

Candlewood

 

3 South Pointe Drive

 

County, Irvine East

 

CA

 

92630

Candlewood

 

2600 S. Red Hill Avenue

 

Orange County, Airport

 

CA

 

92705

Candlewood

 

12901 Garden Grove Blvd.

 

Orange County, Anaheim So

 

CA

 

92843

Candlewood

 

16150 Sand Canyon Ave.

 

Orange Cty/Irvine Spectrum

 

CA

 

92618

Candlewood

 

481 El Camino Real

 

Silicon Valley, San Jose

 

CA

 

95050

Candlewood

 

6780 S. Galena Street

 

Denver, D.T.C.

 

CO

 

80112

Candlewood

 

895 Tabor Street

 

Denver, Lakewood

 

CO

 

80401

Candlewood

 

1151 East Main Street

 

Hartford, Meriden

 

CT

 

06450

Candlewood

 

13231 49th St. N.

 

Clearwater

 

FL

 

33762

Candlewood

 

4990 Belfort Road

 

Jacksonville

 

FL

 

32256

Candlewood

 

8855 NW 27th St.

 

Miami Airport West

 

FL

 

33172

Candlewood

 

644 Raymond Ave.

 

Orlando

 

FL

 

32701

Candlewood

 

3665 Shackleford Rd.

 

Atlanta

 

GA

 

30096

Candlewood

 

7625 Office Plaza Drive N.

 

Des Moines

 

IA

 

50266

Candlewood

 

2875 Greenspoint Parkway

 

Chicago, Hoffman Estates

 

IL

 

60195

Candlewood

 

1100 N. US Route 45

 

Chicago, Libertyville

 

IL

 

60048

Candlewood

 

27 W. 300 Warrenville Rd.

 

Chicago, Naperville

 

IL

 

60555

Candlewood

 

4021 N. Mannheim Rd.

 

Chicago, O’Hare

 

IL

 

60176

Candlewood

 

1200 E. Bank Dr.

 

Chicago, Schaumburg

 

IL

 

60173

Candlewood

 

1151 S. Waukegan Rd.

 

Chicago, Waukegan

 

IL

 

60085

Candlewood

 

8000 Capitol Drive

 

Northbrook-Wheeling

 

IL

 

60090

Candlewood

 

11001 Oakmont

 

Kansas City, Overland Park

 

KS

 

66210

Candlewood

 

570 South Julia

 

Wichita, Airport

 

KS

 

67209

Candlewood

 

3141 N. Webb Road

 

Wichita, Northeast

 

KS

 

67226

Candlewood

 

11762 Commonwealth Drive

 

Louisville - East

 

KY

 

40299

Candlewood

 

235 Wood Road

 

Boston, Braintree

 

MA

 

02184

Candlewood

 

130 Middlesex Turnpike

 

Boston, Burlington

 

MA

 

01803

Candlewood

 

1247 Winterson Road

 

Baltimore

 

MD

 

21090

Candlewood

 

701 Waymarket Way

 

Detroit, Ann Arbor

 

MI

 

48103

Candlewood

 

1650 N. Opdyke Rd.

 

Detroit, Auburn Hills

 

MI

 

48326

Candlewood

 

37555 Hills Tech Drive

 

Detroit, Farmington Hills

 

MI

 

48331

Candlewood

 

1 Corporate Drive

 

Detroit, Southfield

 

MI

 

48076

Candlewood

 

2550 Troy Center Dr.

 

Detroit, Troy

 

MI

 

48084

Candlewood

 

7010 Convention Blvd

 

Detroit, Warren

 

MI

 

48092

Candlewood

 

351 West 77th Street

 

Minneapolis, Richfield

 

MN

 

55423

 

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

 

Zip

Candlewood

 

3250 Rider Trail S.

 

St. Louis

 

MO

 

63045

Candlewood

 

5840 Westpark Drive

 

Charlotte, Coliseum

 

NC

 

28217

Candlewood

 

8812 University East Drive

 

Charlotte, University

 

NC

 

28213

Candlewood

 

7623 Thorndike Road

 

Greensboro

 

NC

 

27409

Candlewood

 

1020 Buck Jones Rd

 

Raleigh, Cary

 

NC

 

27606

Candlewood

 

360 South 108th Ave.

 

Omaha

 

NE

 

68154

Candlewood

 

21 2nd Street

 

Jersey City

 

NJ

 

07302

Candlewood

 

100 Candlewood Dr

 

Parsippany, Morris Plains

 

NJ

 

07950

Candlewood

 

400 Crawford Place

 

Philadelphia, Mt. Laurel

 

NJ

 

08054

Candlewood

 

41 World’s Fair Drive

 

Somerset

 

NJ

 

08873

Candlewood

 

3025 Richmond Avenue, NE

 

Albuquerque

 

NM

 

87107

Candlewood

 

4034 South Paradise Road

 

Las Vegas

 

NV

 

89109

Candlewood

 

20 Overlook Blvd.

 

Nanuet - Rockland County

 

NY

 

10954

Candlewood

 

10665 Techwoods Circle

 

Cincinnati, Blue Ash

 

OH

 

45242

Candlewood

 

24741 Country Club Blvd.

 

Cleveland, N. Olmsted

 

OH

 

44070

Candlewood

 

590 Taylor Rd.

 

Columbus, Airport

 

OH

 

43230

Candlewood

 

4400 River Park Drive

 

Oklahoma City

 

OK

 

73108

Candlewood

 

250 Business Center Drive

 

Philadelphia, Willow Grove

 

PA

 

19044

Candlewood

 

100 Chauvet Drive

 

Pittsburgh, Airport

 

PA

 

15275

Candlewood

 

10206 Parkside Drive

 

Knoxville

 

TN

 

37922

Candlewood

 

5129 Virginia Way

 

Nashville, Brentwood

 

TN

 

37027

Candlewood

 

2221 Brookhollow Plaza Dr.

 

Arlington

 

TX

 

76006

Candlewood

 

9701 Stonelake Boulevard

 

Austin, Northwest

 

TX

 

78759

Candlewood

 

4320 Interstate 35 Service S

 

Austin, South

 

TX

 

78745

Candlewood

 

5201 Endicott Avenue

 

Dallas Ft Worth Fossil Crk

 

TX

 

76137

Candlewood

 

13939 Noel Road

 

Dallas, by the Galleria

 

TX

 

75240

Candlewood

 

5300 Greenpark Drive

 

Dallas, Las Colinas

 

TX

 

75038

Candlewood

 

12525 Greenville Ave.

 

Dallas, North-Richardson

 

TX

 

75243

Candlewood

 

4701 Legacy

 

Dallas, Plano

 

TX

 

75024

Candlewood

 

4900 Loop Central Dr.

 

Houston by the Galleria

 

TX

 

77081

Candlewood

 

2737 Bay Area Blvd

 

Houston, Clear Lake

 

TX

 

77058

Candlewood

 

10503 Town&Country Way

 

Houston, Town & Country

 

TX

 

77024

Candlewood

 

4033 SW Sam Houston Parkway

 

Houston, Westchase

 

TX

 

77042

Candlewood

 

9350 IH 10 West

 

San Antonio

 

TX

 

78230

Candlewood

 

2170 West North Temple

 

Salt Lake City, Airport

 

UT

 

84116

Candlewood

 

6990 S. Park Center Drive

 

Salt Lake City, Fort Union

 

UT

 

84121

Candlewood

 

401 Butler Farm Road

 

Hampton

 

VA

 

23666

Crowne Plaza

 

17941 VonKarman

 

Irvine

 

CA

 

92614

Crowne Plaza

 

5985 W. Century Blvd

 

Los Angeles

 

CA

 

90045

 

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

 

Zip

Crowne Plaza

 

300 North Harbor Drive

 

Redondo Beach

 

CA

 

90277

Crowne Plaza

 

777 Bellew Drive

 

San Jose

 

CA

 

95035

Crowne Plaza

 

950 N.W. LeJeune Road

 

Miami (Airport)

 

FL

 

33126

Crowne Plaza

 

1325 Virginia Avenue

 

Atlanta (Airport)

 

GA

 

30344

Crowne Plaza

 

6345 Powers Ferry Road

 

Atlanta (Perimeter)

 

GA

 

30339

Crowne Plaza

 

66 Hale Avenue

 

White Plains

 

NY

 

10601

Crowne Plaza

 

1800 Market St

 

Philadelphia

 

PA

 

19103

Crowne Plaza

 

130 Shipyard Drive

 

Hilton Head

 

SC

 

29928

Crowne Plaza

 

7800 Alpha Road

 

Dallas

 

TX

 

75240

Crowne Plaza

 

14703 Park Row

 

Houston

 

TX

 

77079

Holiday Inn

 

1915 S. Manchester Avenue

 

Anaheim

 

CA

 

92802

Holiday Inn

 

4669 Airport Blvd

 

Atlanta (College Park)

 

GA

 

30337

InterContinental

 

550 Light Street

 

Baltimore

 

MD

 

21202

InterContinental

 

220 Bloor Street West

 

Toronto

 

ON

 

M5S 1T8 Canada

InterContinental

 

701 Congress Avenue

 

Austin

 

TX

 

78701

InterContinental

 

2222 West Loop South

 

Houston

 

TX

 

77027

Staybridge

 

1855 S. Manchester Avenue

 

Anaheim

 

CA

 

92802

Staybridge

 

11855 Avenue of Industry

 

Carmel Mountain

 

CA

 

92128

Staybridge

 

21902 Lassen

 

Chatsworth

 

CA

 

91311

Staybridge

 

1350 Huntington Ave.

 

San Francisco

 

CA

 

94066

Staybridge

 

1602 Crane Court

 

San Jose

 

CA

 

95112

Staybridge

 

6639 Mira Mesa Blvd

 

Sorrento Mesa

 

CA

 

92121

Staybridge

 

900 Hamlin Ct.

 

Sunnyvale

 

CA

 

94089

Staybridge

 

19901 Prairie Ave.

 

Torrance

 

CA

 

90503

Staybridge

 

7820 Park Meadows Drive

 

Denver Lone Tree

 

CO

 

80124

Staybridge

 

410 North Pine Island Road

 

Ft. Lauderdale

 

FL

 

33324

Staybridge

 

8480 International Drive

 

Orlando Int Drive

 

FL

 

32819

Staybridge

 

8751 Suiteside Drive

 

Orlando Lake Buena Vista

 

FL

 

32836

Staybridge

 

3980 North Point Parkway

 

Alpharetta

 

GA

 

30005

Staybridge

 

760 Mt Vernon Highway, N.E.

 

Atl Perimeter Centr

 

GA

 

30328

Staybridge

 

4601 Ridgeview Road

 

Atlanta Perimeter

 

GA

 

30338

Staybridge

 

901 E. Woodfield Office Court

 

Schaumburg

 

IL

 

60173

Staybridge

 

4 Tech Drive

 

Boston - Andover

 

MA

 

01810

Staybridge

 

11 Old Concord Road

 

Boston Burlington

 

MA

 

01803

Staybridge

 

8844 Columbia 100 Pkwy

 

Baltimore Columbia

 

MD

 

21045

Staybridge

 

2050 Featherstone Road

 

Auburn Hills

 

MI

 

48326

Staybridge

 

1855 Craigshire Rd.

 

St. Louis

 

MO

 

63146

Staybridge

 

7925 Forest Pine Drive

 

Charlotte Arrowood

 

NC

 

28273

Staybridge

 

61 Interpace Pkwy

 

Parsippany

 

NJ

 

07054

Staybridge

 

4375 U.S. Route 1 South

 

Princeton

 

NJ

 

08540

Staybridge

 

260 Davidson Ave.

 

Somerset

 

NJ

 

08873

Staybridge

 

355 South Park Road

 

Toronto (Thornhill)

 

ON

 

L3T 7W2 Canada

Staybridge

 

20 Morehall

 

Malvern

 

PA

 

19355

Staybridge

 

303 Hard Rock Parkway

 

Myrtle Beach

 

SC

 

29579

Staybridge

 

10201 Stonelake Blvd

 

Austin, Tx

 

TX

 

78759

 

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

 

Zip

Staybridge

 

7880 Alpha Road (Blossomheath Lane)

 

Dallas

 

TX

 

75240

Staybridge

 

5190 Hidalgo Street

 

Houston Galleria

 

TX

 

77056

Staybridge

 

1201 Executive Circle

 

Las Colinas

 

TX

 

75038

Staybridge

 

4320 Spectrum One

 

San Antonio

 

TX

 

78230

Staybridge

 

13700 Coppermine Rd.

 

Dulles (Herndon,VA)

 

VA

 

20171

Staybridge

 

7301 NE 41st Street

 

Portland-Vancover

 

WA

 

98662

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION OF MANAGEMENT AGREEMENT

 

THIS AGREEMENT is made and entered into by and among IHG Management (Maryland)
LLC, a Maryland limited liability company (“Maryland”), InterContinental Hotels
Group Resources, Inc., a Delaware corporation (“Resources”), InterContinental
Hotels Group (Canada), Inc., a corporation under the laws of Ontario, Canada
(“Canada”) and [                                  ] (“Assignee”).

 

W I T N E S S E T H

 

WHEREAS, Resources, Maryland and Canada (collectively, “Manager”)are parties to
a Management Agreement made as of July 1, 2011 (the “Management Agreement”) with
HPT TRS IHG-1, Inc., HPT TRS IHG-2, Inc., and HPT TRS IHG-3, Inc., each a
Maryland corporation (collectively, “Owner”), pursuant to which Owner has
engaged Manager to operate the Hotels, subject to and upon the terms and
conditions set forth in the Management Agreement;

 

WHEREAS, pursuant to Section 21.1(c) of the Management Agreement, Manager has
the right, without Owner’s consent, but subject to the applicable Affiliate
satisfying the requirements of Section 24.14 of the Management Agreement, to
assign to a Canadian Affiliate the rights and obligations of Manager under the
Management Agreement that relate to services to be performed by Manager in
respect of all (but not less than all) of the Canadian Hotels excluding those
services which are performed centrally outside of Canada such as those performed
pursuant to Section 7.5 of the Management Agreement and those services for which
the System Fees or other fees referred to in Section 9.2 of the Management
Agreement are to be paid (excluding such excluded services, the “Canadian
Services”), provided that such Affiliate agrees to assume and be bound by the
obligations of Manager under the Management Agreement as they relate to the
Canadian Services;

 

WHEREAS, Manager wishes to assign to Assignee its rights and obligations under
the Management Agreement that relate to the Canadian Services; and

 

WHEREAS, Assignee is a Canadian Affiliate of Manager;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are herein

 

--------------------------------------------------------------------------------


 

acknowledged, Manager and Assignee, intending to be legally bound, hereby agree
as follows:

 

1.             Definitions.  Capitalized terms used in this agreement and not
otherwise defined herein shall have the meanings set forth in Article 1 of the
Management Agreement.

 

2.             Assignment of Management Agreement.  Effective as of the date of
this agreement, Manager hereby assigns to Assignee all of the right, title and
interest of Manager in and to the Management Agreement that relate to the
Canadian Services.

 

3.             Assumption by Assignee.  Effective as of the date of this
agreement, Assignee hereby assumes and agrees to be bound by all of the
obligations and liabilities of Manager under the Management Agreement that
relate to the Canadian Services (the “Canadian Services Obligations”) and
covenants and agrees with Manager to perform the Canadian Services Obligations
in accordance with the provisions of the Management Agreement.

 

4.             Effect of Assignment.  Manager and Assignee agree that, as a
result of the assignment and assumption hereunder:

 

(a)           Assignee shall provide the Canadian Services to Owner in
accordance with the Management Agreement;

 

(b)           there shall be payable to Assignee as consideration for the
Canadian Services, a portion of the amounts otherwise payable or reimbursable to
Manager under the Management Agreement, as follows:

 

(i)                    the portion of the Operating Costs incurred by Assignee
in providing the Canadian Services;

 

(ii)                   the portion of the Base Management Fee for each period
equal to the fraction that the Gross Revenues of the Canadian Hotels for such
period is of the Gross Revenues of the Hotels for such period, which fee shall
be payable to Assignee concurrently with the remaining portion of the Base
Management Fee payable to Manager;

 

(iii)                  the portion of the Incentive Management Fee for each
period equal to the fraction that the Operating Profit of the Canadian Hotels
for such period is of the Operating Profit of the Hotels for such period, which
fee shall be paid to Assignee

 

--------------------------------------------------------------------------------


 

concurrently with the remaining portion of the Incentive Management Fee payable
to Assignee;

 

provided, however, Owner shall not be obligated to make any of the foregoing
calculations or to cause any such amounts to be paid directly to Assignee, it
being acknowledged and agreed that Manager shall be responsible for performing
all such calculations and remitting all such applicable amounts to Assignee and
Manager shall provide Owner with the details of such calculations and
remittances if Owner so requests;

 

(iv)          No portion of the System Fees or other fees referred to in
Section 9.2 of the Management Agreement shall be payable in respect of Canadian
Services; and

 

(v)           Manager shall not be released from any of its obligations under
the Management Agreement and shall at all times remain liable for the
performance of the Canadian Services and all other obligations of Manager
hereunder.

 

Manager and Assignee further agree that Assignee shall at all times be an
Affiliate of Manager, and acknowledge and agree that the Management Agreement is
intended to constitute, and shall constitute, a single transaction
notwithstanding the assignment pursuant hereto.

 

5.             No Severance.  Manager and Assignee acknowledge and agree that,
notwithstanding anything contained in this agreement or the consummation of the
transactions contemplated hereby, the Management Agreement remains, and shall
hereafter remain, a single, integrated agreement for all purposes.  No portion
of the Management Agreement, or any party’s obligations thereunder, shall be
deemed to have been severed or separated from the balance of the Management
Agreement, or any party’s obligations thereunder, as a result of this agreement
or the consummation of the transactions contemplated hereby.

 

6.             Guarantee.  Manager hereby guarantees the payment and performance
of Assignee’s obligations under the Management Agreement.

 

7.             Further Assurances.  Each of the parties shall execute and
deliver all such further documents and do such other things as the other party
may reasonably request to give full effect to this agreement.

 

--------------------------------------------------------------------------------


 

8.             Applicable Law.  This agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of the State of Maryland
applicable to contracts between residents of Maryland which are to be performed
entirely within New York, regardless of:  (a) where this agreement is executed
or delivered; (b) where any payment or other performance required by this
agreement is made or required to be made; (c) where any breach of any provision
of this agreement occurs, or any cause of action otherwise accrues; (d) where
any action or other proceeding is instituted or pending; (e) the nationality,
citizenship, domicile, principal place of business, or jurisdiction of
organization or domestication of any party; (f) whether the laws of the forum
jurisdiction otherwise would apply the laws of a jurisdiction other than
Maryland; (g) the location of the Hotels or any applicable Hotel; or (h) any
combination of the foregoing.

 

9.             Arbitration.  Any Dispute arising out of this Agreement shall be
resolved by Arbitration in accordance with the procedures set forth in
Section 24.19 of the Management Agreement.

 

10.           Third Party Beneficiary.  Manager and Assignee acknowledge and
agree that Owner is an intended third party beneficiary of Manager’s and
Assignee’s obligations under this Agreement.

 

11.           Successors and Assigns.  This agreement will inure to the benefit
of and be binding upon the parties hereto and their respective successors and
permitted assigns.

 

IN WITNESS WHEREOF the parties have executed this agreement.

 

 

INTERCONTINENTAL HOTELS GROUP RESOURCES, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

IHG MANAGEMENT (MARYLAND) LLC

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

INTERCONTINENTAL HOTELS GROUP (CANADA), INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

 

For good and valuable consideration, the undersigned, HPT TRS IHG-1, INC., HPT
TRS IHG-2, INC., and HPT TRS IHG-3, INC., as Owner, hereby acknowledge the
foregoing agreement.

 

 

HPT TRS IHG-1, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

HPT TRS IHG-2, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

HPT TRS IHG-3, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------